 362DECISIONSOF NATIONALLABOR RELATIONS BOARDCentralCasket Co.and Upholsterers'InternationalUnion of North America,LocalNo. 3, AFL-CIOandIrma Lara.Cases 20-CA-9316 and 20-CA-9867June 30, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOOn October 21, 1975, Administrative Law JudgeMaurice M. Miller issued the attached Decision inthis proceeding. Thereafter, the General Counsel andtheRespondent filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.'We agree with the Administrative Law Judge thattheRespondent in discharging Anastacio Gomezand Margaret Huerta violated Section 8(a)(1) and (3)of the Act. However, contrary to the AdministrativeLaw Judge, we find forreasons setforth below thatthe discharge of Irma Lara also violated those provi-sionsof the Act but that Alex Gonzales' quitting wasnot an unlawful constructive discharge.Irma Lara:Irmawas assertedly discharged for notcoming to work for a week without proper excuse.The Administrative Law Judge found that she hadsecured permission to be absent, that Respondenthad gone to some effort to create the appearance of asituation which would justify her discharge,' and thatits proffered reason for the discharge was wholly pre-textual.He further found that Respondent'spresi-dent, Thompson, believed thatIrmamight well beinstrumental in reviving union activity in the plant1 In par 1(d) of his recommended Order, the Administrative Law Judgeprovides that Respondent shall cease and desist from "in any like or relatedmanner" infringing upon employee rights guaranteed in Section 7 of theAct However, in cases of this kind, involving unlawful discharges, It is theBoard's established policy to use the injunctive language "in any other man-ner " SeeN L R B v Entwistle MfgCo, 120 F 2d 532, 536 (C A 4, 1941),Centeno Super Markets, Inc,220 NLRB 1151 (1975)2Thus, during Irma's absence in Mexico, Thompson had Cunel, a depart-mental head, send Irma a letter directed to her local residence stating that ifshe did not return to work by Friday, November 12, with an adequatemedical excuse for her absence she would be terminated At the time theletterwassent,Respondent knew that Irma was out of the country andwould not receive the letter in time to be able to return to work by Novem-ber 12 It also knew that she had no medical reasons for her absenceand that she was a troublemaker because she hadurged or caused employee Conde to file certain vaca-tion pay claims. Nevertheless, he found her dischargenot unlawful because the evidence was, he held, inaccord with the conclusion that she was dischargedsolely for urging Conde to file her claims. That con-duct on her part was, he acknowledged, concerted,but he found, nonetheless, that it was not protectedunder the Act. In consequence he concluded thatIrma's discharge was not unlawful.We believe that the Administrative Law Judge er-red on several grounds.First, Irma's urging Conde to file her claims wasnot only concerted but, as the conversation betweenthe two employees was directly concerned with termsand conditions of their employment, it was clearlyprotected as well. Consequently, Irma's dischargewas unlawful under Section 8(a)(1) even if its solecause was her urging Conde to file the claims. Sec-ond, Thompson was bitterly opposed to the Unionand, as indicated, strongly suspected that Irma mightstir up union activity again. These facts, in conjunc-tion with the patently contrived pretextual reason forthedischarge, fully support the conclusion thatIrma's dismissal was caused in substantial part byThompson's concern that she might in the future en-gage in lawful union activities. Therefore even ifIrma's urging Conde had not been protected activity,as the Administrative Law Judge erroneously held,her discharge was, we find, nevertheless unlawful be-cause it was in substantial part motivated by suchantiunion considerations.'In summary then, we find that Irma's dischargeviolated the Act as alleged in the complaint whetheritwas caused by her urging Conde to file her claimsor by fear she would revive union activities in theplant, or by both such reasons.In view of our finding that Irma Lara was unlaw-fully discharged, we shall order,inter alia,that she beoffered reinstatement and be made whole for anyloss of pay she may have suffered as a result of thediscrimination against her in the manner and to theextent prescribed in thatsectionof the Administra-tiveLaw Judge's Decision entitled "The Remedy"for the other employees found to have been unlaw-fully discharged.Alex Gonzales:On June 19, 1974, RespondentPresident Thompson talked in his office to severalemployees about their production and other matters.Gonzales, who had signed a union card and who hadbeen otherwise active in the Union, was one of them.Thompson told Gonzales he had been overheard sol-iciting fellow workers for the Union; that such con-3 SeeN L R B vJamestownSterling Corp,211 F 2d 725, 726 (C A 2,1954)225 NLRB No. 37 CENTRAL CASKET CO.363duct was contrary to the Company's previously post-ed no-solicitation rule; and that, further, such con-duct wouldresult in hisdischarge. He also criticizedGonzales' work habits and his worksheets, which al-legedly were not being kept properly, and warnedhim that hewas goingto be closely watched withrespect to those matters. Gonzales returned to hisjob, completed his shift, but never again reportedback to work. A week or so later Respondent senthim a letter formally discharging him for unexcusedabsences.The Administrative Law Judge concluded that thebroad prohibition on Gonzales' union solicitation,coupled with the threat to watch him at work andcheck out his worksheets, was intended to convinceGonzales that further support of the Union wouldresult in his discharge. He further concluded that inconsequence Gonzales feared harassment and possi-ble reprisals and thereforewas, asthe General Coun-sel contended, prompted to quit. From all this, theAdministrative Law Judge finally concluded thatGonzales' quitting was not voluntary, and was an un-lawful constructive discharge intended by the Re-spondent to upset the Union's organizational cam-paign.We find this result unwarranted.Initially, there is no evidence whatsoever thatGonzales feared "harassment or possible reprisals"on the job. That idea apparently came into the caseby way of a suggestion by the General Counsel, notby way of evidence.' Furthermore, as of June 19when Gonzales quit, no employee, as far as the rec-ord shows, had been subjected to harassment or on-the-job reprisals for union activity.' Second, there isno evidence that Gonzales quit because of the unlaw-ful restriction on his engaging in solicitation for theUnion. All we have is the sequence of events of June19, culminating in Gonzales' final departure, fromwhich to speculate that in some unclear way his leav-ing was related to Thompson's earlier criticism ofhim. But factually that is hardly enough, despiteThompson's clear antiunion proclivities, to spell outa constructive discharge here. This is especially sosinceGonzales himself, as the General Counsel con-cedes, advanced to Respondent another reason forhis absence after June 19 totally unrelated to thoseevents, namely, that he was sick. Thus, according toapparently credited and uncontradicted testimony,Gonzales appeared at the plant on June 21 to collecta paycheck at which time he stated he had been ab-sent because of illness and, further, that he wouldreturn to work the following Monday, which he nev-er did. Hence such testimony as there isconcerningGonzales'reasonsfor quitting belies and refutes thealready questionableinferencethatGonzales quitwork because of the order to the effect that he mustcease engaging in certainlawful solicitation for theUnion.But even assumingthat Gonzales quit because hefeared "harassment and possible reprisals" or be-cause of the threatened unlawful restrictions on hisunion activities, there still would not be enough hereto spell out a constructive discharge. Gonzales' work-ing conditions were not adversely affectedas a resultof Thompson's talk; rather he went back tothe samejob to be performed basically in thesameold way.He was not given undesirable tasks or undesirablehours or anything of that nature. At most he was toldhe would have to produce more, but the standardimposed was that generally applicable in the plant.He was also warned he had to do a more accuratejob on his worksheets. But these conditions can hard-ly be considered onerous impositions, and, even cou-pled with a threat of being closely watched to seethat they were being complied with, they do not con-stitute harassment or reprisal.' In fact, as noted, thereis no evidence that the Respondent actually harassedany employees or engaged in any on-the-job reprisalsto force any employees to quit. If Gonzales harboredany fears of such treatment, they rested on no objec-tive basis but were simply the product of his subjec-tivemisgivings. In any event, there is nothing posi-tive in the record to conclude that Gonzales' quittingwas caused by any harassment or reprisals or by anyrealistic justifiable fears of being subjected to suchconduct.Furthermore, it does not follow that an employee'squitting over a threatened restrictionon unionactivi-ty is as a matter of law a constructive discharge. Athreat is not the equivalent of the actual impositionof unlawful conditions of employment;' it does notin any meaningful sense render the conditions of em-ployment so intolerable as to compel an employee toleave his job. The Act provides an appropriate anddirect remedy for the infringement of rights protect-ed by Section 7 and there is nothing in it which pro-vides that all threats unlawful under Section 8(a)(1)should or can be converted through unilateral em-ployee action into a discharge. Also, Gonzales wasnot really compelled to stop engaging in lawfulsolici-tation.He could have continued to do so and, if hehad, Thompson, as far as we know, may have done4Gonzales wasnot called as a witness,and thus, of course, did not testify6CfKintner Bros, Inc,167 NLRB 57, 57-58 (1967),enfdsub nom Retail5ThoughRespondentdischarged employees because oftheir unionactiv-Store Employees Union Local 880 v N L R B,419 F 2d 329 (C A D C.,ity, there is no evidence it discriminated against them by way of assigning1969)them to undesirablejobs or to working under unfavorable conditions be-rCfBlock-Southland Sportswear, Inc, Southland Manufacturing Company,cause of suchactivityInc, et al,170 NLRB 936,938 (1968), enfd 420 F 2d 1296 (C A D C, 1969) 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDnothing and his unlawful threat would have beenshown up to be only an unlawful bluff.' Yet again,Thompson may in such circumstances have acted onhis threat and discharged Gonzales. In that event, wewould not have before us the case the AdministrativeLaw Judge has rather prematurely decided.In view of the foregoing observations it seems ob-vious to us, and we find, that Gonzales was not con-structively discharged, that he simply quit, and thattherefore his departure did not violate Section 8(a)(3)and (1) of the Act.9ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Cen-tralCasketCo.,Fresno,California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as modi-fied herein:1.In paragraph 1(d) substitute the word "other"for the words "like or related."2.Substitute the following for paragraph 2(a):"(a)Offer Anastacio Gomez, Jr., Margaret Huer-ta, and Irma Lara immediate and full reinstatementto their former positions or, if those positions no lon-ger exist, to substantially equivalent positions, with-out prejudice to their seniority or other rights andprivileges, and make them whole for any loss of paywhich they may have suffered by reason of the dis-crimination practiced against them, in the manner setforth in the "Remedy" section of the Decision."3.Substitute the attached notice for that of theAdministrative Law Judge.9 It is on this point,among others,thatPlayskool,Inc, a DivisionofMiltonBradley Company,195NLRB 560 (1972), which the Administrative LawJudge cites in support of his result,is inapposite to the present case In thatcase the employee was faced with complying with unlawful union-securityand checkoff provisions as a condition of continued employment She didsign the required papers but then quit On those facts the Board found aconstructive dischargeHowever, inPlayskoolthe employee was not justfaced with a threat of dischargebut witha faitaccompliwith respect to heremployer's having entered into an unlawful contract requiring her compli-ance if she wished to continue on the job Also relevant to the holding inthat case is the fact that the type of conduct involved inPlayskoolcon-cerned conditions of employment that Congress specifically sought to pros-cribe in Sec 8(a)(3) of the ActThe Administrative Law Judge also citedSargent Electric Company,209NLRB 630 (1974), in support of his result That case is, however, clearlyinapplicable as it turned on the issue of the on-the-job safety of the employ-ee who "quit,"amatter not of concern here In that case the employerwould give the employee no assurances with respect to his on-the-job pro-tection when he was faced with a coworker'snot-to-be-ignored threat tobeat him up because of his engaging in certain unpopular intraunion activi-tyThe employee's consequent quit was held to be a constructive discharge9 In agreeing with the Administrative Law Judge's conclusion that Fran-cisco Lara was not constructively discharged when he quit after being repre-hended, probably unfairly by Thompson, we rely,inter alia,on (1) the facthe was not subjected to any harassment or other on-the-job treatment thatrendered his continuing to work intolerable-in fact his terms and condi-tions of employment remained unchanged-and (2)that the reason he gavefor his quitting at the time he quit-which we find was the real reason forhis leaving-was he would not put up with Thompson's speaking to him ashe had In these circumstances,we find no basis for concluding thatThompson,whatever his intent,forced Lara to quitAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing, during whichall parties were givenan opportunity to present evidence and argument, ithas been determined that we violated the law bycommitting an unfair labor practice. In order to rem-edy such conduct, we are being required to post thisnotice.We intend to comply with this requirement,and to abide by the followingcommitments:The National Labor Relations Act gives all em-ployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a freelychosen representativeTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything which interfereswith these rights.WE WILL NOT discharge employees, or discrim-inate against them in any other manner with re-gard to their hire or tenure of employment, orany term or condition of their employment, be-cause of their participation in union organiza-tional activities, or their participation in concert-ed activity for the purpose of collectivebargaining or other mutual aid or protection.WE WILL NOTlimit the right of our employeesto engage in union solicitation on companypremises, while on nonwork time.WE WILL offer Anastacio Gomez, Jr., Marga-retHuerta, and Irma Lara immediate and fullreinstatement to their former positions or, ifthose positions no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges.WE WILL, further, make these workers wholefor any pay losses which they may havesufferedby reason of the discrimination practicedagainst them, with interest thereon at 6 percentper annum.CENTRAL CASKET CO. CENTRAL CASKET CO.365DECISIONSTATEMENT OF THE CASEco,California, beforeme. Following its close, GeneralCounsel's representative and Respondent's counsel filedsupplementary briefs; together with their initial briefs,these supplementary briefs have been duly considered.MAURICE M. MILLER, Administrative Law Judge: Upon acharge and successive amended charges filed on June 20,August 26, and November 6, 1974, which were duly served,theGeneral Counsel of the National Labor RelationsBoard caused a complaint and notice of hearing with re-spect to Case 20-CA-9316, dated October 2, 1974, to beissued and served on Central Casket Co., designated asRespondent within this Decision. (When the ComplainantUnion's second amended charge with respect to the case inquestion was filed on November 6, General Counsel con-currently issued his amended complaint and notice of hear-ing,which was duly served.) Therein, Respondent wascharged with the commission of unfair labor practices af-fecting commerce within the meaning of Section 8(a)(1)and (3) of the National Labor Relations Act, as amended.Respondent's successive answers, duly filed, conceded cer-tain factual allegations within General Counsel's complaintand amended complaint, but denied the commission of anyunfair labor practices.Pursuant to notice, a hearing with respect to Case 20-CA-9316 was held before me on various dates betweenNovember 19 and December 6, 1974, in Fresno, California.The General Counsel and Respondent were represented bycounsel. Each party was afforded a full opportunity to beheard, to examine and cross-examine witnesses, and to in-troduce evidence with respect to pertinent matters. Follow-ing the hearing's close, General Counsel's representativeand Respondent's counsel filed briefs. Concurrently withhis brief, General Counsel's representative moved for a re-opening of the record and requested my reconsideration ofa partial dismissal order, previously entered while the hear-ing was in progress, with respect to the claimed construc-tive discharge of Francisco Lara, a designated discrimina-tee.Shortly thereafter, on a charge filed January 16, 1974,which was duly served, General Counsel caused a com-plaint and notice of hearing with respect to Case 20-CA-9867, dated March 21, 1975, to be issued and served onRespondent; the latter was charged, therein, with further8(a)(1) and (3) unfair labor practices, bottomed upon thetermination of Irma Lara, complainant, and FranciscoLara's wife. Respondent's answer, duly filed, denied thecommission of the unfair labor practices newly charged.On April 17, 1975, General Counsel moved for a consoli-dation of Cases 20-CA-9316 and 20-CA-9867; pursuanttomy subsequent order, dated April 25, 1975, the caseswere consolidated. Further, the record previously madewas reopened, and my dismissal order, disposing of Gener-al Counsel's charge relative to Francisco Lara's challengedtermination, was revoked.Thereafter, pursuant to my May 5 order granting a fur-ther motion which General Counsel had filed, seeking per-mission to introduce certain newly discovered evidence,and various telegraphic orders, the reopened hearing withrespect to these consolidated cases was held on May 8 and9 in Fresno, California, and May 20, 1975, in San Francis-FINDINGS OF FACTUpon the entire testimonial record, documentary evi-dence received, and my observation of the witnesses, Imake the following findings of fact:1.JURISDICTIONRespondent raises no question herein with respect toGeneral Counsel's jurisdictional claim.Upon the relevantfactual declarations within Case20-CA-9316's amendedcomplaint herein-specifically, those set forth in detailwithin the second paragraph thereof-which have not beendenied,and upon which I rely, I find that Respondentherein was,throughout the period with which these consol-idated cases are concerned,and remains,an employerwithin the meaning of Section 2(2) of the Act, engaged incommerce and business operations which affect commercewithin the meaning of Section 2(6) and(7) of the statute.Further,with due regard for presently applicable jurisdic-tional standards,I find assertion of the Board's jurisdictionin these cases warranted and necessary to effectuate statu-tory objectives.II.COMPLAINANT UNIONUpholsterers' International Union of North America,Local No. 3, AFL-CIO,designated as Complainant Unionwithin this Decision, is a labor organization within themeaning of Section 2(5) of the Act,as amended, whichadmits certain of Respondent's employees to membership.III.THE UNFAIR LABOR PRACTICESA. IssuesThis case, despite its relatively complex factual setting,presents a limited number of substantive questions whichhave been thoroughly litigated, and comprehensivelybriefed. For present purposes those questions may be sum-marized as follows:1.Whether Respondent'smanagement representatives,Peter "Bill" Thompson and Marshall Ostlund, prohibitedunion discussion within Respondent's Fresno facility, orthreatened worker participants in such discussions withpossible discharge.2.Whether Respondent, within a 2-1/2-month period,terminated or constructively discharged six workers be-cause of their union sympathies,or their participation insome "other" concerted activity for mutual aid and protec-tion.3.Whether Respondent subsequently terminated theemployment of Irma Lara for similar reasons, statutorilyproscribed. 366DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Whether Respondent's course of conduct, when con-fronted with Complainant Union's campaign for represen-tative status, compassed unfair labor practices sufficientlypervasive and serious to preclude the possibility that a fairrepresentationvote could presently be conducted.5.Whether Complainant Union can properly be consid-ered the designated and selected representative of someuncoerced majority of Respondent's Fresno employees,within a defined group appropriate for collective-bargain-ing purposes.6.Whether a Board Order directing Respondent to bar-gain with Complainant Union is necessary and proper toremedy Respondent's purportedly massive and pervasiveunfair labor practices.With respect to these questions, General Counsel, ofcourse, seeks affirmative responses. Respondent, however,requests a rejection of General Counsel's 8(a)(1) and (3)contentions.Further,Respondent contends that Com-plainant Union's representation claim derives from "taint-ed" proof regarding its purported designation by a majon-ty of Respondent's Fresno workers, since its presentlyproffered designation cards were solicited directly by su-pervisors, or with supervisory support. Respondent seeks aBoard determination, therefore, that no current "bargain-ing order" can properly be considered warranted.B. Facts1.Preliminary statementSome portions of General Counsel's testimonial anddocumentary presentation, herein, have not been disputed.Much of his presentation has, however, been contested.Thus, with respect to numerous matters mired in testimo-nial conflict, significant credibility determinations will berequired. In that connection, certain preliminary commentsshould be made.Throughout the period with which this case is con-cerned, most of Respondent's Fresno plant workers boreSpanish surnames; so far as the record shows, this may stillbe true. For many, Spanish constituted, and continues toconstitute, a primary language of communication; their ca-pacity to speak, read, and/or comprehend spoken Englishhas been, and remains, limited. For others, English seem-ingly constitutes a possibly familiar second language, with-inwhich their capacity to communicate, however, canhardly be considered well-rounded. Consequently, severalwitnesses,presented in General Counsel's behalf, testifiedgenerally with a translator's help; others requested suchassistance with greater or lesser frequency when momen-tarily nonplussed. And, since General Counsel's testimo-nialcasehereindealssignificantlywithpurportedspeeches, conversations, communications, and representa-tions couched in English verbiage, the capacity of variousSpanish-speaking witnesses who purportedly heard them tocomprehend their substance and to relate with sufficientcompleteness their recollections with respect thereto, willnecessarily require evaluation before any well-groundedcredibility determinations can be made herein.The testimonial record further reflects the presence ofcertain familial, social, and business relationships, betweenparticular witnesses, which could conceivably have moldedor influenced their testimony. Wherever such relationshipshave been testimonially demonstrated or conceded, thepossible presence of countervailing interests, bias, or sub-jection to influence generated thereby must be, and theyhave been, considered.Therefore, readers of this Decision should note that,with due regard for these factors, which may have affectedthe testimonial capacity and believability of various wit-nesses,my factual determinations herein will be derived,not merely from my courtroom observations, and not sole-lyfrom completely self-contained testimonial recitalswhich some particular witness or witnesses deemed gener-ally credible, may have proffered, but likewise from rea-sonable syntheses compounded following a review of thefull record, with due consideration of their probable "inter-nal" consistency, their susceptibility to possible "external"verification, and the natural logic of probability. Further, Ihave proceeded with due regard for relevant judicial pro-nouncements defining a trier-of-facts role. See, particular-ly,Universal Camera Corp. v. N.L.R.B.,340 U.S. 474, 496(1951);N.L R.B. v.WaltonManufacturing Company &LoganvillePantsCo.,369U.S. 404, 408, (1962); andN.L.R.B. v. J.P. Stevens and Co.,464 F.2d 1326, 1328 (C.A.2, 1972), in this connection. With respect to particular wit-nesseswhose testimony, set forth within the record, mayhave been partially or completely rejected, pursuant to myfactual determinations herein, readers should merely notethat their proffered recollections have been rejected be-cause I found conflicts reflected therein, with the divergenttestimony provided by more credible witnesses, or becauseI considered their testimony generally unworthy of belief.All such testimony though perhaps not set forth with par-ticularity, has been, nevertheless, reviewed and considered.No portions of the record have been neglected or disre-garded.2.BackgroundRespondent maintains a comparatively new Fresno, Cal-ifornia, casket manufacturing plant. That facility, so therecord shows, commenced productive operations duringAugust 1973, some 8 months before the developments withwhich we are herein concerned. The firm's principal stock-holder and current president, Peter W. "Bill" Thompson,Jr.,has been for some time likewise president of a mucholder,well-established casket manufacturing firm, Ameri-can Burial Casket Company, which maintains an Oakland,California, plant.Complainant Union herein has been a recognized em-ployee representative, and has maintained contractual rela-tionswith American Burial Casket, for some 25 years.Their successive contracts, so the testimonial record shows,have routinely covered workers who would be consideredsupervisors within the meaning of the National Labor Re-lations Act.Archie Bayless, Complainant Union's current businessrepresentative, had previously worked for American BurialCasket for some 12 years; he had been a casket trimmer.While so employed, he had likewise functioned as Com-plainant Union's shop steward and president. When this CENTRAL CASKET CO.367case was heard, however, Bayless was no longer in Ameri-can Burial Casket's hire. He had been designated Com-plainant Union's full-time business representative, and hadheld that position for some 19 months.When Respondent's Fresno plant was ready to com-mence productive operations, several American BurialCasket workers had been transferred to Respondent's pay-roll;most of these had been given supervisory positions.JoseGonzalez, Sr., designated Jose herein, had beennamed Respondent's Fresno plant manager. (Jose had, bythen, worked for American Burial Casket some 8 years; hisprecise position, however, has not been specified. Duringthis period, he had, so the record shows, maintained unionmembership; that record, further, reflects his maintenanceof friendly personal relations with Bayless, who had thenbeen serving as Complainant Union's president.) Likewisetransferred were Guadelupe "Lupe" Curiel, and MarshallOstlund.Pursuant to Jose's suggestion,hiswife,MariaGonzalez, had likewise been hired for prospective "sewingroom" work within the Fresno plant.Maria had never previously done "commercial" sewingwork; she had, therefore, been given a 6-week trainingcourse, within American Burial Casket's Oakland plant,with respect to various sewing tasks which she would berequired to perform. She had reported for work severalweeks after Fresno plant operations began. Her son, JoseGonzalez, Jr., designated "Pepe" herein, had likewise beenhired for regular production work.In Fresno, Respondent's plant had been divided intofour functional sections-the metal department, mill de-partment, trim department, and sewing room, respectively.Cunel had been designated assistant plant manager incharge of Respondent's metal department; Ostlund, with asimilar title, had been given supervisory responsibility forthe firm's mill (wooden casket) department. The trimdepartment's top supervisor, when operations began, can-not be determined from the present record; the record doesshow, however, that Kathleen Rodriguez, hired severalmonths later, had shortly thereafter been designated thedepartment's supervisor. Maria Gonzalez, when she finallyreported on August 28, 1973, for Fresno work-some 4weeks after Respondent's plant operations began-hadbeen placed "in charge" in the firm's sewing room.By May 1974, when the developments with which we areconcerned began, Respondent's Fresno plant was in fullproduction, with a total crew complement-exclusive ofconceded supervisors-which numbered some 35 workers.3.Chronologya.Complainant Union's campaignSometime in May, Respondent's plant manager hadbeen told by employee Francisco Lara that two fellowworkers-Alex Gonzales and his sister, Rachel Borunda-had been discussing union representation with variousFresno and Los Angeles union spokesmen. Thereafter,probably on May 22, Jose arranged a telephonemessagefor Bayless.When he responded, Complainant Union'sbusiness representative was told by Respondent's plantmanager substantially that Respondent's Fresno workers"needed someone to help them"collectively.Bayless wasasked whether he could meet with Respondent's employ-ees. Subsequently,Complainant Union's business represen-tative visited Fresno on May 30. Jose's wife, Maria Gonza-lez,togetherwith their son, Pepe, had completedarrangements for a late afternoon get-together at a Fresnopublic park.Baylessdescribed the benefitswhichRespondent'sworkers might derive from union representation. His re-marks were translated and repeated in Spanish for thosewho could not understand English. Some 20 workers there-upon signed union designation cards. (Further details withrespect to this meeting,the substance of Bayless'speechremarks, Pepe's role as his speech's translator,and MariaGonzalez' participation, will be detailed subsequently with-in this Decision.)On May 31, Francisco Lara, Pepe, and Maria Gonzalezsolicited further designation cards within Respondent'splant from workers who had not been present during thepark meeting;eightmore signed designation cards wereprocured thereby. These were subsequently forwarded toComplainant Union's business representative.b. Respondent's reactionSometimeduring June's first full calendar week,Baylessvisited Bill Thompson at American Burial Casket's Oak-land plant. He reported that Complainant Union had beendesignated by a majority of Respondent's Fresno workers,and requested recognition as their representative. Thomp-son declared, however, that he lacked the requisite authori-ty to make any decision with regard to recognition; hedirected Bayless to Jeanette Lopez, Respondent's corpo-rate secretary. (Thompson, though currently a 50-percentshareholder with Respondent herein, then held no "offi-cial" corporate position. He characterized his relationshipwithRespondent'smanagement as merely "advisory."Subsequently, on June 13, he was formally designatedRespondent's president.)On June 5, following Lopez' rejection of his recognitionrequest, Complainant Union's representative filed a Boardpetition for certification docketed as Case 20-RC-12113;he sought a representation vote, thereby, for Respondent'sFresno plant workers. The following day, Thompson vis-itedFresno;Respondent's principal supervisory person-nel-Jose Gonzalez, Sr., Curiel, and Ostlund-were quer-ied,inter aka,with respect to whether there was plant"activity" seeking union representation. They reported,however, that no union campaign was currently in prog-ress.On Friday, June 14, Thompson, who had just been des-ignated Respondent's president, visited Fresno again. JoseGonzalez, Sr., Curiel, Ostlund, and ValerieMassengale,then Respondent's office secretary, were collectively toldthat Complainant Union had filed a representation peti-tion; they were again queried regarding their knowledge ofunion activity within the plant All denied knowledge,however, with regard to Complainant Union's campaign.During his Fresno visit, further, Respondent's presidentdirected Plant Manager Jose Gonzalez, Sr., to promote sixdesignatedworkers to so-called "supervisor" positions, 368DECISIONSOF NATIONALLABOR RELATIONS BOARDwith concomitant pay raises. (Effective Monday, June 17,when Respondent's next pay period began, these workersreceived raises;theywere thereafter paid $3.40 per hour.So far as the record shows, their duties and responsibilitieswith respect to production were not changed. They were,however given additional responsibility for the training ofnewly hired workers.) Concurrently, Kathleen Rodriguez,previously a designated supervisor within Respondent'strim department, was named the firm's third assistant plantmanager; she was transferred forthwith from Respondent'shourly payroll, since she would thereafter be receiving a$160 weekly salary.c.The first dischargesOn Wednesday, June 19, when Respondent's presidentnext visited Fresno, four mill department workers weresummoned to successive conferences within the plant of-fice. Thompson, Respondent's plant manager, Mill Depart-ment Manager Ostlund, and Massengale were there. AlexGonzales and Elsie Ledger were separately reprimandedfor their purportedly poor production records. AnastacioGomez and Margarito Ceniceros were terminated. (A sum-mary list derived from Respondent's payroll records,which counsel proffered for the record herein pursuant tostipulation, showsMonday, June 17, as Ceniceros' termi-nation date. The testimonial record, however, clearly re-veals that he was notified of his dismissal on June 19; I sofind.)The record further warrants a determination that all fourworkers had previously signed Complainant Union's desig-nation cards. Alex Gonzales, nevertheless, was the soleworker summoned whose union sympathies or prounionconversations were discussed. Certain comments in thisconnection, purportedly chargeable to Respondent's presi-dent, will be subsequently considered.Complainant Union's first charge with respect to thiscase was filed on June 20. Respondent was charged with8(a)(1) and (3) discrimination, bottomed upon the termina-tionof Anastacio Gomez and the purporteddismissal oftwo other workers, not named.On Friday, June 21, when Alex Gonzales and ElsieLedger visited Respondent's plant to collect their pay-checks, both were taxed with absences from work sincetheir separateWednesday, June 19, conferences withRespondent's president. Replying, each contended, sepa-rately, that his or her failure to report for work had beendue toillness.Ledger's proffered excuse was acknowl-edged; she had previously reported sickness. Gonzales,however, was reminded that he had not previously report-ed.Later that day, in a letter which Respondent's presidentsigned,Gonzales was admonished that "company rules"required workers to notify their supervisors when absent,but that he had failed to provide such notice. Further, hewas reminded that he had been "warned in the past" re-garding company work rule violations; President Thomp-son declared that his firm would not tolerate "any moreviolations of company work rules or policy" thereafter.Gonzales did not report for work during the calendar weekwhich followed. (General Counsel, conceding that the milldepartment worker's failure to report was voluntary, con-tends that Respondent's course of conduct, so far as he wasconcerned, should be considered a constructive discharge.The merits of this contention will be considered subse-quently within this Decision.)On Monday, July 1, Respondent sent Gonzales a secondletter-signed by Plant Manager Jose Gonzalez, Sr. (norelation), pursuant to President Thompson's direction-wherein he was notified that, because of his continued "ab-sence without permission" between Monday, June 24, andthe letter's date, he was being terminated forthwith.d. Representation case developmentsMeanwhile, on Thursday, June 27, a hearing with re-spect to Complainant Union's representation petition hadbeen conducted in San Francisco. Business RepresentativeBayless had formally noted his appearance in ComplainantUnion's behalf; however, his organization's counsel of rec-ord, Robert LeProhn, had not been present. Respondent'spresident, Bill Thompson, had been the sole witness. AndComplainant Union's representative had left San Francis-co bound for Fresno directly following the hearing's con-clusion.A second union meeting had been scheduled in a Fresnorestaurant.However, the meeting's location had beensomewhat hastily changed to the residence of Re-spondent's plant manager, Maria Gonzalez, and their sonPepe.Bayless had met with a group of Respondent's workersgathered in the Gonzalez' backyard; he had reiterated hisMay 30 remarks, and had answered various questions.Save for a brief, postdiscussion "social" contact with thosepresent,Respondent's plant manager had, however, re-mained inside, conversing with Assistant Plant ManagerCuriel, who had dropped by for a visit. He had not spokenwith any worker regarding Complainant Union's represen-tation campaign.During Bayless' visit,one more Fresnoplant worker, Pedro Banuelos DeLeon, had signed Com-plainant Union's designation card.SometimeonMonday, July 1, presumablyafter theplantmanager's termination letter directed to Alex Gon-zaleshad been dispatched, Thompson was notified byRespondent's newly designated assistant plant manager,Rodriguez, that Plant Manager Jose Gonzalez, Sr., togeth-er with his wife Maria, had provided the original stimulusfor Complainant Union's representation campaign.e.Further dischargesOn Thursday, July 4, while Respondent's plant was openfor production (so that the firm's workers could thereafterbe given a substituted Friday holiday, with a consequent3-day weekend) the firm's president, mindful of Kathy Ro-driguez' report, previously noted, discharged Plant Manag-er Jose Gonzalez, Sr.; with respect to his motivation andstatements, Thompson testified:In talking to him, I explained to him that, as a supervi-sor, he was being fired for prejudicial and detrimentalconduct to this firm. CENTRAL CASKET CO.369Jose, while a witness herein, was not questioned regardinghis termination; the president's testimony with respectthereto stands in the record without dispute. Directly there-after,MariaGonzalezwas summoned to PresidentThompson's office, and likewise terminated, with a simi-larly stated reason.On Monday, July 8, with work in Respondent's sewingroom somewhat slack,MargaretHuerta and NormaFlores, the firm's most recently hired sewing room workers,were transferred to Respondent's trim department. Theyworked there for 2 days. On Wednesday, July 10, however,Respondent's president summoned a management confer-ence during which the firm's high level inventory stock ofcompleted caskets, Respondent's seasonally reduced vol-ume of new orders, and the firm's presumptively conse-quent need to reduce its labor force, were considered. De-cisionswith respect to a layoff were made; consistenttherewith, four workers were designated for "lack of work"terminations. Huerta and Flores, who were-despite theirrecent transfers-still consideredRespondent's sewingroom workers with least seniority, were notified of theirterminations.When Flores thereupon queriedRe-spondent's president with regard to her possible recall,she was told that Huerta and she would be recalled beforeany new plant workers were hired.Concurrently, one mill department worker, Tomas Per-ez, together with a single trim department employee, Emi-lioBriseno, were similarly terminated. Perez and Brisenowere, like Huerta and Flores, the workers with least senior-ity within their respective Fresno plant departments.f.Further representation case developmentsMeanwhile, on Monday, July 8, Respondent's counselhad filed a motion with the Board's Regional Director re-questing a dismissal with regard to Complainant Union'srepresentation petition. Counsel's motion, so the recordshows, derived from his contention-bottomed upon twoaffidavits which had been procured from plant workers-that certain designated supervisors had participated in pro-curing the signatures of those employees whose designationcards had been previously submitted to provide Complain-ant Union's purported "showing of interest" required tosupport its petition. This motion was taken under submis-sion.While Complainant Union's representation petition andRespondent's motion were being considered, certain fur-ther developments transpired. On July 16, Huerta filed an8(a)(3) charge with the Board's Fresno subregional office;thereafter, on July 19, so the record shows, she likewisefiled a state complaint, specifically charging Central Casketwith employment discrimination violative of California'sFair Employment Practice Act, with the State's Depart-ment of Industrial Relations. That complaint (which canbe found within the present record) derived from her July10 layoff, purportedly for lack of work, following whichCentral Casket had-so Huerta charged-hired "Anglo-Caucasian" workers, presumably as replacements. On July23, Flores filed a similar State FEP charge. Meanwhile,sometime during this period, Respondent's president had,pursuant to employee Francisco Lara's request, given hima letter, presumably directed to some American consulserving in Mexico, which he planned to submit during avisit to his natal country. The letter cited Lara's period ofservice in Respondent's hire; likewise, it further declaredthat he was expected to continue in Respondent's employfollowing his return. Lara's Mexican visit, so he declared,was being made primarily to arrange for his "green card"renewal; that card's renewal would permit his return to thiscountry with legal "resident alien" status.On Friday, August 2, the Acting Regional Director is-sued her decision with respect to Complainant Union'srepresentation petition.Respondent's July 8 motion re-questing the petition's dismissal was therein denied; a rep-resentation election was directed. The eligible voters wereto be Respondent's workers, within a defined bargainingunit, employed during the last company pay period com-pleted prior to the decision's issuance date. The presentrecord warrants a determination that Respondent's em-ployees declared eligible thereby were those listed as work-ing during the firm's July 22-28 payroll period.On Friday, August 9, Respondent's counsel filed withthe Board his request for review of the Acting RegionalDirector's Decision and Direction; therein counsel soughtBoard reconsideration particularly with respect to the va-lidity of Complainant Union's designation card showing;he contended that his motion to dismiss previously filed-bottomed on his claim that supervisory personnel had par-ticipated in procuring the signatures of workers whosecards had thereafter been submitted to establish Complain-antUnion's representational claim-should have beengranted.On August 23, 2 weeks later, the Board grantedRespondent's request for review. A telegraphic order wasdispatched; therein, the Acting Regional Director's Deci-sion and Direction of election were remanded, so that shecould consider Respondent's proffered "supervisory taint"charges. Earlier that day, however, Regional Office person-nel had already conducted the representation vote whichtheActing Regional Director had previously directed.(When that vote was conducted, Respondent's preparedeligibility list showed 16 eligible voters, of these, 8 votedfavorably with respect to union representation; 7 voteswere cast against such representation. There were no chal-lenged ballots.) Also on August 23 Respondent's presidentsentMargaret Huerta a letter. She was notified that, be-cause production was being increased, the firm was rehir-ing workers previously laid off in the order of their senior-ity.Huerta was requested to report for work on Monday,August 26.g.Further dischargesOn Monday, August 26, Complainant Union filed a sec-ond charge herein. Anastacio Gomez, Maria Gonzalez,Alex Gonzales, Margaret Huerta, and Norma Flores weredesignated therein as victims of statutorily proscribed dis-crimination.The following day, however, pursuant to Respondent'spreviously dispatched recall notice, Huerta reported to be-ginwork. She was reassigned to Respondent'ssewingroom; there she resumed her regular "seamstress" work 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubject to direction from Rachel Borunda, Maria Gonza-lez' designated replacement.On Wednesday, Francisco Lara, then preparing for hisMexican vacation trip (during which he was planning torenew his "green card" permit, certifying his right to enterthiscountry legally)was verbally reprimanded byRespondent's president. Thompson, so Lara testified, de-clared himself distressed because, while attempting to col-lect his vacation paycheck, he (Lara) had presumably "by-passed" his immediate departmental supervisor. Further,so Lara testified, Respondent's president questioned his(Lara's) recent failures to meet their firm's claimed produc-tion standard for workers holding purportedly "superviso-ry" training positions. He recalled that he was told shouldhe fail to meet Respondent's declared standard followinghis return his wage rate would be reduced. Lara, disturbedby these reprimands, left Respondent's plant; he did notwork the rest of that week. On August 30 Lara left for hisMexican trip. Though he subsequently returned, he neverreported back for work in Respondent's plant. (With mat-ters in this posture, General Counsel contends that Larawas constructively discharged. When President Thompsonnotified the metal department worker that he would berequired to satisfy a too stringent production standard, hecould, so General Counsel suggests, properly deduce-withdue regard for the complete circumstantial context withinwhich his final conversation with Respondent's presidenthad taken place-that he was being marked for a subse-quent discharge.) Sometime that same day, Rachel Borun-da notified Huerta that she was being dismissed, following3 days back at work, purportedly for poor production.Huerta has not worked for Respondent since her August30 termination. (With respect to Huerta, General Counselcontends, presently, that Respondent's proffered rationalefor her second termination should be considered pretex-tual. This contention will be considered subsequently with-in this Decision.)Sometime during early September, President Thompsonsent Flores a recall letter, similar to that which Huerta hadreceived, proffering work with a September 10 proposedresumption date. Flores, however, never reported to re-claim her position.h. Procedural developmentsMeanwhile, on August 29, Respondent's counsel haddrafted a set of objections to the election, contending,interalia,that the Regional Office's August 23 morning repre-sentation vote should be considered "null and void" sincethe Board had, later that very day, granted Respondent'srequest for review of the Acting Regional Director's Deci-sionand Direction of Election. These objections, whichmay have been filed with the Board's Regional Director onthe date when they were prepared, were served on Com-plainant Union's business representative by mail the fol-lowing day. On August 30, however, the Board's RegionalDirector by telegraph order had declared the August 23election a nullity, because it had been conducted whileRespondent's request for Board review of the Acting Re-gional Director's decision was pending, which review re-quest had subsequently been granted.On October 2, General Counsel's original complaintherein whereby Respondent was charged with 8(a)(1) and(3) violations was filed. On October 15, however, Respon-dent filed a motion with respect to Complainant Union'sstill pending representation case. The Board was requestedto direct the Regional Director's compliance with its priormandate: ". . . to investigate the Petitioner's showing ofinterest based upon the Employer's motion to dismiss thepetition on the grounds of supervisory taint."More particularly, Respondent requested a Board direc-tion that the Regional Director should not solicit awithdrawal of Complainant Union's petition; that heshould forthwith investigate Complainant Union's designa-tion card showing; and that he should dismiss the pendingpetition because the "supervisory taint" which affectedthose cards merits characterization as sufficient to voidthem. This motion, however, was subsequently denied forlack of merit.On October 25, Complainant Union's representation pe-tition in Case 20-RC-12113 was withdrawn without preju-dice.Shortly thereafter, on November 6, ComplainantUnion's second amended charge herein was filed; Francis-co Lara was designated a discriminatory dischargee there-in.Concurrently,General Counsel issued his amendedcomplaint; therein, Respondent was charged with several8(a)(1) violations of law, plus six instances of 8(a)(3) dis-crimination. A remedial bargaining order was further re-quested.i.The final dischargeSometime during late October 1974 or November's firstfullweek, Irma Lara, Francisco's wife (who, since Septem-ber 1973 had been a seamstress in Respondent's hire), de-termined that, for reasons never clearly detailed in the pre-sent record, she would be required to revisit her Mexicanhome community.The precise purpose which motivated her determinationcannot be deduced from the present record; for presentpurposes, however, no finding with respect to her trip'spurpose seems required.Since Lara had, however, previously taken her paid va-cation following the completion of her first year's serviceshe knew that management's permission, with respect toher projected week's leave of absence, would be required.And Mrs. Lara's testimony, taken at face value, would war-rant a determination that she promptly sought such per-mission-first, fromRachel Borunda, who was thenRespondent's sewing room supervisor, and secondly from"Lupe" Curiel, Respondent's plant manager. Whether therecord preponderantly supports a determination that shereally did seek or receive permission to leave work for aweek will be considered subsequently. (When Mrs. Laratestifiedwith respect to whatever steps she took, for thisconsolidated case's reopened record, Borunda was no lon-ger in Respondent's employ; no one summoned her fortestimonial purposes. And Curiel's testimony with respectto Lara's claim that she sought and received permissionlacks clarity and reflects certain contradictions. The prof-fered recollections of both Lara and Curiel will be weighedhereinafter.) CENTRAL CASKET CO.371Following her shift's completion on Friday, November8,Mrs. Lara left Fresno, on her Mexican trip. She believedthen that her trip's purpose could be consummated withina week;consistently with this belief she was planning aNovember 18 return to work.However, during her week's absence, on Wednesday,November 12, Respondent dispatched a letter to Lara bycertifiedmail; she was told therein that if she failed toprovide Respondent's plant manager, before 9 o'clock onthemorning of Friday, November 15, with a sufficient"medical" reason for her absence from work, she would beterminated. Mrs. Lara did not receive this letter before No-vember 15; she was still on her Mexican trip. (The circum-stanceswhich surrounded the preparation and dispatch ofRespondent's November 12 letter-with particular refer-ence to whatever roles President Thompson and PlantManager Curiel, respectively, may have played in connec-tion therewith-will be discussedsupra.)Lara could not return from Mexico before Monday, No-vember 18. When she reported for work on Tuesday, No-vember 19, she noticed that her timecard had been re-moved from Respondent's rack. The firm's sewing roomsupervisor, Rachel Borunda, professed a lack of knowledgewhen queried with regard to this development. However,ValerieMassengale,Respondent's plant secretary, toldMrs. Lara that she had been terminated. When Lara re-quested a statement with respect to Respondent's reason,she was referred to Curiel, the firm's plant manager.Later that day, Mrs. Lara did query Respondent's plantmanageroutside the Fresno courtroom within which thiscase was then being heard. First she requested the reasonfor her termination; then, without waiting for a reply, sheasked whether Curiel had previously received a report fromher fellow worker, PedroBanuelos,whom she had request-ed to notify Respondent's management that she would beunable to report on Monday, November 18, but would re-turn for work the following day. Confronted with Curiel'sdenial that Banuelos had, pursuant to her request, relayedsuch a communications, Lara did not pursue their conver-sation further.j.Subsequent procedural developmentsTwo months later, on January 16, 1975, Mrs. Lara filedher charge(Case 20-CA-9867) previously noted. Theprocedural developments which followed and led to theconsolidation ofMrs. Lara's discharge complaint withGeneral Counsel's previously presented case have been de-tailed.The record herein, which may now be considered com-plete,warrants a determination that none of Respondent'sterminated workers whose separations are presently inquestion have worked since their respective terminationswithin Respondent's Fresno plant.4.Complainant Union's campaign and Respondent'sreactionIhave thus far provided a general "overview" with re-spect to Complainant Union's campaign and Respondent'sreaction. Now, these developments must be considered infurther detail.During their May 22 telephone conversation, previouslynoted, Respondent's plant manager had notifiedBusinessRepresentative Bayless that Respondent's workers wereconsidering union representation; he had suggested that ameeting be set up, during which Bayless could detail thepossible advantages which Respondent's workers might de-rive from Complainant Union's designation. Bayless hadconcurred, volunteering that he could visit Fresno on May30. Thereafter, Jose's wife Maria and their son Pepe hadplanned the meeting in Roeding Park, one of Fresno's pub-lic parks, sometime after work on the date designated. Pepeand Francisco Lara, together with Maria Gonzalez, hadnotified Respondent's workers by word of mouth with re-spect to the meeting's time and place.Bayless reached Fresno on May 30, sometime during theafternoon; he proceeded directly to Jose's home, where hespoke briefly with both Respondent's plant manager andhis wife. Pepe, together with a friend, was likewise present.(Complainant Union's business representative testified,credibly, that Respondent's plant manager was told his po-sitionmight be jeopardized should his personal interestwith respect to union representation for the firm's Fresnoworkers become known; Bayless therefore directed Jose to"stay out" of Complainant Union's campaign. Thereafter,the business representative left for the scheduled RoedingPark meeting, accompanied by Maria; Pepe and his friendlikewise made the trip, with a second car.)The park meeting, which convened at 6 o'clock, lasted ahalf hour; some 21 plant workers were present. They hadgathered a relatively compact circle around ComplainantUnion'sbusinessrepresentativewhilehedetailedunionization's possible benefits. Since many of those pres-ent could not comprehend English well, Pepe translatedBayless' remarks into Spanish for the group. (Maria Gon-zalez had previously introduced Bayless. The record, con-sidered in totality, will not warrant a determination thatshe subsequently translated his remarks. She may, howev-er, have proffered periodic comments with respect to theirsubstance, speaking directly to those in her immediate vi-cinity; I consider it highly likely that she did.)Following a considerable discussion betweenRe-spondent'sworkers and Complainant Union's businessrepresentative, with regard to wages and certain other ben-efitswhich Complainant Union would seek to procure forthe firm's employees, Bayless produced a supply of blankunion designation cards from his briefcase. He then readthe card language aloud, speaking English; Pepe repeatedhis recapitulation in Spanish translation; Bayless told theworkers he would, on their behalf, request Respondent tobargain after they had signed union designation cards; andhe would, if Respondent declined to recognize Complain-ant Union herein, seek a Board representation vote.With regard to Bayless' remarks concerning Complain-ant Union's initiation fee, the record reflects a testimonialconflict. The business representative's composite testimonyduring cross-examination, with respect thereto, slightlymodified merely to promote clarity, reads as follows:[With regard to fees, I said] on the normal of negoti-ating or organizing the plant, when the plant was fi- 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDnally settled, we took all the members in on a lowadmission fee into the union. . .Inever said [therewould be a low admission fee if they joined before theplant went union] but what you are trying to [ask] isdid I say to the people that were there at themeeting, if they signed the cards would I give them areduced rate? No I did not.Q. Did you tell the employees that the initiating feewas between fifty and one hundred dollars?A. Yes, I did.Q.What sort of rate did you mention to them . . .if they signed the cards right then and there?A. I did not mention no fee. I said when and if theUnion bargained for them, we had the contract, andwe took them into the Union, we would take them inas a group, at a low admission fee, in the wholegroup-not at this particular time, not when theysigned the cards. There is no way I would say some-thing like that.Q.Were you talking about those who became char-termembers would have a reduced initiating fee?A. If you mean charter members, when we had thecontract ready to service and administer the contract,yes. They would come under a lower initiating fee, butthis is after you had all that done. Not a specifiedgroup of people that had signed cards before .. .Q. Did you mention any amount of . . . initiatingdues at all?A. Did I mention, I might have. I don't-to be per-fectly frank with you I don't remember, but I do re-member telling them that when we organize a place,when the contract was ready and the people are readyto go to work for the Union, under a Union contract,then we blanket them all in under a lower initiating fee... everyone that is working at the plant at that time.Francisco Lara, testifying through an interpreter andpresumably proffering recollections bottomed upon Pepe'sSpanish translation of Bayless' remarks, declared Re-spondent's workers were told, "that if [they] were a ma-jority . . . [they] would not have to pay anything; thatwhoever came in afterwards would have to pay." However,Lara could not recall references to specific sums in eithercase.When summoned as Respondent's witness, AssistantPlantManager Kathleen Rodriguez testified in English,with respect to Bayless' remarks. She had been present dur-ing the May 30 Roeding Park meeting; Rodriguez had thenbeen a so-called "supervisor" within Respondent's trim de-partment previously noted. She recalled that-He [Bayless] told us that the initiation fee would be$17.00 before the union came in. Anybody who camein after the union would have to pay $50.00 to $100.00.. . [We] had asked how much the initiation feewould be. Mr. Bayless says he was going to give us adiscount. He said we would have to pay $17.00 beforethe union got in. Anyone who came in after the unionwas in, would have to pay $50.00 to $100.00 . . . hetold us that the initiation fee would be $17.00 for anyemployee who joined before the union got in . . . hesaid that any employee who joined after the union gotin,would pay. . . [an] . . . initiation fee between$100.00 and $50.00When queried further with respect to Bayless' remarksRodriguez qualified her testimony somewhat; she declaredthat she had "understood" the firm's current workerswould be required to pay a $17 initiation fee to becomeunion members, but that, "if a new employee comes intothe factory . . . anytime after the Union was in" his initia-tion fee would be higher. Rodriguez then declared, categor-ically, that this was "all" the business representative said.However, despite her positive recollection that his remarkshad been limited, the Assistant Plant Manager purportedlyrecalled that Bayless had stated or suggested that,... [He] was going to give us-gee, how could I putit-a discount, really . . . the ones that are workingthere right now, at thattime. In other words, he wasgoing to give us all a discount because we were theones who were going to start it .. .JUDGE MILLER: What did you understand him to besaying as to when the discount would be over? Whatcondition, what changing circumstances would elimi-nate the possibility of a discount?THE WimasS: After the vote was taken place. Inother words, how they vote for it-for the union. Inother words, when he says, when we sign these cards,itwas a authorization card, to try and get a vote. Hesays that, if-it was-if everybody passed it and theysigned "Yes," okay, the union would be in. In otherwords, anybody who didn't sign these yellow cards,would have to pay the full amount of $50.00 to$100.00... that's the way he put it . . . That, if wesigned these yellow cards and somebody new comesin, and they don't have one signed, well, they have topay the full amount.Considered in totality, Rodriguez' testimony thus recapi-tulated reflects deviations from the prehearing statementwhich she had given Respondent's counsel. Further, hertestimony reveals a certain degree of confusion or lack ofcertaintywith respect to what Business RepresentativeBayless really said regarding "discounted" membership ini-tiation fees. The record, in my view, warrants no determi-nations consistent with any portion of Rodriguez' purport-ed testimonial recollections. Specifically, I find, despite theassistant plant manager's final suggestion, that Bayless didnotpromise Respondent's workers reduced membership in-itiation fees solely for those who would sign designationcards before Complainant Union finally won representa-tive status. The business representative's contrary testimo-ny previouslyset forth herein merits credence.Following Bayless' talk, Complainant Union's designa-tion cards were distributed among those present. Beforethe meeting concluded, 20 workers had signed cards. (Ma-riaGonzalez, so the record shows, signed two cards; onone, she designated her position as "Sewing Room Fore-women" [sic] while the second merely described her workas making "head panels" for caskets )While at Respondent's plant the following day, Pepe andFrancisco Lara obtained signed designation cards fromfour workers who had not attended the park meeting; Ma- CENTRAL CASKET CO.373na Gonzalez solicited and received three more signedcards. Norma Flores, a sewing room cutter, signed one inGonzalez' presence; the others were signed, likewise in herpresence, by two trim department workers. By June 5, twomore workers-Emilio Briseno and Elsie Ledger-hadlikewise signed designation cards; Bnseno was a newlyhired trim department worker who had commenced workthe previous day.On May 31, so Respondent's payroll record shows, thefirm had 35 regular rank-and-file production workers, withMaria Gonzalez counted; by June 5th, when ComplainantUnion's petition was filed, there were 36, followingBriseno's hire.Sometime during June's first full calendar week,Baylesshad called on Thompson, presumably at American BurialCasket's Oakland plant. There he had reported, correctly,that Complainant Union had been designated by a majon-ty of Respondent's Fresno plant workers and had request-ed recognition as their representative. The record warrantsa determination that Bayless had been referred to JeanetteLopez, Respondent's corporate secretary. (Neither Baylessnor Thompson could, testimonially, fix theirmeeting'sdate. Complainant Union's representation petition, [Case20-RC-12113] subsequently filed, however, reflects Bay-less' sworn declaration therein that his request for recogni-tion had been proffered and declined on Monday, June 3;that declaration stands herein without challenge. Consis-tently therewith, I find that Thompson, certainly, and Lo-pez, possibly, were visited on that date.)Whilea witnessherein, Thompson declared that he hadnot "believed" Bayless' designation card claims, and thatComplainant Union's business representative had been soadvised.Nevertheless,when he subsequently visitedRespondent's Fresno plant on Thursday, June 6, Thomp-son queried Respondent's principal supervisory person-nel-Jose Gonzalez, Sr., Curiel, and Ostlund-with respecttowhether the firm's workers were participating in pro-union activities; Thompson was told that no union cam-paign was then in progress.The record, nevertheless, provides considerable supportfor a determination that Thompson had, by this time, re-ceived information sufficient to put him on notice thatsome of Respondent's Fresno workers were indeed consid-ering unionization. Earlier that week, as noted, Bayless hadvisited him and requested Complainant Union's recogni-tion.On Wednesday, June 5, Complainant Union's repre-sentation petition had been filed; the Regional Office's no-tice,with respect thereto, directed to the firm's Fresnoaddress, would-normally-have been dispatched prompt-ly. It could, conceivably, have reached Respondent's Fres-no plant by Thursday, June 6, while Thompson was pres-ent,or by the following day. Thus, by week's end,Respondent's principal stockholder, though he may nothave been disposed to credit Complainant Union's majon-ty representation claims, could hardly have lacked knowl-edge, or reason to believe, thatsomeof Respondent's Fres-no plant workers, at least, had manifested an interest withrespect to Unionization. This much he would reasonablyhave known, or could have deduced.Certainly, by Friday, June 14, when Respondent's prin-cipal stockholder-who had just been designated the firm'spresident-next visited Fresno, he concededly knew thatComplainant Union's petition had been filed, and couldrationally conclude, consequently, that a previously report-ed union campaign had presumably made some progress.JoseGonzalez, Sr., Curiel, Ostland, and ValerieMassen-gale were told about Complainant Union's petition; thatorganization'scampaignwas discussed.(Thompson'sclaim,while a witness,that his several supervisors and sec-retary collectively disclaimed knowledge with respect toComplainant Union's presumptive "presence" within theirplant, strains credulity. SeeN.L.R.B. v.WaltonManufac-turingCompany, supra.However, if they did concurrentlyproffer such disclaimers, Respondent's newly designatedpresident could only have concluded, reasonably, that theywere singularly lacking in perception, or that they werewithholding, from him, relevant knowledge which theyprobablypossessed.)With matters in this posture then, Thompson directedJose to grant raises and nominal promotions for six work-ers.Francisco Lara in Respondent's metal department,and mill department workers Gary Crawley and DeweySherwood, together with trim department workers JennyDelgadillo, Betty Lulan, and Kenneth Rodobough, were toreceive $3.40 per hour, commencing Monday, June 17,when Respondent's next pay period would begin. Refer-ence has been made to their concurrent designation asforemen or supervisors with responsibility for training new-ly hired workers.Likewise on this date, Kathleen Rodriguez, previously adesignated supervisorwith comparable responsibilitieswithinRespondent's trim department, was named thefirm's third assistant plant manager;she was transferredeffectiveMonday, June 17, from Respondent's hourly pay-roll, since she would be receiving a salary of $160 weeklythereafter.Concurrently, so the record shows, PresidentThompson directed a 25-cent-per-hour raise for Kirk Ha-gopian, a rank-and-file mill department worker; his rea-sons for this last raise have not been reported.Maria Gonzalez, then designated as Respondent's sew-ing room manager, likewise received a raise. Effective June17 she was to be paid $3 60 per hour; this made her thehighest paid hourly rated worker in Respondent's plant.While a witness, Respondent's then plant manager testi-fied that President Thompson had, during this June 14 dis-cussion, declared his desire to make "supervisors" of someFresno plant workers, so that they would then be disquali-fied from casting ballots during a possible representationvote.Apart from Jose's presently proffered recollection,the record herein shows that during the June 27 hearingsubsequently held on Complainant Union's petition thefirm'spresident did, indeed, contend that this Boardshould consider the Fresno plant's various departmental"foremen" statutory supervisors. Mindful of this, I creditJose's testimony, thus corroborated, that President Thomp-son did, during their June 14 conference, declare his pur-pose to grant the workers previously mentioned raises andpurported promotions, for the purpose of compassing theirconsequent exclusion from a conceivable "bargaining unit"group. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The dischargesRespondent's newly designated president next visitedFresno on Wednesday, June 19; there he conferred oncemore with Jose, Curiel, and Ostlund, while Massengale waspresent.Inter aka,they discussed the purportedly poor pro-duction record of Respondent's mill department personnel.The daily production records of that department's workerswere reviewed.Some two months previously, Respondent's manage-ment had promulgated and posted notices with respect to aso-called "point" system, whereby worker productivitywould thereafter be measured and rewarded. For the firm'smill department, this production incentive system func-tioned as follows: The various productive tasks which milldepartment workers were required to perform were listed,together with the total time-measured in minutes-withinwhich Respondent would require each task's completion;the posted list, further, detailed, with respect to each pro-ductive task, the number of times it could be performedwithin an hour. Workers were directed to record the van-ous tasks-both productive and nonproductive-whichthey performed, on slips of plain "scratch" paper whichthey were to submit daily to Assistant Plant Manager Ost-lund, following the completion of their day's work. Foreach task reported as completed, workers were to be cred-ited with "points" calculated to match the total number ofminutes normally required for that particular task's com-pletion, pursuant to Respondent's posted standard. MillDepartment Manager Ostlund or Secretary Massengalewere, therefore, required to compute the total daily"points" or "minutes" which Respondent's workers hadearned. According to Thompson, Respondent's manage-ment considered it mandatory for Fresno plant workers-following a vaguely defined training period's completion-to perform, daily, productive or nonproductive tasks whichcarriedat least400 point or minute credits; they were toldthat failure to meet this standard would result in their ter-mination.Workers credited regularly with 480 points ormore, per 8-hour day, could, however, qualify for weekly$10 bonus payments, supplementing their regular pay.The firm's mill department manager complained that hehad been "warning" his subordinates, but that they hadbeen "standing around" talking, rather than working fulltime;whether Respondent's plant then had actually suffi-cient work in progress to keep them all busy full time, satis-fying specific customer orders or producing for stock, wasnot discussed.Following his review of various mill department produc-tion records, Thompson determined that departmentalworkersAnastacioGomez and Marganto Cenicerosshould be terminated, and that Alex Gonzales and ElsieLedger should be reprimanded. These workers were there-upon summoned separately to Respondent's plant office.General Counsel's presentation raises no question withrespect to Respondent's treatment of Ledger and Cenice-ros, particularly, though both had previously signed uniondesignation cards. Respondent's president told Ledger thatshe had proved she was a good worker, who could earn 400points daily, but that her productivity during the previous 3or 4 days had slipped. The worker was told that it was "upto [her]" to do better work. Ledger acknowledged this ad-monition;she was not terminated.Ceniceros had beenbrought in previously. Ostlund had told him that he hadbeen working in Respondent's plant for quite a while; thathis point credits were, nevertheless, quite low; that he hadshown no signs of improvement; and that he was thereforebeing terminated.a. Anastacio GomezAnastacio Gomez had been hired on January 7; duringhis 5 months of service he had received two raises.Beforehis discharge,Gomez had never been warned or repri-manded with regard to purportedly substandard work per-formance.The record reflects merely his testimonial con-cession that he had once been criticized for talking duringworking hours. On that occasion,according to his testimo-ny which I credit, Gomez had been discussing a work-relat-ed question with a Spanish-speaking fellow worker whocould not communicate directly with Assistant Plant Man-agerOstlund. The latter, mistakenly believing that theywere engaged in idle conversation, had instructed Gomezto resume work. (In June 1974 Respondent's complementof nine mill department workers included four with Span-ish surnames.By June 5,the department's four Spanish-surnamed workers, including Gomez, together with threeof their five fellow workers, had signed ComplainantUnion's designation cards.)On June 19, however, Gomez was summoned toRespondent's Fresno plant office. There, with PresidentThompson present, Ostlund declared that his daily produc-tion level had "recently slipped" below the 400 point stan-dard which Respondent required.Becauseof this, Gomezwas told he was being terminated. Gomez protested that hehad not been given credit for all the work which he hadbeen doing, and that, though he, together with Alex Gon-zales,had "worked the same jobs" concurrently, the latterwas always given more credit for work which they hadboth performed. Gomez' daily production records for 10days between June 5 and 18 were then reviewed; sometoken adjustments were made with respect to his June IItally.President Thompson declared, however, that Gomezwas being terminated, effective that very day. He leftRespondent's office.Later,however, while Respondent'smanagement repre-sentatives were conferring with Alex Gonzales,Gomez re-turned and demanded his final check. WhenRespondent'spresident declared that he would have it within 3 days,Gomez protested that, since he had been discharged, hecould rightfully demand his final check forthwith.Presi-dent Thompson told him that, if he felt he was being treat-ed unfairly, he could file a Labor Board protest.Respondent pleads a privileged justification for Gomez'discharge solely because his productivity during the 2-weekperiod which directly preceded his termination had beensubstandard. And Respondent's records do, indeed, pro-vide some colorable support for this contention. His dailyproduction reports for the period in question do reveal thathe fell short of Respondent's minimally required 400 pointsper day, on every day save one. (During 6 or 9 workingdays, for which reports are presently available, Gomez' CENTRAL CASKET CO.375submissions reflect tasks performed which were worth 344-395 points; for 2 days, however, his record fell within the237-250 point range. While a witness, Gomez contendedthat his daily production reports had not accurately reflect-ed the tasks which he was being required to perform. Moreparticularly, he testified that, pursuant to Ostlund's fre-quent directives, he had regularly performed a variety oftime-consuming tasks which Respondent's previously post-ed "point" list did not cover, and which he had not re-corded within his daily production reports. Those reports,however, detailed both productive and nonproductivetasks which Gomez claimed to have performed throughout9 full working days; they purport to cover complete 8-hourdaily periods. All nine reports,interaka,reflect time spenton various miscellaneous nonproductive tasks for whichGomez did, indeed, receive proper "point" or "minute"credit.General Counsel's contention that Gomez had"failed to include" such tasks when preparing his daily pro-duction reports, because he had been "confused overwhether such jobs as those were to be recorded" lacks rec-ord support. With respect to Gomez' two significantly lowrecord days, his reports show sometimespent on nonpro-ductive work; however, they likewise show substandardperformance in connection with certain production tasksfor which Respondent's management had previously desig-nated "point" values. On June 11,inter aha,Gomez hadreported productive work worth 207 points performedwithin 450 minutes of his 8-hour, 480-minute, working day.For June 14, he had reported productive work worth 110.75 points, completed within 320 minutes. General Counseldoes suggest in his brief that Gomez' claimed "point cred-it"productive tasks may have been completed within ashorter time span than his reports set forth and that he had"consistently failed to record [nonproductive work assign-mentsfor which point values had not been specified withinRespondent's posted list] because he assumed he was torecord only those jobs" which the posted list specified.However, the record, considered in totality, will not sup-port such a determination. Gomez, I find, was neither con-fused nor lacking in knowledge with regard to his right andduty to record miscellaneous nonproductive tasks which heperformed. And his reports show, (1) that he did, consis-tently, record his non-productive work, and (2) that he wasgiven "point" credit for such work, whenever reported.)Nevertheless, Respondent's present contention, that Go-mez' seemingrecord of repeated failures to satisfy thefirm's designated daily "point" or "minute" standard moti-vated his termination, merits rejection as pretextual. Hiswork record could, conceivably, have generated legitimatemanagerialconcern; I am satisfied, however, that Presi-dent Thompson's belief with respect to Gomez' participa-tion in prounion conversations really constituted the basic"moving cause" for his discharge; alternatively, the recordwill, in any event, support a determination at the very leastthatGomez' suspected union sympathies contributed toPresident Thompson's discharge decision.These conclusions derive from a persuasive evidentiaryfoundation.First:The present record warrants a determi-nation that Respondent's president, despite his purportedconcern with respect to plantwide production figures con-fined his June 19 performance review to null departmentworkers; that department, however, contained no morethan 9 of Respondent's 37 workers then on payroll. Norationale has been proffered for Thompson's failure to con-duct a plantwide review. Comparable production recordsfor the firm's metal department, trim department, and sew-ing room were not studied; certainly, no workers withinthese other departments appear to have been censured,warned, or terminated.Second:President Thompson con-ducted his purported mill department performance reviewless than 3 weeks before Respondent's July 10 layoffs forlack of work, previously noted. His professed concern withrespect to substandard performance by particular workers,thus, was being manifested during a period when specificcustomer orders were, presumably, declining with the grad-ual onset of Respondent's summer "slow" season, while amajor portion of Fresno's production was, therefore, beingstock piled. (During this period, Respondent's warehousestock pile of completed casketswas risingfrom a normal150 to better than triple that number, which it reachedwithin 3 weeks.) And nothing within the present recordwould warrant a determination that Respondent's woodencasket production levels, during the two-week period whichpreceded June 19, would really have permittedevery oneofthe firm's presumptively qualified mill department workersto reach the firm's required 400 point productive standard.Third:Gomez' testimony, that he had never been repri-manded or warned before June 19 concerning his workrecord, stands without contradiction. (Ostlund, who hadbeen his departmental supervisor, was present in the hear-ing room when General Counsel's presentation com-menced, and for some time thereafter. He wasnever re-quested to testify in Respondent's behalf, however, withrespect toGomez' purportedly deficient work perfor-mance. Though no longer in Respondent's hire when thiscase was heard, Ostlund could have been summoned fortestimony, both in this connection and with respect to cer-tainrelevantstatements-notedhereinafter-properlychargeable to him. Respondent made no claim, while itsdefense was being presented, that Ostlund was not avail-able,nor has any rationale for Respondent's failure tosummon him been proffered.)Further, Gomez, so his credible uncontradictedtestimo-ny shows, had received two separateraiseswithin his 5-month period of service. With due regard for Respondent'spatentwillingnesstograntGomezraises,andmanagement's failure to warn him that his performancerecord might be considered substandard, his abrupt dis-charge, while Complainant Union's presently filed repre-sentation petition was pending, persuasivelysuggests thatPresident Thompson's claimed justification for his dis-charge should be considered pretextual. "The abruptnessof a discharge and its timing are persuasive evidence as tomotivation." SeeN.L.R.B. v.MontgomeryWard & Co.,Inc.,242 F.2d 497, 502 (C.A. 2, 1957);N.L.R.B.v. James-town Sterling Corp.,211 F.2d 725, 726 (C.A. 2);N.L.R.B. v.Evans Packing Company,463 F.2d 193, 195 (C.A. 6, 1972);N.L.R.B. v. Stemun Manufacturing Company, Inc.,423 F.2d737, 741-742 (C.A. 6, 1970), in this connection.Fourth.During a prior shop conversation with Pepe (Jose Gonza-lez, Jr.) on or about June 11, Ostlund had declared that,"Alex [Gonzales presumably] and Gomez, theyare solicit- 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDing the people-about the Union-talking about theUnion." The assistant plant manager had further declaredthat, "[We] are going to fire them." These factual determi-nations derive from Pepe's testimony. Since Jose Gonzalez,Sr., then Respondent's plant manager, is Pepe's father, Ihave scrutinized his testimony with care. I have, however,found it consistent with other testimony which wouldclearly warrant a determination that President Thompsonbelieved Gomez and Gonzales had been discussing Com-plainant Union's campaign within the Fresno plant. Fur-ther, I have noted,inter alia,that Respondent never sum-moned Ostlund for the purpose of proffering a denial.Pepe's recital, therefore, has been credited.Fifth:ElsieLedger, though a troubled hesitant witness still inRespondent's hire, testified with patent sincerity and fideli-ty to her best recollection (1) that, within a week followingher June 5 signing of Complainant Union's designationcard,Ostlund had-without qualification-directed her"not to talk" about her card's significance, or ComplainantUnion's goals; (2) that her departmental supervisor hadsubsequently declared he didn't want "anyone" talkingabout unionization, and that he would discharge "thewhole damn lot" who did participate in such conversa-tions; (3) that Ostlund had told her he considered Anasta-cio "Joe" Gomez a principal union protagonist; and (4)that, sometime between June 19 and 27, the mill depart-mentsupervisor told her Gomez and Gonzalez had beendischarged because they were talking about the Union, andthat he had the right to discharge workers who were parti-cipating in such talk. (During cross-examination, Ledgerconceded that Ostlund's various declarations-more par-ticularly his last comment noted-were vouchsafed whilehe was under the influence of liquor. I have not been per-suaded, however, that his various statements revelatory ofRespondent's distaste for worker conversations relative tounionization, or management's motive for discriminationdirected against two of her departmental fellow workers,should be disregarded as nonprobative, or nonbinding onRespondent, for that reason. "Wine is wont to show themind of man." Theognis,Sententiae,No. 500. Further, themaxim,"In vino veritas,"has been commonly considered atruism of credibility determination since Pliny's day.Natu-ral History,book XIV, sec. 141. Certainly, I wouldnotfindOstlund's several summary restatements of Respondent'sposition probativemerelybecause he may have been "un-der the influence" when he spoke. His possible lack ofcomplete sobriety, however, provides no compelling reasonfor dismissing his reported statements as lacking in rele-vance or materiality.)I find Ledger's testimonial recollections worthy of cre-dence. Her testimony reflects declarations, proffered by aresponsiblemanagement representative,which revealRespondent's determination to proscribe "union talk"within the Fresno plant, generally, and to discriminateagainst workers with respect to their hire and tenure andthe terms and conditions of their continued employment,should management's proscription be flouted. Since thosedeclarations were herein found chargeable to Ostlund, andwere likewise consistent with further declarations by Presi-dent Thompson noted hereinafter, I find-relying uponLedger's somewhat disjointed but persuasive recitals-thatthey were made, and reflect Respondent's motivations forconduct which General Counsel has challenged herein.Sixth:While a witness, Jose Gonzalez, Sr., testified that,during a private June 19 conversation before the firm's milldepartment workers were confronted by Respondent'spresident, the latter had conceded his knowledge "fromsomebody else" that Alex Gonzales and Gomez were twoof the company people who supported ComplainantUnion's representation bid. According to Jose, Thompsonhad declared that he did not want Respondent's Fresnoplant unionized; therefore "those two people" would beterminated. (President Thompson, while a witness, conced-ed that Ostlund had indeed told him Gomez was "activelysoliciting and etcetera" for Complainant Union herein,thereby violating a Fresno plant rule. He insisted, however,that violations of the firm's no-solicitation rule were "nevera factor" with respect to Gomez' discharge.)Mindful of Jose's possible witness-chair bias herein, Ihave reviewed his testimony, like that of his son, carefully.With particular reference to his proffered recollection thatPresident Thompson mentioned information, previouslyreceived, regarding Alex Gonzales' and Gomez' presump-tively prounion conversations, I credit the former plantmanager's testimony. However, since Respondent's presi-dent clearly made no definitive move, then and there, todischarge Alex Gonzales, I reject Jose's purported furtherrecollection that Thompson had designatedbothmill de-partment workers for immediate termination. The formerplant manager testified additionally that:. . . he [Thompson] explained to me that he could notfireAnastacio because regarding the question of theUnion. Mr. Thompson asked the secretary . . . forGomez' time sheet. He told us that that was the reasonthat he was going to fire him because he did not haveenough time marked... .Since Plant Manager Curiel's subsequent testimony,interaha,reflects his substantial corroboration with respect tothis portion of Jose's quoted recital I credit the formerplant manager's testimonial proffer. CompareGlass GuardIndustries, Inc.,212 NLRB 285 (1974), in this connection.Within my view, therefore, his witness-chair recollectionspersuasively buttressGeneral Counsel's contention that,regardless of Gomez' demonstrated work related deficien-cies, he would not have been terminated but for PresidentThompson's conceded "belief" that he (Gomez) held unionsympathies. I so find.Alternatively, I am persuaded that Gomez' presumptiveunion sympathies-if they did not provide the sole statuto-rily proscribed "moving cause" for his termination-con-tributed, nevertheless, to President Thompson's dischargedecision.N.L.R.B. v. Whitin Machine Works,204 F.2d 883,885 (CA. 1). Terminations bottomed upon statutorily pro-scribed considerations, principally or partially, call forBoard redress.b. Alex GonzalesAlex Gonzales, likewise a Fresno plant mill departmentworker, was summoned to Respondent's office followingGomez' departure. The record warrants a determination CENTRAL CASKET CO.377that President Thompson told Gonzales he had been over-heard "soliciting" fellow workers. Gonzales conceded thathe had been "talking about" unionization, but denied thathe had done so within Respondent's plant. (Gonzales hadsigned Complainant Union's designation card on May 30.Though no determination would be warranted thatRespondent's president knew this, he conceded-while awitness-that he had told Jose he considered Alex Gon-zales "smartenough to organize" their plant.) PresidentThompson then declared that Gonzales' conduct was di-rectly violative of the firm's previously posted rule againstsolicitation, and that "further action of this sort" wouldresult in his discharge. Additionally, Gonzales was toldthat, within his department, he was "doing just enough" toget by; that there was some doubt regarding the correct-ness and validity of his daily production reports; and that,because of this doubt, both his work and his reports wouldbe "watched very carefully" thereafter. Within a summarystatement, prepared by Respondent's office secretary,wherein this confrontation was purportedly recapitulat-ed-which Jose, Ostlund, Cunel, and Massengale signed-President Thompson's further remarks were summarized asfollows:Bill Thompson then stated that Alex was a good work-er but he had been goofing off, and taking too muchtime, especially when he was driving the truck. BillThompson said that he did not feel that the timesturned in by Alex, when he was on the truck, werevalid, and although he had an excuse for each time,such as the truck breaking down, Bill Thompson didnot feel that the excuses Alex gave were valid either.Alex was told that he was not being fired or layed off,that he was being issued a warning, and being in-formed that his work and worksheets were beingwatched.Gonzales then left Respondent's office; following his Janu-ary 19 shift's completion, he never again reported for work.On Friday, June 21, Respondent sent him a letter-whichThompson signed-reminding him that, pursuant toRespondent's rule, employees were required to notify theirsupervisors when absent from work; that he had failed todo so; that he had been previously warned, specifically onJune 19, regarding work rule violations; and that Respon-dent would not tolerate any more violations of companyrules or policy thereafter.Earlier that day, June 21, Gonzales had visitedRespondent's plant to collect a paycheck; he had, then,claimed that he had been absent from work because ofillness.However, when Ostlund asked whether he hadcalled Respondent's office for the purpose of reporting hissickness, Gonzales conceded that he had not done so. Hewas reminded that he was "supposed to notify" the firm'soffice whenever he could not report, and that if he failed todo so within 8-12 hours, Respondent had a right to dis-charge him. Gonzales then, when asked whether he wouldbe returning to work, replied that he would-but he neverdid return. On July 1, Respondent sent him a letter whichread as follows:On June 21, 1974 you were warned in writing regard-ing your violating company rules by your absencefrom work without notifying your supervisor. At thattime you were told "We will not tolerate any moreviolations of company work rules or policy in the fu-ture." Since that date, you have been absent withoutpermission, from June 24 through today, July 1, 1974.This letter is to inform you, that because of this con-tinued abuse, you are terminated immediately.The letter was signed by Jose Gonzalez, Sr., in his capacityas Respondent's plant manager. The record, however, war-rants adetermination, which I make, that Jose signed theletterpursuant to Thompson's directive; the companypresident's order was noted, thereon, within a postscript.General Counsel contends, herein, that Gonzales despitehis statement that he would be returning to work, was"prompted to quit" by Thompson's threat to dischargehim, should he persist in discussing unionization with hisfellow workers. I find merit in this contention; Gonzaleswas-within my view-thereby constructively discharged.This Board has held, consistently, that workers who re-signor cease reporting for work-when told that theircontinued tenure will be contingent upon their relinquish-mentof union representation or some other statutorilyguaranteed right-will be considered victims of statutorilyproscribed discrimination. ComparePlayskool, Inc,195NLRB 560, 561, 572 (1972);Sargent Electric Company,209NLRB 630 (1974) in this connection. And the record, here-in, fully warrants a determination that Gonzales did relin-quish his position after being notified that further "solicita-tion" conducted in Complainant Union's behalf wouldresult in his termination. (Respondent contends that Presi-dent Thompson's warning was merely calculated to com-pelGonzales' compliance with a no-solicitation rule,claimed to be valid, which had been previously promulgat-ed and conspicuously posted, within the Fresno plant, forsome 6 months. The firm's several posted rules, set forth inboth English and Spanish phraseology, did declare,interaha,that: "Solicitation ofanytype by employees or non-employees during working hours is prohibited." [Emphasisin original]. And General Counsel's representative hereinhas-for the record-specifically disclaimed any challengewith respect to the validity of Respondent's rule. He con-tends, nevertheless, that President Thompson's verbal rep-rimand, directed toGonzalez, discloses-facially-thelatter's "overbroad prohibition" with respect to worker so-licitations, since he sought to proscribe such activity byGonzales, generally,without limiting his restriction toplant "working time" merely. Consistently with GeneralCounsel's disclaimer, no determination will be made, here-in, regarding the legality of Respondent's rule, though Inote, parenthetically, that it could be considered impermis-sibly restrictive, since it bars solicitation by workers duringtheir "working hours" without qualification.Essex Interna-tional,Inc,211 NLRB 749 (1974). Cf.Florida Steel Corpo-ration,215 NLRB 97 (1974);The Ohio Masonic Home,205NLRB 357 (1973);KDI Precision Products, Inc.,185 NLRB335, 336 (1970). Compare E.H., Limited, d/b/a Earring-house Imports,227 NLRB No. 118, wherein AdministrativeLaw Judge Stevens found a posted rule, whichRespondent'sno-solicitationruleherein substantiallytracks, valid because it barred solicitation during "working 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime" merely. Further, with the record in its present pos-ture, no determination will be made that the facial "illegali-ty"which presumptively taints Respondent's rule pre-cludes the firm from relying upon it as a defense. SeeHarold R. Bursten and Dr. Robert Bursten, a Partnership,d/b/a Shorewood Manor Nursing Home & RehabilitationCenter,217 NLRB 33, fn. 1 (1975). Rather, I find thatThompson's verbal prohibition-directed to Gonzales dur-ing their conference specifically-was "phrased in such abroad and unqualified manner, specifying neither the time,nor the place, nor the persons allegedly solicited, that theonly reasonable interpretation to be placed on [it] was that[it] [was] intended to encompass [his] union activities as awhole rather than merely being directed towards the en-forcement of [Respondent's] rule." CompareShorewoodManor Nursing Home & Rehabilitation Center, supra,fn. 1,in this connection.)Thompson's June 19 reiteration of Respondent's broadprohibition, with respect to Gonzales' solicitation of fellowworkers, particularly when coupled with a warning that hisdaily production reports were considered suspect andwould be scrutinized closely thereafter, was, within myview, clearly calculated to persuade Gonzales that contin-ued manifestations of support for Complainant Unionherein would lead, finally, to his discharge. His consequentfailure to report for work (which derived, so I find, fromhis fear of harassment and possible reprisal) cannot, there-fore,be considered voluntary. I find, consistently withGeneral Counsel's contention, that he was constructivelydischarged for the purpose of discouraging ComplainantUnion's representation campaign.c.Maria GonzalezPreviously, in this Decision, Maria Gonzalez' position inRespondent's plant has been briefly noted. To recapitu-late:Her husband, Jose Gonzalez, Sr., had been designatedas Respondent's Fresno plant manager on or about August1, 1973. Before taking over that position, Jose had suggest-ed Maria's hire for work in the Fresno plant's sewing room.Although she had never done seamstress work commercial-ly before, she was hired and given a 6-week training course,within American Burial Casket Company's Oakland plant,with respect to various types of sewing which Respondent'sFresno facility would require. On August 28, 1973, she re-ported for work. In Fresno Mrs. Gonzalez was "put incharge"with respect to Respondent's sewing room;throughout her tenure, so far as the record shows, fourmore seamstresses, plus a cutter, worked within her juris-diction.Maria's participation in Complainant Union's card sign-up campaign-more particularly, her personal role with re-spect to setting up and publicizing Complainant Union'sMay 30 Roeding Park meeting; the preliminary "introduc-tion" which she delivered there, whereby Business Repre-sentative Bayless was presented so that he could speak withRespondent's workers; and her subsequent solicitation ofseveraluniondesignationcards,presumablywithinRespondent's plant-has previously been noted. On July 4,shortly following President Thompson's purported July 1discovery with regard to her participatory role in Com-plainant Union's behalf, she was terminated. Remindingherthatshehadbeenconsideredasupervisor,Respondent's president declared-so I have found-thatshe was being discharged for "prejudicial and detrimental"conduct, because of her union activities, herein noted.(1) The question of Maria Gonzalez' supervisory status(a)Duties, powers, and responsibilitiesWith matters in their present posture, Respondent con-tends that Mrs. Gonzalez' termination involved no statuto-ry violation, because she had been a supervisor, within thefirm's Fresno plant, before her discharge. However, Gener-al Counsel contends, contrariwise, that:The credible evidence adduced in this proceeding es-tablishes thatMaria functioned in the capacity of a"lead person" responsible for directing the routine[work] of a small number of employees, that her limit-ed supervisory duties did not entail the exercise of in-dependent judgment, and that she lacked anygenuinemanagement prerogatives or authority characteristicof a true supervisor.The question thus presented for determination has beenmost thoroughly litigated and comprehensively briefed.With respect thereto, credible testimony-withinmyview-warrants the following factual determinations:1.Within the Fresno plant's sewing room, Maria wasrequired to train workers, newly hired as seamstresses, withrespect to the type of sewing which Respondent required.While discharging her training responsibilities, she rou-tinely "inspected" their work. (Mrs. Gonzalez did testifythat her inspections were perfunctory; that she dischargedher review responsibilities, in this connection, while "tak-ing" completed work to Respondent's trim departmentwhere casketassemblieswere completed; and that she nev-er had to return sewn materials for corrective work, sincethe firm's seamstresses,when fully trained, madenoerrors.Her testimony stands, within the present record, withoutcontradiction. Nevertheless, some reservation of judgment,with respect to her credibility,seemswarranted. Newlyhiredseamstresses,while being trained, would hardly havebeen likely to produce perfect casketlinings,consistently,from their very first working day. While a witness, Mrs.Gonzalez conceded that someseamstresses, following theirhire, had demonstrated their lack of capacity to performproperly.Maria was likewise required to perform sewingwork herself, making "head panels" for Respondent's cas-kets. The record warrants a determination, which I make,that she spent some 70 per cent of her shift time in produc-tive work; the balance of her time (30 per cent) was spenttraining seamstresses, and giving or relaying directives withregard to work which they would be required to do.2.Throughout her period of service, Mrs. Gonzalez washourly paid, while Respondent's specifically designated de-partment heads, previously noted, were salaried. AssistantPlant Manager Ostlund, who supervised Respondent's milldepartment, received $250 weekly; Curiel, the firm'smetaldepartment supervisor, was similarly compensated. When CENTRAL CASKET CO.379Maria started, she received $3.35 per hour ($134 for a 40-hour week); her hourly rate was matched when Betty Lu-jan, then Respondent's highest paid trim department work-er,with 3 weeks' less seniority, was hired. However, effec-tive June 17, 1974, when six other workers in Respondent'svarious departments were given pay raises-together withnominal "foreman" payroll designations-Mrs. Gonzalez'pay was raised to $3.60 per hour ($144 for a 40-hour week);her position, thereby, became the highest paid hourly ratedposition in Respondent's plant. (Concurrently, the firm'snewly designated trim departmentmanager,Kathleen Ro-driguez, who had previously been receiving $3.15 per hour,was granted a $160 weekly salary.)When queried with respect to why Maria had not beentransferred toRespondent's salaried staff,PresidentThompson told Plant Manager Jose Gonzalez, Sr., and hiswife-so I find-that he could not make her a salariedworkersince"company policy" prohibited two members ofthe same family from holdingsalariedmanagement posi-tions, concurrently. (According to both Jose and Maria,they were told that "federal law" forbade Mrs. Gonzalez'transfer to Respondent's salaried payroll while her hus-band was serving as the firm's plant manager; with dueregard for probabilities, however, I am persuaded that Joseand Maria must have misinterpreted or misrememberedPresidentThompson's proffered rationale.No Federalstatutemandating such a policy, with respect to familymembersemployed by a single firm, has been cited; Iknow of none. Thompson's testimonialrecollection withrespect to his comment, in my view, merits credence.)When required, Mrs. Gonzalez worked weekdays andweekends overtime; she was paid forallher overtimehours. Respondent's three designated department manag-ers, however, were paid solely for their weekend overtimework.3.Maria was regularly furnished with pink "sewing de-partment" copies of customer work orders which had beenprepared by Respondent's plant secretary; other copies-differently colored-were forwarded to both Ostlund andCunel, in their respective departments. Mrs. Gonzalez re-tained her department's work order copies. Relying onthem,she gaveRespondent's severalseamstressesand cut-ter directions, with respect to what they would have to do,when filling designated orders. Those orders normallyspecified which of several standardcasket liningswould berequired; likewise they specified the design, fabric, and col-or required. General Counsel contends, herein, that what-ever directions Maria gave Respondent's seamstresses andcutter, based on these orders, were repetitive, unvarying,and mundane,because they called for standardmaterialswhich theseamstresseswere required to fabricate, togetherwith standard processes which they had been trained topursue, following their eatablished routine. This may verywell have beentrue; I amsatisfied, however, thatMrs.Gonzalez could, within her discretion, designate whichseamstressshould handle particular orders.4.Mrs. Gonzalez could, likewise, prepare, and did pre-pare, purchase orders-handwritten in the English lan-guage-for materials which Respondent'ssewing roompersonnelwould require. These she would submit toRespondent's Fresno plant secretary. Maria was likewiserequired to maintain the firm's inventory record of materi-als on hand and completed casket linings. She could requi-sitionhelp from Respondent's rank-and-file workers-when required-to inventory fabrics and othermaterialscurrently on hand for sewing work. Her periodic reports,with respect thereto, were likewise submitted directly toRespondent's plant secretary.5.For a short period-not specified for the record, butprobably no more than 2 weeks-Maria kept departmentalproduction records, pursuant to a request from PresidentThompson which her husband had relayed; these showedthe departmental work, (1) which she had done, and (2)which other sewing department workers had performed.(Respondent's three specifically designated departmentalmanagers may have kept similar records, covering the workdone by their subordinates. They kept no records with re-spect to their personal production; the present record,however, will support no determination with respect towhether they regularly performed production work withintheir respective departments.)The record warrants a determination, which I make, thatPresident Thompson had requested production records,which Mrs. Gonzalez prepared, so that he could develop aset of productivity standards, with "point values" set forvarious "sewing room" operations. Maria's records werefinallysubmittedpursuant to Thompson's request.Respondent's management, however, never did developproduction standards whereby the performance records ofsewing room workers could be measured; thus, no "point"system, whereby sewing room productivity and compensa-tion could be determined, resulted.6.Maria held a key, throughout the period with whichwe are now concerned, for Respondent's sewing room.However, she was never given comparable keys forRespondent's plant, though her husband held such keys.Further, Jose had complete "freedom of access" with re-spect to Respondent's Fresno plant files, for both custom-ers and plant personnel. Mrs. Gonzalez may have beengiven comparable file access privileges; the record with re-spect thereto cannot be considered clear. In my view, how-ever,her testimony that she never really consultedRespondent's files, save pursuant to her husband's direc-tion,merits credence.7.Maria was never summoned or required to participateinmanagement level meetings, between June 13 and thedate of her termination, when President Thompson visitedhis Fresno plant. The firm's specifically designated depart-ment heads-Ostlund, Curiel, and Rodriguez-were, how-ever, summoned regularly whenever managerial confer-ences were being conducted.8.Mrs. Gonzalez, like the rest of Respondent's sewingroom workers, punched the firm's timeclock daily. Shewas, nevertheless, authorized, pursuant to her husband'sdirection, to fill in missing timeclock entries for sewingroom workers who had failed to "punch in" or "punchout" properly. Further, she could "initial" such cards,thereby confirming the concerned worker's right to be paidfor hours shown as worked, on timecards which she hadcompleted. (Maria testified that Jose had given her thisauthority merely to save himself the time and trouble re-quired to verify "check-in" and "check-out" times posted 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDby sewing department workers. This may very well havebeen true; there can be no doubt, however, that Jose had,thereby, vested his wife with "apparent authority" pur-suant to which she could make decisions which would de-termine the compensation sewing room workers received. Iso find.)Respondent's two relatively longtime departmental man-agers, Ostlund and Curiel, were the sole department headscomparably privileged, with respect to completing and ver-ifying timecards for rank-and-file workers within their re-spective departments.9.When Respondent's plant manager decided that "ov-ertime" was required, the firm's entire sewing room com-plement would be requested to work late. Mrs. Gonzalezwould, concededly, relay her husband's overtime work di-rectives to Respondent's sewing room staff. ("I was the onethat had to tell them, because I was the one in charge, byorder of Jose.") Whenever particular seamstresses couldnot remain for scheduled overtime work, because they mayhave had prior personal commitments,or found themselvesunable to get a babysitter, Mrs. Gonzalez was the personwho could, and did, excuse them from that particular day'sovertime work requirement. "They told me about theirproblem because I was in charge of the department," shetestified.Conversely, when work was slow, Respondent'splant manager would direct his wife to schedule short termlayoffs-normally 1 day per week-for variousseamstress-es within her department. On many occasions, Jose wouldhimself tell the workers, scheduled for a day's layoff, whenthey would not be working; sometimes, however, he woulddirectMaria to prepare a rotational schedule for these day-by-day layoffs, and to notify sewing room workers withrespect to their scheduled nonwork days. This, I find, shedid.10.When sewing room workers were absent, they wouldtelephone Respondent's plant. Sometimes they reported toSecretary Massengale; frequently, however, they would askto speak with Maria, and report to her. The record war-rants a determination-which I make-that Mrs. Gonzalezwas authorized to tell such absent workers, when theycalled, that their absences would be excused.11.The testimonial record, in my view, will support afactual conclusion that Maria did not, within her sole dis-cretion, hire seamstresses, or designate them for requiredtransfers within the Fresno plant, save in very infrequentnontypical circumstances. I am persuaded, however, thatwithin Respondent'smanagerialhierarchy she could, anddid,make effective recommendations with regard to newhires.While a witness, Mrs. Gonzalez did claim that shedid not interview job applicants, and that she neither pos-sessed nor exercised hiring authority. And further testimo-ny can be found in the record-consistent with hers-thatRespondent's seamstresses,save in one case,were hired byJose directly. (Reference is made to record testimony thatRespondent's plant manager hired Irene Hernandez andSally Smith; that he was the management representativewho gave them their sewing room assignments;and thatMaria was the person who told them, thereafter, what theirwork would be.) However, Connie Garza, mother ofRespondent'sassistant plant manager,Kathleen Rodri-guez, and employee Betty Lujan, testified that, during Sep-tember 1973 when she was first hired, Respondent's secre-tary initially took her to see Mrs. Gonzalez, and that it wasthe latter who directed her to prepare a job application.(Later, it was Maria who told her-so Garza testified-that she plus another worker were being transferred to milldepartment positions.)Likewise, record testimony which I credit reveals that,when Esperanza Delgadillo, Respondent's cutter, was ter-minated because of repeated failures to report for work,under circumstances which will be discussed hereinafter,Maria's husband directed her to select a replacement, froma book listing various job applicants which Respondentmaintained within its Fresno plant office; Mrs. Gonzalez,concededly, made a decision to call Norma Flores, for thepurpose of filling the vacant position.Flores was selected,soMaria testified, solelybecause she spoke Spanish; andwhen she reported for work, Mrs. Gonzalez was the personwho told her she would be trained as Respondent's cutter,so that she could replace Delgadillo, who had been func-tioning in that capacity.12.The transcript herein reveals considerable testimo-nial conflict with respect to whether Mrs. Gonzalez wasever really vested with "authority . .. to suspend, lay off... discharge,assign.. .or discipline"workers withinher departmental jurisdiction. With respect to whether sheever really exercised some of these powers, there may beroom for doubt. I am fully persuaded, however, that herhusband, the firm's plant manager, did describe her toRespondent's workers as vested with such authority, andthat he knowingly permitted her to function as though shepossessed these powers. (While a witness, Maria did claimthat she neither possessed nor exercised discharge powers,and that she never recommended a termination.She didconcede that several sewing room workers had been termi-nated, but contended that her husband had made the dis-charge decision in every case.For example:Mrs. Gonzaleztestified,with respect to Esperanza Delgadillo's termina-tion previously noted herein, that she had merely reportedDelgadillo's frequent absences to Respondent's plant man-ager; that, sometime in May 1974 she had passed on wordwith respect to a particular failure by Delgadillo to reportfor work when a rush order had to be filled; and that Josehad thereupon directed her to notify Delgadillo she wasbeing terminated.Further,Maria denied telling SecretaryMassengale either that she "would" discharge Delgadilloor that she "had" done so. Nevertheless, Delgadillo's testi-mony-which I credit in this connection-will support aconclusion that Mrs. Gonzalez did, during their final tele-phone conversation,specifically direct her not to comeback for work, without claiming that Jose had been thedecision maker,in connection with her termination.)Respondent'switness,Irene Hernandez,testified credi-bly that Maria was the person who had discharged her,following her very first week's work in Respondent's sew-ing room,because she was failing to meet production stan-dards. Thereafter, when she protested her termination, dur-ing a subsequent conversation with Respondent's plantmanager,he declared-so Hernandez recalled-thatMrs.Gonzalez was in charge with respect to Respondent's sew-ing room, and that when she "wanted to fire"workers shecould do so.Sally Smith,likewise a sewing room dischar- CENTRAL CASKET CO.gee, testified credibly that, following her third or fourthday at work, Maria told her she could not be retained be-cause she "wasn't as fast as the other girls" working there.And Connie Garza testified that sometime in September1973Mrs. Gonzalez had personally terminated anotherworker, whose name Garza could not recall. (While a wit-ness,Maria categorically denied these testimonial recitals,by Hernandez, Smith, and Garza, respectively. Neverthe-less, their proffered recollections, in my view, merit cre-dence. They testified straightforwardly; their recitals weremutually consistent; within my view, their composite testi-mony comports with logical probability. While a witness,Mrs. Gonzalez persistently described her functions and re-sponsibilities in terms which reflected her desire to mini-mize them; repeatedly, she sought to portray herself as herhusband's mouthpiece, solely. Her testimony conveyed apicture of Respondent's managerial organization signifi-cantly at variance with sound practice; within my view, herdescriptions lack the ring of truth. With due regard for therecord considered in totality, I am persuaded that Maria,precisely because of her relationship with Respondent'splant manager, did consider herself "authorized" to termi-nate sewing room workers, whenever she found such actionreasonably warranted-and that she did, consistently withher belief regarding her proper managerial role, dischargethose workers whom she considered deficient.)When a representative of the State of California's unem-ployment compensation bureau telephoned Respondent'sFresnoplant,seeking informationwithrespect toDelgadillo's termination, Jose could not be located; Secre-taryMassengale thereupon summoned Mrs. Gonzalez todescribethecircumstanceswhichhadprecipitatedDelgadillo's discharge.(b) ConclusionsQuestion with respect to whether particular personsshould be considered supervisors, within the statutory de-finition, have frequently been presented for Board resolu-tion; factual predicates, with respect to such questions,have frequently been quite complex. The statutory provi-sion which governs, Section 2(11), must be construed-pursuant to well-settled decisional doctrine-disjunctively;workers who possess "any [single] one" of the several pow-erswhich the designated section lists will be consideredsupervisors.Pacific IntermountainExpressCompany v.N.L.R.B.,412 F.2d 1, 3 (C.A. 10, 1969);Ohio Power Com-pany v. N.L.R.B.,176 F.2d 385, 387 (C.A. 6, 1949). More-over, Section 2(11) does not require a showing that someparticular employee regularly exercise a supervisor's poweror powers, described therein, throughout his working time,or some definite portion thereof; the power's mere "exis-tence" will determine his classification.Ibidat 388. Never-theless, when determinations must be made with respect towhether some particular employee possesses a power orpowers set forth within the statutory definition, triers offact confront no simple task. Determinations regarding aworker's supervisory status cannot be based on hard andfast rules.Rather, conclusions with respect to whethersome designated employee possesses such powers must bebottomed on factual data considered and weighed with due381regard for a particular case's relevant context. Cf.AmericanBook Division, Litton Educational Publishing, Inc., 214NLRB 413 (1974), in this connection.Considered in totality, the testimonial and documentaryrecord proffered for Board consideration herein-previ-ously summarized-warrants a determination, within myview, thatMaria Gonzalez, throughout the period withwhich this case is concerned, functioned as Respondent'ssewing room supervisor, within the meaning of Section2(11)'s statutory definition.Although Mrs. Gonzalez, while a witness, consistentlytried to minimize her participatory role with respect toboth new hires and discharges, credible testimony will sup-port a determination-which I make-that her participa-tion, with respect to both functions, was more than passive.For example: She was clearly delegated responsibility forthe selection of Esperanza Delgadillo's replacement; whenshe selected Flores,Maria's selection-concededly-re-flected her "independent judgment" that a Spanish-speak-ing seamstress should, preferably, be hired. Assuming,ar-guendo,thatMrs. Gonzalez may not have, herself, givenFlores the definitive commitment which confirmed herhire, there can be no doubt that, minimally, her participa-tory role reflected "effective" recommendation. Similarly,with respect to several seamstress discharges, the record,taken as a whole, clearly reflects Maria's participation.Certainly, she communicated Respondent's terminationdecisions; testimony which I have found credible providessupport, within my view, for a further determination thatshe personally had previously made those decisions. Alter-natively, the record will, at the very least, support a deter-mination that she recommended them. (Mrs. Gonzalez'contrary testimony-that she was merely functioning asJose's conduit-when Hernandez, Smith, and Delgadillowere notified regarding their terminations-must be con-sidered disingenuous; certainly, nothing in the present rec-ord suggests that these workers were ever told Maria wasmerely a messenger conveying Jose's decision. SeeAmeri-can Book Division, Litton Educational Publishing, Inc., su-pra,in this connection.)Upon this record, conclusions seem clearly warrantedthat Jose's wife was, throughout her period of service, vest-ed with discharge powers, so far as Respondent's sewingroom workers were concerned; that Respondent's plantmanager had-certainly once, and possibly several times-himself declared her vested with such powers; and that shehad, consistently, been permitted to "hold [herself] out" aspossessing "lay off" and/or "discharge" authority whennotifying workers with respect to their terminations.Certain additional factors, previously noted herein, pro-vide further support for my conclusion that Maria shouldproperly be considered a supervisor. For example: Al-though her fob-related functions and responsibilities, with-in Respondent's sewing room, may not have required herto exercise "substantial" independent judgment, she did,within her sole discretion, make work assignments; further,she concededly reviewed sewing room work done byRespondent's seamstresses following its completion. Whenrequired-particularlywhile newly hired workers werebeing trained-she formulated and communicated person-al judgments with regard to their work's quality, the pace 382DECISIONSOF NATIONALLABOR RELATIONS BOARDof their work, and their capacity to satisfy Respondent'sproduction standards. (These factors, in my view, providemore than sufficient support for a determination that Mrs.Gonzalez possessed the power "responsibly to direct" workdone within Respondent's sewingroom. I so find.)Further: Maria's delegated authority with respect to sup-plying missing timecard notations-together with her con-comitantpower to validate, through hersignature, time-cards bearing such handwritten notations-persuasivelyreflects her status as Respondent's effective managementrepresentativewithin the Fresno plant'a sewing room. Fi-nally: The fact that she could, within her discretion, con-done reported absences, grant sewing room workers "ex-cuses"from required overtime work whenever hardshipsituationsdeveloped, and schedule such workers for short-term layoffs, provides further support for a determinationthatMrs. Gonzalez held a supervisory position.True, she was hourly paid, spent a major portion of herplant time doing productive work, and never partici-pated-so far as the record shows-when top level man-agementconferences were being held. These factors inMaria's situation, certainly, could most reasonably be con-sidered contraindicative, with respect to Respondent's con-tention that she should be considered a supervisor;weighed within their total context, however, they cannot-inmy view-persuasively foreclose such a determination.(In this connection, I note parentheticallysomesubstan-tially "parallel" testimony, which Maria, Jose, and Presi-dent Thompson proffered, suggesting that she [Mrs. Gon-zalez]was told she could not be salaried, because of certain"extrinsic" considerations, not related to her work respon-sibilities.Both Jose and Maria testified that PresidentThompson had cited "federal law" when explaining whyhisplantmanager'swifecouldnotbe salaried;Respondent's president testified that they were told "com-pany policy" proscribed such a compensation readjust-ment.Their composite testimonial recollections, thoughnot congruent, clearly "imply" that Maria would have beensalaried, like Ostlund and Curiel, but for one or the otherof these restrictive considerations.)Finally, I note-separately and apart from these factualand/or testimonial considerations-that, within her Deci-sion and Direction of Election promulgated in Complain-ant Union's representation case, the Acting Regional Di-rector foundMrs.Gonzalez vested with supervisory"authority" within the statutory definition. True, her deter-mination may not be controlling herein.Cenco Medical/Health Supply Corporation,207 NLRB 123, 128 (1973);compareSpruce Up Corporation,181 NLRB 721, 722, fn. 4(1970), in this connection. (The Acting Regional Director'sdecision may not be considered "controlling" for severalreasons.Inter aha,Inote that neither the General CounselnorMrs. Gonzalez were formally privy to ComplainantUnion's representation petition. Further,Respondent'spresident was the sole witness; his testimony with regard toMaria's supervisory status was proffered without chal-lenge,dispute, or contradiction.)Nevertheless, this representation case determination canhardly be disregarded; clearly, within its total context itpossessessome relevance. Business Representative Bayless,though present when the representation case hearing washeld,neverchallengedorcontradictedPresidentThompson's testimony therein. Though presumably cogni-zant that such testimony-presented and received withoutdispute-nught well result in Maria'sformal exclusionfrom whatever bargaining unit the Acting Regional Direc-tor could find appropriate within Respondent'sFresnoplant, Bayless never even requested that hisrepresentationcase'srecord should be "held open" for the subsequentpresentation of countervailing testimony. Further, whentheActing Regional Director finally rendered her deci-sion-wherein Mrs. Gonzalez was specifically excludedfrom the bargaining unit designated-no requests for Re-gional Office reconsideration or Board review were filed.My determinations herein, with regard to Maria's supervi-sory status, therefore coincide with those which Complain-ant Union had, presumably, considered "acceptable" whilepressing its representation petition.(2) The question of her dischargeSince I have found that Mrs. Gonzalez was-throughouther period of service-the Fresno plant's sewing room su-pervisor, within the meaning of Section 2(11) of the Act,she cannot-for present purposes-be considered a statu-tory "employee" legally protected with respect to her exer-cise of rights which Section 7 of the Act guarantees. Cf.Beasley v. Food Fair of North Carolina, Inc., et al.,416 U.S.at 653 (1974). Consequently, her discharge-though specif-ically bottomed upon her conceded course of conduct inComplainant Union's behalf-cannot be considered a stat-utorily proscribed unfair labor practice.d.Margaret Huerta and Norma Flores(1) The layoffsHuerta and Flores had been hiredas sewingroom work-ers; they had commenced work on March 19 and May 20,1974, respectively. Huerta workedas a seamstress;she hadhad some 15 years of previous experience doing commer-cial sewing. Flores, following her hire, had required train-ing sothat she could function as Respondent's cutter.BothHuerta and Flores had signed ComplainantUnion's designation cards. Huerta had done so on May 30during the Roeding Park meeting; Flores had signed hercard the following day, while at work, pursuant to Mrs.Gonzalez' solicitation. (The record herein, contains no sub-stantial, reliable, or probative evidence that Respondent'smanagement representatives-save forMaria Gonzalez,their sewing room supervisor-knew, or had reason to be-lieve, that these workers had signed union designationcards. General Counsel, in his brief, cites certain testimonywhich Huerta proffered during her direct examination,which-he contends-will persuasively support a deduc-tion that President Thompson knew her union sympathies.That testimony's probative worth will be discussed subse-quently.Neither Huerta nor Flores, so far as the recordshows,participatedasprotagonists inComplainantUnion's representation campaign thereafter. Throughoutthe period with which we are concerned, theywere-so Ifind-merely passive union supporters. CENTRAL CASKET CO.383On July 8, since work in Respondent's sewing room hadbecome somewhat slack, Huerta and Flores were transfer-red to the firm's trim department, which Assistant PlantManager Rodriguez supervised. There they were assignedto Respondent's production line; they inserted casket pad-ding, linings, and placed protective covers over completedcaskets.Shortly thereafter, onWednesday, July 10, MargaretHuerta, together with Miguel Huerta, her husband-like-wise a trim department worker-spoke with Respondent'spresident, while Assistant Plant Manager Rodriguez waspresent, regarding a pay raise. (Both had previously re-ceived 25-centraises,from their March 1974 starting rates,effective June 3; for slightly more than 1 month, therefore,they had been receiving $2.50 per hour.) Mrs. Huerta de-clared she had heard that "everybody" would be gettingraises; sheasked whether she and her husband would like-wise receive one.With respect to Thompson's reply,Respondent's formerseamstress-testifying in direct exam-ination-recalled that:He said, no.And he said that because we have signedunioncards, that we have activities to do withthe union.And I told him that everybody did, everybody hadsigned union cards and that they were gettingraises,including Kathy Rodriguez. And he said that that washis business [emphasis supplied].When queued with respect to Huerta's testimony,Respondent's president conceded that they had, indeed,discussedraises;however, he proffered a somewhat differ-ent version of their conversation. Thompson-with Rodri-guez' corroboration-claimed he had merely stated that,since Complainant Union had filed a representation peti-tion, he could not grant raises, for fear of being chargedwith a statutory violation. Huerta had mentioned raiseswhich certain other workers had received; replying thatRespondent's president-so he testified-had told her thatsuch raises were limited to certain workers who had been"jumped" into so-called "foreman" positions. Thompsoncategorically denied that Mr. and Mrs. Huerta were evertold he could not give themraisesbecause they personallyhad signed union cards.These testimonial recitals--patently divergent when tak-en at face value-seemingly cannot be reconciled. Withrespectthereto,Respondent'scounselandGeneralCounsel's representative have therefore contended for fa-vorable credibility determinations. (In this connection,Respondent's counsel has suggested,interaka,thatHuerta's complete failure to mention this purported "raise"conversation within two prehearing statements, signed andsworn to by her-which she gave Regional Office represen-tatives-should dictate her version's refection; substantial-ly, counsel would have this Board disregard her direct testi-monial recital because it reflects, in his view, nothing morethan a belated witness-chair fabrication. However, GeneralCounsel's representative-for the purpose of counteringRespondent's contention-has produceda previousstate-ment, which Huerta had personally drafted some 8 daysfollowing her July 10 conversation with Respondent's pres-ident; she had-so the record shows-submitted that type-written statement,without her signature,to a Regional Of-fice representative, within 2 weeks following the conversa-tion in question. Certain relevant portions thereof, so Gen-eralCounsel suggests, should therefore be considered acomplete refutation of Respondent's presumable "recentfabrication" contention.)Though satisfied that Huerta'switness-chair recollec-tions proffered during her direct testimony reflect no re-cent contrivance or fabrication, I nevertheless find Presi-dent Thompson's testimonial version, with respect to theirJuly 10 conversation, more worthy of credence. I note, par-ticularly, that inMrs. Huerta's first of three prehearingstatements-which she had concededly prepared, person-ally, shortly following the conversation now in question-her recorded recollections,properly construed,donotreally"match" those set forth in her direct testimony; rather,they comport, substantially, with President Thompson'stestimony. In relevant part, Huerta's prior statement (withgrammatical and spelling corrections noted, solely for thepurpose of promoting clarity) reads:On July 10, my husband Miguel Huerta and I [asked]Bill Thompson if we were going to geta raise sinceeverybody was getting one and we were still making$2.50 [an] hour... .Instead, Bill told us thathe[knew] that we had [signed]the unioncardsand hecould not give us a raise because he would get in [trou-ble] with the [government]. I told himif heknewthateverybody [signed]the unioncardswhy [were] certainpeople . . . making good money even if they [didn'tknow] how to do [their] work. He said that was hisbusiness and that it was up to Cathy the supervisor.[If]we qualified for a raise we would get one and forthat we had to make 480 min. a day and every day.... [Emphasis supplied.]Mindful of the fact that, for Mrs. Huerta particularly, Eng-lish constitutes a second language-with respect to whichher comprehension and capacity for verbal or written ex-pression could hardly be considered facile-I find that herquoted prehearing statement reports President Thompson'sconversational remarks with connotations significantly dif-ferent from those conveyed by her witness-chair declara-tions,butsubstantiallyconsistentwithPresidentThompson's recollection.With due regard for the recordconsidered in totality, my observations of the witness, andlogical probabilities, I cannot therefore give Huerta'sdirectwitness-chair testimony,with respect to Thompson's prof-fered rationale for rejecting her raise request, the "credibil-ity gloss" for which General Counsel presently contends.CompareN.L.R.B. v.Marland One-Way Clutch Co., Inc.,89 LRRM 2721 at 2724, 2729 (C.A. 7, 1975), in this con-nection. Rather, I must credit Thompson's version of theirconversation-particularlywith respect to the contextwithin whici- "union cards" were mentioned-partially be-cause of Rodriguez' corroborative testimony, but primarilybecause Huerta'spreviously recorded recollection,with re-spect to what Thompson said, can reasonably be construedconsistently therewith. Specifically, I find-despite formerGeneral Counsel's contrary suggestion-that Respondent'sformerseamstressdidnotreally, within her previously re-corded statement, report, consistently with her testimonyherein during direct examination, that Thompson had de- 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlared himself disposed to deny requested raises "becausewe [Margaret and Miguel Huerta] had signed" union cards,or because "we [Mr. & Mrs. Huerta] had activities to do"with Complainant Union herein. Rather, her first state-ment-properly construed-merely reflects what she con-sidered a declaration by Respondent's president that heknew "we [signifying "everybody" i.e., numerous Fresnoplant workers] had "signed" union cards, and, therefore,that raises granted within the context of ComplainantUnion's campaign for representative status would generate"trouble" with the government, presumably because Re-spondent could then be charged with an unfair labor prac-tice.Mrs. Huerta's previously prepared statement, thus con-strued, reflects no significant deviation-in my view-fromPresident Thompson's testimony. Further, her statementcomports with Assistant Plant Manager Rodriguez' corrob-orative testimonial recital. Thompson's proffered recollec-tions, with respect to their July 10 conversation, have there-fore been credited. Considered in context, his remarksclearly reflect no claimed "knowledge" with respect toMrs. or Mr. Huerta's presumptive union sympathies; nordo they reflect a determination to withhold raises fromboth workers, particularly, because Respondent's manage-ment considered them union supporters.Earlier, during the morning of July 10, Respondent'spresident had conferred with his three assistant plant man-agers-Ostlund,Curiel,and Rodriguez-regarding thefirm's reduced business volume. Respondent's departmentheads were told that new orders were coming in slowly,and that Respondent would lose moneyunlessthey couldlay off some workers. (Respondent's defensive presenta-tion, herein, will support factual determinations-which Imake-that no more than "one or two" new orders werethen being received daily; that some 500 completed casketswere then still being held in warehouse facilities, whereasRespondent's normal stock on hand would have com-passed no more than 150-200 caskets; that such "normal"stock quantities would support a week's sales; and thatRespondent's president, therefore, considered his complet-ed casket inventory significantly high. General Counsel hasnot herein challenged Respondent's testimonial claims; Ifind them credible. Consistently therewith Rodriguez testi-fied further that-during their July 10 conference-thefirm's president was told her department then had 6 work-ers [though Respondent's payroll records show 8] workingon some 12 caskets, whereas her crew normally completedsome30 caskets daily. Rodriguez declared, credibly andwithout persuasive contradiction, that many of her trimdepartment workers were "standing around talking" be-causethere was no work.)Decisions were therefore reached that several layoffs for"lackofwork"would be made. Pursuant thereto,Respondent's management effectuated a net reduction offour employees; three of these were trim department work-ers.Huerta, Flores, and EmilioBriseno,who then pos-sessed the lowest departmental seniority, were summonedto Respondent's plant office, where they were notified oftheir layoff. (The record shows further that Huerta andFloreswho had concededly been transferred toRespondent's trim department less then 2 days previously,then were likewise workers holding the lowest seniority inRespondent's sewing room; their July 8 transfers had pre-viously reduced Respondent's rank-and-filesewing roomcomplement from five to three workers.)Shortly thereafter, Respondent's president-with Curielserving as his translator-notified Tomas Perez, then thefirm'smost junior metal department worker, that he waslikewise being laid off because of his juniorstatus,but that,when production increased, he would be recalled. Perezthereupon requested his final check forthwith; Curiel, how-ever, told him to "cool it" since he would be receiving hischeck on Respondent's next regular payday. (Perez isCuriel's brother-in-law; throughout the period with whichwe are presently concerned he was living in Curiel's home.He had, however, signed a union designation card on May31 and had been transported, by Curiel, to ComplainantUnion's June 27 meeting at the residence of Jose Gonzalez,Sr.)Respondent's payroll records further revealtwo more se-parations, coupled, however, with two new hires duringthis period. Specifically, they show July 9 as Raynaldo Al-varez' last day worked; Alvarez had been, as of July 9, thefirm'smetaldepartment worker with lowest seniority, sincehe had been hired less than a month previously. The rec-ords likewise show July 10 as Edward Morales' last dayworked. Though a regular trim department worker, likeBriseno,he was not then that department's next most "jun-ior" worker; the record is silent regardinghis termination'srationale.Within the plant's mill department, however,payroll records show Randy Crowley with a July 10 hiringdate; no specific testimony with respect to Respondent'sreason for hiring him, concurrently with a reduction inforce, has been proffered. (The firm's payroll records, how-ever, do show that on May 30, when Complainant Union'scampaign began, there were nine mill department work-ers.During June 1974 four of these-Gomez, Alex Gon-zales,and Ceniceros, together with BillMasters-hadeither resigned or been terminated. Tomas Perez, thoughinitially hired for mill department work, had been trans-ferred.Crowley was the department's very first replace-ment hire.)Concurrently, so the record shows, Respondent hired athird truckdriver,Richard Boline.With these personnelchanges, therefore, Respondent had effectuateda net re-duction in force; though two workers had been newlyhired, six-distributed throughout the firm's various pro-duction departments-had been terminated.Within the context of Respondent's reduction in forceprogram, Huerta and Flores were told-specifically-thatthey were being laid off because they were "junior" work-ers,and that "no prejudice" whatsoever was involved.Flores queried Thompson, then, with regard to their possi-ble recall; she was assured-so SecretaryMassengale andFlores testified-that when production increased she andHuerta would be rehired. (Huerta declared, while a wit-ness,that Thompson had promised to recall those termi-nated "before hiring anybody" within the departmentswhere they had worked. However, with due regard for therecord considered in totality, together with my observationof General Counsel's and Respondent'switnesses, I creditthe testimony proffered by Massengale and Flores, rather CENTRAL CASKET CO.385Thompson's commitment.) Huerta then requested a letterdeclaring that she had been laid off, so that she could col-lect unemployment compensation. She, Flores, and Brise-no were given such letters; Perez subsequently received asimilar letter.(2) ConclusionsUpon this record, General Counsel seeks a determina-tion that Huerta and Flores were really "discharged" be-cause of their union sympathies. However, I have not beenpersuaded. Respondent's contrary contention, that theywere merely "laid off" pursuant to management's plannedreduction in force-within my view-merits Board concur-rence.Several considerations, developed through credible testi-mony and various documentary proffers, have led me tothis conclusion.First.Respondent's witnesses did testify,credibly and without contradiction, that their firm's busi-nessfluctuates seasonally; that July and August have nor-mally been low volume months; and that-during 1974particularly-this pattern of seasonally reduced sales, cou-pled with a substantial inventory buildup of completed cas-kets, had been repeated.Second:Huerta and Flores, con-cededly,werenot singled out discriminatorily fortermination. They were "laid off" during a plantwide re-duction in force which ultimately touched each ofRespondent's four production departments. A net reduc-tion of four workers resulted.Third:Nothing within thepresent record would warrant a determination that Huertaand Flores were discriminatonly selected for inclusion withothers laid off.Whether Respondent's management con-sidered them sewing room employees or trim departmentworkers on July 10, they clearly held the lowest seniority,then,within both of these Fresno plant divisions. Theirfellow workers who were likewise terminated-Briseno andPerez-were also Respondent's most "junior" workerswithin their respective departments.Fourth:General Counsel's suggestion, that Respondent'smanagement "knew" both sewing room workers wereunion card signers and/or sympathizers before they wereterminated, lacks substantial, reliable, and probative rec-ord support. General Counsel's first contention-that Pres-ident Thompson had revealed knowledge with regard toMiguel and Margaret Huerta's particular designation cardsignaturesand particular union sympathies during theirearlier July 10 conversation relative to possible raises-has,previously herein, been rejected; his personally profferedrecollections with respect to their conversation, which Ihave credited, reflect no such revelation. Further, with re-spect to Flores, no persuasive testimony-susceptible ofconstruction as probative of company knowledge-can befound in the present record. Maria Gonzalez' knowledge,though presumably readily provable or deducible, couldhardly be "imputed" reasonably to Fresno's higher man-agement, with due regard for this case's peculiar circum-stances.General Counsel has suggested that Kathleen Ro-driguez had signed Complainant Union's designation card,and had, likewise, for a short time, generally supportedComplainant Union's campaign. Thereafter, following herJune 17 designation as Respondent's assistantplant man-ager, she had concededly told Respondent's president"practically everything that went on" within the plant.General Counsel, therefore, would have this Board deducedirectly-fromRodriguez' broadly phrased testimonialconcession-that Respondent's president had somehow ac-quired knowledge, particularly regarding the union sympa-thies of both Huerta and Flores, from her. Such a supposi-tiousdeduction with respect to President Thompson'ssource, and the state of his knowledge-though conceiva-ble-cannot be considered warranted, within my view.Save for Huerta's and Flores' decisions to sign Com-plainantUnion's designation cards and Huerta's subse-quent decision to attend the June 27meetingat Jose's resi-dence, the present record is completely devoid of testimonyregarding their participation in that organization's cam-paign.The record, considered in totality, does not, inmy view, persuasively support General Counsel's conten-tion that Huerta and Flores were terminated because ofPresident Thompson's hostility toward unionization. Be-yond Respondent's directly defensive presentation-prof-fered to persuade me that these disputed July 10 layoffsshould be considered derived frombusinessconsider-ations-the record,inter aha,clearly reveals that Miguel,Margaret Huerta's husband, was permitted to continuework shortly thereafter despite a July 12 failure to reportfor work which had initially persuaded President Thomp-son to discharge him. Yet Miguel had, like his wife, beenpresent during Complainant Union's May 30 and June 27meetings;he had likewise signed a designation card.Presi-dent Thompson's willingness to excuse his July 12 failureto report for work-in my view-persuasively reflects hislack of hostility toward the Huertas, andnegatesGeneralCounsel's contention that President Thompson's prior lay-off of Mrs. Huerta derived from a purpose of reprisal. Fur-ther, with respect to Flores particularly, no proof of hostili-ty, bottomed upon union considerations, has convincinglybeen demonstrated.Sixth:General Counsel's further con-tention-that Respondent's discriminatory motivation forthese July 10 layoffs can be deduced,retrospectively, (a)from Fresno plant management's subsequent failure to re-call them, specifically for trim department work,during aperiod within which five new trim department workerswere being hired; (b) from Huerta's final discharge, forwhat General Counsel calls pretextualreasons,followingher subsequent recall for sewing room work; and (c) fromRespondent's so-called "illusory offer of recall" whichFlores subsequently received-carries no persuasion. Thefirm's failureto consider either Huerta or Floresas possi-ble candidates for reemployment when trim departmentwork increased cannot realistically be considered "highlytechnicaland strained" consistentlywithGeneralCounsel's contention; they were, I find, consideredreason-ably qualified primarily for sewing room work, whereastheir trim department tenure had compassedno more than1-1/2 days. Further, Respondent's operative motive forHuerta's August 27 recall and subsequent discharge can bededuced, logically and most reasonably, in my view, fromPresident Thompson's testimonially describedreaction tocertain developments whichfollowedher July 10 layoff;these will be discussed further in this decision. Finally, I 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind that Thompson's decision to send Floresa recall letterderived, likewise, from these postlayoff developments; hisultimate course of conduct, therefore, providesno retro-spectiveilluminationwith respect to Respondent's motiva-tion for her prior July 10 layoff.Mindful of these considerations, I conclude-specifical-lywith reference to Huerta's and Flores' July 10 termina-tions-thatGeneral Counsel's discriminatory dischargeclaims and derivative 8(a)(1) contentions lack adequaterecord support.e.Francisco LaraFrancisco Lara was hired on August 30, 1973, for metaldepartment production work; some 8 monthslater,duringMay 1974, he, together with two fellow workers, began toconsider possible union representation. He told Jose Gon-zalez,Sr., then Respondent's plant manager, that contactswere being sought withsomelabor organization whichcould represent Respondent's employees.When thereafter Complainant Union's business repre-sentative commenced a card signup campaign, Lara be-came active therein. Shortly before Complainant Union'sMay 30 Roeding Park meeting, he told Curiel, hisdepartment'smanagerthat a meeting had been scheduled.Curiel commented-so Lara's credible testimony shows-that Respondent's unionization would be "fine" for severalreasons,but that he didn't "want [Thompson] to know"that such a campaign would shortly begin. (These factualfindings derive from Lara's testimony, which I credit inthis connection. As previously noted, he had spoken withRespondent's plant manager, declaring his interest with re-spect to Respondent's possibleunionization;the record,considered in totality, warrants a determination that Laraknew Curiel and Jose Gonzalez, Sr., were then friendly.Further, Curiel and he [Lara] were then, likewise, main-taining a friendly social relationship. Mindful of these con-siderations, I find Lara's testimony-that he told Curiel,beforehand, about Complainant Union's scheduled May30 meeting-consistent with the probabilities.) Lara, to-gether with "Pepe" Gonzalez, had, in fact, helped to ar-range Complainant Union's scheduled meeting, and hadpersonally notified various Fresno plant workers with re-spect thereto.When the meeting was thereafter held, hewas present, and signed Complainant Union's designationcard. The following day, while at work, he-together withPepe, the plant manager's son-persuaded four of their fel-low workers to sign Complainant Union's cards.Respondent's payroll records show that, within a shorttime thereafter, Lara, who had previously received severalraises,received another 5-cent raise, effective with thecommencement of Respondent's June 3-9 payroll week.Further, on June 14, he received one of Respondent's six"foreman" designations, together with a pay raise from$2.75 to $3.40 per hour, effective the following week. Hisduties, however, were significantly modified solely in onerespect; he would be required thereafter to help train hisdepartment's new workers, most of them Spanish-speakinglike himself.(1) President Thompson's reprimand and Lara'sresignationOn July 21 or 22, Lara, who isa Mexican alien, request-ed and receiveda letter-signed by both President Thomp-son and Respondent's metal department manager-whichwould presumably support steps which he proposed takingtoconfirm his legal immigrant status. Therein, Re-spondent'smanagementrepresentatives-so Lara credi-bly testified-declared:That [he] earned $3.40 an hour; that [he] worked 40hours and sometimes overtime, when it was necessary;that [he] was a supervisor; and that, when [he] re-turned from Mexico, that [he] would have [his] workas long as[he] wanted.Under relevant Federal Governmentimmigration statutesand regulations consistent therewith, with respect to whichI take official notice, aliens seeking legal entry to this coun-try-regardless of their original nationality-must satisfythe United States Immigration and Naturalization Servicethat they will not become public charges, when permittedto cross the border with "legal immigrant"status;this nor-mally requires them to submit proof with respect to theirfinancial resources, sponsorship, or prospectivegainful em-ployment.Where Mexican nationals are concerned, suchproof is normally submitted to UnitedStatesconsular rep-resentatives within that country; these consularrepresenta-tivesthen prepare and partially draft "green cards"which-when subsequently reviewed, completed, and vali-dated at border stations-provide the newlyreceived resi-dent alien with proof of legal immigrant status. The letterwhich Lara received was-so the record shows-providedso that he could thereafter commence the process pursuanttowhich his legal immigrant status would ultimately beconfirmed.Sometime during August 1974 Lara requested and re-ceived President Thompson's permission to take a vaca-tion-following the completion of his first year's work onFriday, August 30-during which he planned to undertakea Mexican return, for the specific purpose of procuring avalid "greencard" whereby his legal "residentalien"statuswould be confirmed.With the date of his scheduled departure drawing near,Lara questioned Curiel repeatedly with respect to when hewould be receiving his vacation pay, which he wanted byAugust 30 before his planned Mexican trip could begin.(The record warrants a determination-which I make-thatLarahad likewise contactedMassengale,Re-spondent's plant secretary, twice, for the purpose of soli-citing her help in procuring his vacation check by August30; no determination would be warranted, however, thatMassengalehad taken any particular action pursuant tohis request.) Finally, sometime during the late morninghours of Wednesday, August 28, when he could not reachhis department's manager, Lara finally sought Kathy Ro-driguez, then Respondent's trim departmentmanager, andpossibly the firm's acting plant manager, with inquiries re-garding his vacation check. Since he spoke English poorly,while Rodriguez could merely listen but not participate inSpanish language conversations, Lara requested Connie CENTRAL CASKET CO.387Garza, Rodriguez' mother, to provide interpretive services.Both women thereafter tried to help Lara converse withMassengale regarding his vacation check. (Though Rodri-guez did suggest that Lara's problem didn't fall "within[her] department" but concerned something which Curielshould handle, she did not reprimand Lara for coming toher; neither did she turn him away. She did not questionhis claim that Cunel had, previously, failed or refused tohelp him procure information with regard to his vacationcheck.)While Lara, Rodriguez, and Garza were convers-ing,Cunel passed them, but said nothing. PresidentThompson likewise saw Lara, Rodriguez, and Garza inconversation, from a distance, but could not hear what wasbeing said.Later, during the afternoon, Respondent's president-withCunel functioning as his interpreter-confrontedLara. Thompson, with his voice raised, reprimanded Laravehemently for speaking to Rodriguez, rather than Curiel,his designated departmental manager, regarding his vaca-tion check. Lara's defensive protestation, that he had notbeen able-then-to locate Curiel within Respondent'sFresno plant, was disregarded; Respondent's president, Ifind,made no reply. In this connection, Thompson de-clared-further-that Lara and he "didn't have any busi-ness"requiring immediate disposition. Then Respondent'spresident told Lara, bluntly, that his most recent produc-tion records reflected a level of performance which did notsatisfyRespondent's production standards; Lara wastold-substantially-that,unlesshisperformance im-proved, his gross pay would be reduced. (The record re-flects a significant testimonial conflict between Thompsonand Lara with regard to this portion of the former's lecture.According to Lara, Respondent's president declared that-since he was considered a so-called "foreman" or "supervi-sor" within his department-he should be doing productivework sufficient to make 500 production "points" per day.Further, so Lara testified initially, he was told that, shouldhe fail to make 500 daily points consistently, his "salary"would be reduced. Ultimately, however, while testifyingduring the reopened hearing herein, Lara declared thatPresident Thompson had merely told him Respondent'smanagement would withhold the firm's standard $10 week-ly "bonus" payment which he had previously received,should he thereafter fail to meet Respondent's 500-pointstandard.With respect to this portion of their conversa-tion,Respondent's president-while a witness-has prof-fered a somewhat different recollection. According toThompson, Lara was told: That, since he was a designated"foreman" he was considered a proficient worker,whocould reasonably be expected to make 500 production`points" per day;that his production reports for Monday,August 26, and Tuesday, August 27, however, had merelyshown 445 and 405 points posted, respectively; and that,should his future reports reflect his failure to satisfyRespondent's designated 480-point standard, he would re-ceive no $10 weekly bonus payments. The record, consid-ered in totality, preponderantly supportsPresidentThompson's testimony that Respondent's production in-centive system specified480points as the regular "break"point with respect to weekly bonus payments. I creditThompson's testimony, therefore, with respect to whatLara was told. Lara's present witness-chair declaration-that he was told he would berequiredto satisfy a higher500-point requirement before becoming entitled to bonuspayments could, conceivably, have derived from Curiel'sfailuretoreportcorrectly,whilefunctioningasThompson's translator, that Thompson merely "expected"departmental "foremen" to make 500 points daily, but thatbonus payments would be contingent upon theirconsistentsatisfaction of the firm's regular 480-point requirementmerely.Alternatively,Lara-disturbedbyPresidentThompson's reprimand-may have misconceived thethought which Thompson was trying to convey.)Respondent's president testified, further, that Lara wasreprimanded for treating newly hired trainees harshly, for"degrading" them, and for his "loud yelling" directed to-ward them. However, Lara denied, initially, that Thomp-son had lectured him with regard to "mistreating" fellowworkers. The testimony proffered by Respondent's severalwitnesses,considered in totality, provides no substantial,reliable,or probative record-within my view-whichwould warrant a determination that Lara had actually beenguilty as charged. I am satisfied, however, that PresidentThompson himself had seen Lara conversing vehemently,once,with a particular metal department trainee, while"yelling" and making vigorous gestures. Without determin-ing whether his critical reaction could reasonably be con-sidered justified, I find, consistently with Thompson's testi-mony, that he did reprimand Lara for such behaviorduring their August 28 conversation. (During cross-exami-nation, Lara-while declaring that a Regional Office res-presentative had not "correctly" grasped or recorded hisprehearing report with respect to what Thompson said-testimonially conceded that Thompson had told him, "that[he] didn't have to be in front of the people entertainingthem or bothering them" while at work. With due regardfor its record context, I consider Lara's ultimate testimonya concession that he was reprimanded,inter alia,for "both-ering"fellow workers.)Lara was told that, from that day forward, he would berequired to "observe [the] things" which he had just beentold.According to Thompson-whose testimony with re-spect to their confrontation's conclusion stands, herein,without dispute-Lara merely "stood there" and noddedhis head; however, mindful of Curiel's corroborative recit-al, I conclude that Lara may have-further-promised toremember Thompson's directive. In any event, Lara-so Ifind-manifested no immediate resentment.Lara, though he was, so he testified, quite "upset" fol-lowing President Thompson's vehement lecture, returnedtowork.Within an hour, however, he called for Curiel,declared that "nobody, but nobody" would speak to him insuch a fashion, took off his gloves, dropped them where hestood, and stated that on Friday, August 30, he would beback for his check.Shortly thereafter, Lara left for Mexico, pursuant to hispreviously formulated plan. He never reported for workthereafter.On September 11, following his return fromMexico, he queried Curiel with regard to his right to claimvacation pay. According to Lara, Curiel replied: 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDYou left, you left work. You had two days yet to makeyour vacation, but, he said, I'm going to talk to Billso he can pay you half a week so you won't go to theLabor Commission.The recordis silent,however, with respect to whetherLara ever received a partial payment, calculated to cover aportion of his conceivable vacation pay claim, consistentwith Curiel's suggestion.(2) ConclusionsGeneral Counsel's representative seeks a determinationherein that Lara was constructively discharged. His ratio-nale, with respect thereto, can be recapitulated briefly. Hesuggeststhat the so-called "tirade" which Respondent'spresident directed against Lara reflected a "total reversal"ofmanagement's disposition to consider him a valuableand productive worker, previously demonstrated; thatThompson's lecture was deliberately calculated to generate"fear and outrage" within Lara, sufficient to prompt hisresignation then and there; that Thompson's motive forharassingLara derived from his hostility toward Lara'sunion activity; that his harassment did, finally, persuadeLara to resign; and that Respondent's discriminatorily mo-tivated tactic should, therefore, be considered a construc-tive discharge, violative of law.General Counsel's contention-that "what otherwisemight appear to be bizarre conduct on Thompson's part"really derived from antiunion considerations-rests, pri-marily, on Maria Gonzalez' testimony; she purported torecall a prior conversational declaration, chargeable to Cu-riel, that Respondent's president had belatedly discoveredLara's active union involvement, and had determined toforce his resignation. Specifically,Mrs. Gonzalez, while awitness, testified:That on Sunday, August 25, Curiel, whohad previously been friendly with Jose Gonzalez, Sr., andhis wife, telephoned the latter, that he declared his desireto tell her what was happening within Respondent's plant;that he then mentioned Assistant Plant Manager Ostlund'srecent discharge; and that his telephonic declaration fur-ther compassed the following report:The next one to be fired is Francisco Lara. Mr.Thompson found out that he was involved in theUnion things and he really regrets very much havinggiven the letter-work letter so that he could get hispapers but now he can't get it back, they can't take itback. He is going to find a way in which he can makehim quit so that he won't have to hire him back.According toMaria'stestimony, she relayedCuriel'shear-say report-with respect toPresidentThompson'spros-pective ploy-promptly toIrma Lara,Francisco'swife.The latter, while a witness herein, made no reference toMariaGonzalez' purported communication. FranciscoLara's testimony, however, reflects his recollection,interalia,that his wife had communicated Maria's report.Thus-with respect to General Counsel's contention thatPresident Thompson's so-called "abusive" treatment ofLara had prompted the latter's resignation-he (GeneralCounsel) cites, within his brief, Lara's testimony that:My wife told me that Maria Gonzalez had called her. [We're] talking about why I left . . . Well, I didn'thave any other choice. I knew that they were going tofireme . . . That day he approached me angrily, andI thought, well, it's probably true that they're going tofireme. That's when I left.Substantially, therefore, Lara testified that his "quit" deci-sion was prompted byPresident Thompson'sangry state-ments,which-mindful of hiswife'srecapitulation ofMaria'sreport, with respect toCuriel'shearsay communi-cation-he construed as probative of Respondent's pur-pose to discharge him or provoke his resignation.With Maria Gonzalez' testimony regarding Curiel's com-munication taken as datum-consistently with GeneralCounsel's contention-the present record, in my view, nev-ertheless provides something less than sufficient supportfor a determination that Lara was constructively dis-charged. Assuming,arguendo,that Respondent's assistantplant manager did-during a conversation with the Fresnoplant's former sewing room supervisor-describe the pur-ported determination of Respondent's president to "find away" whereby Lara could be persuaded to resign, I con-clude that Thompson's critical lecture-construed withdue regard for its context and content-did not constitutea deliberate ploy calculated to render Lara's working con-ditions intolerable, or to generate "fear and outrage" suffi-cient to prompt his resignation, then and there. (In thisconnection,Inote-first-the present plant manager's de-mal that he gave Mrs. Gonzalez a conversational reportregarding President Thompson's purported plan to forceLara's resignation. Indeed, Curiel went further; while awitness, he denied having spoken to Maria, with regard toany subject whatsoever, following her July 4 discharge.SinceMrs.Gonzalez' testimony-taken at face value-purports to reflect a clear concession, proffered by a con-ceded member of Respondent's management team, thatPresident Thompson was planning to provoke Lara's resig-nation for statutorily proscribed reasons, the present plantmanager's testimonial denial,with respect thereto, raises acredibility question. The conflict noted-which GeneralCounsel calls "direct and inescapable" within his brief-couldconceivablybeconsideredcritical.GeneralCounsel's representative has therefore cited record testimo-ny,within his brief, which-so he contends-clearly re-vealsCuriel's self-contradictions and sometimes inconsis-tent recollection, coupled with a narrative which reflectshis lack of fundamental honesty. Detailed findings, bot-tomed upon General Counsel's presentation with respect toCuriel's claimed witness-chair gaffes and demonstratedlack of probity, would extend this decision-already toolong-unduly; suffice it to say that, persuaded by theseconsiderations, I cannot credit the present plant manager'sdenial of Mrs. Gonzalez' testimony with regard to theirAugust 25 conversation. My conclusion that Maria's testi-mony merits credence, however, connotes no favorable de-terminationwith respect to her testimony's probativeworth.Within my view,Mrs. Gonzalez'recapitulation ofCuriel'svicarious "admission" cannot be considered sub-stantial, reliable, or probative evidence with respect toPresidentThompson 'sstate of mind, purpose, or back-ground motivation, when Lara was being reprimanded. CENTRAL CASKET CO.389CompareBen Hur Produce,211 NLRB 70(1974) in thisconnection.Her testimony reflects "double"hearsay;clearly,Cunel's report-which purportedly recapitulatedPresident Thompson's declaration of purpose-could onlyhave been bottomed upon some prior conversation withRespondent's president.When a purported hearsay declar-ant-herein,Respondent's present plant manager-has, al-legedly, proffered statements which merely recapitulatesomeone else'sprior declaration,that hearsay declarant'sreportorial reliability,sometimes,must be taken on faith;herein,however,Curiel's reliability has been trial tested.With respect to several other matters about which he testi-fied,Ihave credited General Counsel'switnesses,ratherthan his proffered recollections.Further,Ihave noted hisself-contradictions and lack of consistency,together withhis demonstrated readiness-in one specific instance-toproffer a deliberate misrepresentation when he consideredsuch action necessary to compass a desired result.For thevery reasons,cited by General Counsel within his brief,which have persuaded me that Cunel's credibility,with re-spect to various other matters, may reasonably be doubted,Iquestion the reliability of his hearsay report regardingPresident Thompson's purported plan to stimulate Lara'sresignation.)My conclusion-despiteMrs.Gonzalez'report with re-gard to Curiel's statements-that Thompson'sdetermina-tion to reprimand Lara, personally,reflected no deliberatetactic calculated to generate a resignation,rests upon sev-eral grounds.First:Inote that Lara was, during this lateAugust period,Respondent's sole metal department work-er with seniority,known experience,and proven proficien-cy. (On May 30, when Complainant Union's campaign be-gan, there were nine metal department workers. Betweenthat date and July 9, Respondent hired one worker, butsustained two terminations.On July 28 and 30, seven metaldepartment employees were separated from Respondent'spayroll under circumstances which need not be detailed;certain voluntary comments,proffered herein by counsel,suggest-but do not prove-that these seven workers mayhave been taken into custody by U.S.Immigration Servicerepresentatives,as presumptively illegal alien residents.Following this massive depletion of Respondent's metaldepartment complement,Lara was the sole worker left. Be-tween July 31 and August 26, nine new workers were hired;two of these were,however,terminated within a short time.By August 28, therefore,Respondent'smetal departmentcrew consisted of Curiel,then the designated department'shead,Lara,and seven newly hired trainees.)With matters in this posture,I consider it highly unlikelythat Respondent's president would have undertaken,delib-erately, to "engineer"hisconcededlymost qualifiedworker's departure.Second:The record,considered in to-tality, reflects President Thompson's previously favorabledisposition toward Lara particularly with regard to hiscompensation and job tenure.He (Lara)had received twoJune 1974 pay raises; concurrently with the second, he hadbeen given"training"responsibilities.Credible testimo-ny-not previously noted within this Decision-revealsthat during the following month,while Curiel was on vaca-tion,Respondent'spresident had sanctioned the paymentof three weekly bonuses,($30), which Lara had claimed asreally earned,though departmental production records suf-ficient to validate his claim could not be found.Further,sometime during July's latter days,Thompson had givenLara a letter-for presentation to some United States con-sular representative-declaring that he was currently inRespondent'shire,and that he would retain his positionfor whatever period he (Lara)desired should his UnitedStates reentry, with legal immigrant status, be permitted.The likelihood that President Thompson shared Curiel'spreviously gained knowledge with regard to Lara's unionsympathies,withinmy view,must be considered great;with due regard for the present record, considered in totali-ty, I conclude that he did,indeed,share his subordinate'sknowledge.Nevertheless,while presumptively knowledgea-ble with respect to Lara's union involvement,Thompsonhad previously sanctioned two hourly rate raises,togetherwith several weekly bonus payments specifically bottomedupon his readiness to credit Lara's unsupported work thatsuch bonuses were deserved;further,he had provided Larawith a written declaration that his job tenure could be con-sidered secure.Third:No persuasive evidence-profferedto describe a supervening development during August 1974which could have generated, within Respondent'spresi-dent,some special animus focused upon Lara particular-ly-can be found within this record.Fourth:PresidentThompson's critical lecture,in any event,cannot-reason-ably-be considered,within my view,harassment or verbalabuse sufficiently sharp to render Lara'sworking condi-tions intolerable.CompareMary Pupillo d/b/a Marie An-toinetteManufacturers,193 NLRB 396, 397-399 (1971), inthis connection.He was merely told: (1) That complaintsor queries which he might wish to pursue should be pre-sented first to his particular department head,rather thansupervisory personnel within a different department; (2)that,when dealing with new,relatively inexperiencedworkers, he should refrain from strongly presented verbalchastisements, violent gestures,or comparable conductwhich might make such workers feel badgered,embar-rassed, or intimidated;and (3)that,should hispersonalproduction-thereafter-fail to satisfy Respondent's nor-mal daily 480-point production standard consistently, hewould no longer receive$10weekly bonuses. True,Respondent'spresidentmay have, indeed,reprimandedLara vehemently;his cautionary directives may, likewise,have been grounded in some misconception with regard toLara's true production record or his in-plant behavior. Therecord will not, however,support a determination-consis-tentwithGeneral Counsel'scontention-that PresidentThompson's lecture and directives were totally baseless,contrived,or deliberately calculated to generate"fear andoutrage"sufficient to prompt Lara's resignation.The sev-eral behavioral standards which Respondent's president di-rected Lara to follow were consistent with sound manageri-al practice;with respect to production,Lara was told, so Ihave found,that he would merely be required to satisfy agenerally applicable standard,prerequisite to his continuedreceipt of weekly bonus payments.CompareKisco Compa-ny, Inc.,192 NLRB 899(1971). Thompson's requirements,inmy view,were neither unreasonable nor burdensome.Further,this is not a case,likeTudee Products,Inc.,176NLRB 969,972, 975(1969), wherein pressures have been 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplied, deliberately, bottomed upona demonstratedoppo-sition to unionism, and a purpose to retaliate against unionsupporters.Fifth:When reprimanded, Lara-though hemay have protested that President Thompson's variouslyprofessed concerns lacked factual justification-did not, sofar as the record shows, react fearfully, angrily, or resent-fully while in Thompson's presence. The latter, however,tried no further tactic reasonably calculated to provokeLara's resignation. He was not threatened with possibledischarge; President Thompson never even suggested thathis performance record, or compliance with managerial di-rectives,would be closely monitored thereafter. Cf.N.L.R B. v. Tennessee Packers, Inc, Frosty Morn Division,339 F.2d 203, 204 (C.A. 6, 1964;Zinke's Foods, Inc,185NLRB 901, 905-907 (1970), in this connection. Thomp-son's failure to press Lara, with suggestions of possible fu-ture harassment, promises of surveillance, or threats of dis-charge persuasively negates General Counsel's contention,in my view, that his lecture constituted a calculated strata-gem.I reject, out of hand, General Counsel's supportive sug-gestion-not previously noted in this Decision-that Presi-dent Thompson's hostility toward Lara, because of thelatter's union sympathies, may be deduced retrospectivelyfrom a subsequent declaration which he purportedly madeto Lara's wife, that Francisco had been denied his vacationpay,inter alia,because he had signed Complainant Union'sdesignation card, and had likewise distributed union cards.(When summoned as General Counsel'sfinalrebuttal wit-ness, on the very last day of the reopened hearing herein,Mrs. Lara testified: That during September 1974 severaldays after Lara's departure for Mexico, she had askedPresident Thompson why her husband had not received hisvacation check; that Thompson had declared Franciscohad not been paid, "because he had left, and that Lupe[Curie]] had reported that he had made his points [sic] andthat he [Francisco] had signed a union card" and likewisedistributed union cards.Mrs. Lara had then queriedRespondent's president-so she testified-with respect towhy he was taking reprisal against Francisco Lara solelywhen Curiel, together with "all the other" women workers,had been at Complainant Union's meeting; she purported-ly recalled Thompson's reply that he "knew all about" thesituation.)Careful consideration-bottomed upon Mrs. Lara's wit-ness-chair demeanor, plus a detailed record review-per-suades me that her last minute testimony, with respect tothe matter now in question, reflects merely a belated fabri-cation. The testimonial record shows that Mrs. Lara hadspoken with Regional Office representatives- presumablyfor the first time-on November 19, following her discov-ery that she herself had been terminated. When asked,while a rebuttal witness herein, whether she hadthentoldMichaelGonzales, a Regional Office representative-whose capacity to speak and comprehend Spanish seems tobe conceded-what President Thompson had previouslysaid to her, during their September talk regarding herhusband's vacation check, Mrs. Lara declared, "I believe Itold him [Michael Gonzales] everything that had hap-pened." Her initial witness-chair appearance, thereafter, onDecember 4, 1974, followed a recess during the first hear-ing. Before taking the witness stand, she had, so the recordshows, conferred,once more,with General Counsel's legalrepresentative. Her testimony with regard to their Decem-ber 4 conference-profferedduring cross-examinationwhile she was testifying as General Counsel's final rebuttalwitness-followeda questionby Respondent's counsel spe-cifically with respect to whether she had,then,told GeneralCounsel's representative about her prior September con-versation with Respondent's president.When so queried,Mrs. Lara replied that, "I told them. [General Counsel'srepresentative and his interpreter.] When I talked to them,I told them everything that had happened, all about me."The present record nevertheless shows that Mrs. Lara,when she subsequently took the witness stand for the firsttime on December 4, was never questioned about her priorSeptember 1974 conversation with President Thompson;further, it shows that she volunteered no testimony withrespect thereto. With matters in such a posture,I can mere-ly conclude that-while telling everything-she then hadnothing to report about a September conversation withRespondent's president. I note, further, that Mrs. Lara'sfinal testimony in rebuttal-wherein she belatedly purport-ed to recapitulate President Thompson's September refer-ence to her husband's production "point" record-reflectsa disconnected, nonrelevant remark, which Respondent'spresident would hardly have been likely to make within thecontext of their purported conversation. Likewise, I noteLara's testimony that-following his return from Mexico-he himself had had a September 11 conversation with Cu-nel, during whichhehad questioned the latter regardinghis failure to receive a vacation check. If Mrs. Lara hadpreviouslybeen given three stated reasons for Re-spondent's decision to withhold the check, her husbandwould presumably have been told, following his return,about Thompson's comments; thereafter, Francisco Lara'sSeptember 11 query would have been repetitive and super-fluous. Finally, I find that Respondent's president wouldhardly have been likely toconcede-withunfair labor prac-tice charges pending-that any decision chargeable to himhad been motivated by a worker's union sympathies. I con-clude, therefore, thatMrs. Lara's purported last-minuterecollection-with respect to President Thompson's con-ceded knowledge of her husband's union activities, and hispresumptive antiunion motivation for withholding a vaca-tion check-merits no credence.One final word: With respect to Lara's conceded resig-nation, General Counsel's final contention, previously not-ed, derives from a relatively straightforwardrationale. Hehas suggested-within a brief-that:[T]his case depends upon whether Respondent's har-assmentof Lara was motivated by a hostility towardLara'sUnion activity. If Respondent's treatment ofLara was so motivated, and Lara was prompted toquit as a result of that harassment, then it follows thatRespondent's discriminatory tactics amounted to aconstructive discharge. . . .Previously within this decision, however, I have found:First,that record testimony-which I have considered sub-stantial,reliable,and probative-will not support a deter-mination that President Thompson's decision to reprimand CENTRAL CASKET CO.391Lara derived from hostility, or from some purpose of repri-sal,bottomed upon his union sympathies.Second,thatPresident Thompson's critical lecture-though presumablydelivered with some vehemence-cannot, reasonably, beconsidered"harassment" herein,since his directives, takenat face value,were consistentwithsound managerial prac-tice,or suggested-merely-that Lara could lose bonuspayments, thereafter, should he fail to satisfy a generallygoverning production standard. With these factual deter-minations taken as data, the fact that Lara's reaction toThompson's lecture may have prompted his resignationprovidesno persuasive justification for calling thatlecture's consequence a constructive discharge.General Counsel's presentation, however, does suggest afurther contention-that Lara, mindful of Curiel's reportwith respect to President Thompson's purported plan toforce his resignation,could reasonably haveconstruedThompson's lecture as calculated "harassment" whichpresaged his discharge, and that his (Lara's) logically con-sequent "fear and outrage" prompted his quit. However,this suggestion-that Lara's subjective personal reaction toPresidentThompson's August 28 directives, bottomeduponMrs. Lara'shearsay report with respect to what Assis-tant Plant Manager Curielhad toldMaria Gonzalezprevi-ously, would warrant a Board determination that he quitbecause his position had been rendered intolerable-failsto persuade. CompareFranklin Stores Corporation and itsWholly Owned Subsidiaries, Barkers of Willimantic, Inc.,and BarkersofWallingford, Inc.,199NLRB 52, 61-63(1972) (Paulette Lucas), in this connection. AlthoughCuriel's statement,purportedly descriptive of Thompson'spurpose to force Lara's resignation, certainly could reason-ably have been considered a vicarious "admission" by amanagement representative,chargeable to Respondentherein-whether or not the company president's intentionshad been described therein correctly-Lara's concededlysubjective determination, that his department head's re-layed comments"probably"presaged his discharge,cannotbe considered warranted.First-It should be noted thatLara learned of Curiel's declaration indirectly, through achain of hearsay reporters, rather than directly-himself-from Respondent's assistant plant manager.Thus, Lara'spresumptive belief-that his wife's final recapitulation hadcorrectly reflected Curiel's prior declaration with respect toRespondent's retaliatory purpose-could only have beenderived from his personal faith and trust regarding her re-portorial reliability;without persuasive proof, however,that Curiel's declaration had been twice correctly recapitu-lated, byMaria Gonzalez and later by his wife, Lara'sclaimed "knowledge" that Respondent's management rep-resentatives were currently planning his "discharge" canhardly be considered warranted.Second-In that connec-tion I note-further-that Lara's testimony, taken at facevalue, actually reflects his prejudicial misconstruction ofCuriel's purported declaration. According to Mrs. Gonza-lez' recollection, which I have credited against Curiel's de-nial,Respondent's assistant plant manager had merely re-ported that Thompson was "going to find a way in whichhe can make [Francisco Lara] quit" whereby the latter'spossibly consequentreinstatementcould be forestalled.Whilea witness,however, Lara declared his belief, basedupon what he had heard,that"they [Respondent's man-agement representatives]were going to fire"him. Subjec-tive reactions bottomed upon such a serious misconceptioncould not-inmy view-transform President Thompson'sAugust 28 reprimands and cautionary directives regardlessof the vehemence with whichtheymay have been prof-fered,into calculated"harassment"statutorily proscribed.f.Margaret Huerta(1)Recall and dischargePreviously within this Decision reference has been madeto the fact that Huerta, following her July 10 layoff, togeth-er with Norma Flores, filed 8(a)(1) and(3) charges againstRespondent herein on July 16. (Subsequently-followingthe Regional Office filing of Complainant Union's August26 amended charge wherein Huerta and Flores were desig-nated as 8(a)(3) discrimmatees together with others previ-ously terminated-the former's separate July 16 chargewas withdrawn.)When Huerta thereafter visited Respondent's plant, pre-sumably on Friday, July 19, to collect her final paycheck,she purportedly noticed-so her testimony shows-thatRespondent had a new "Anglo-Caucasian" worker per-forming various trim department tasks. When queried withregard to her reaction, Huerta testified that she had filed acomplaint of employment discrimination with the State ofCalifornia Fair Employment Practice Commission. Hercredible testimony with respect thereto,inter aka,reads:First, when I saw that guy working there in my depart-ment where I was working and then my husband toldme later that they had hired white people. And I inves-tigate what I could do about it.And Norma and I, wewent to the office and we went to the wrong office. Theytold us where to go . . . And they give us that officewhere we went[emphasis supplied].Within her FEPC complaint, which the State Commissiondocketed on Friday, July 19, Huerta charged Respondentwith a discriminatory layoff or termination, bottomedupon her Mexican ancestry. Flores likewise filed a charge.The State Commission interviewer, presumably, draftedhers with precisely parallel language; Flores' charge, how-ever,was not really docketed until Tuesday, July 23, be-cause of circumstances never detailed for the present rec-ord.Thereafter, on Friday, August 23,Huerta again visitedRespondent's Fresno plant, presumably-so she testified-to pick up her husband's paycheck. Respondent's presi-dent, then, handed her a letter-which he had previouslyprepared for dispatch by registered mail-requesting herreturn to work. Huerta promptly agreed. Subsequently,however, she notified Respondent that a priorcommitmentwould preclude her return on Monday, August 26; withpermission,she resumed work in Respondent'ssewingroom the following day.Previously, sometime during Thursday or Friday, Au-gust 22 or 23, President Thompson had-so I find-confer-red with Rachel Borunda, who had replaced Maria Gonza-lez as Respondent's sewing room supervisor,regarding hisdetermination that Huerta and Flores should be recalled. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to their conversation, particularly regardingHuerta's recall, Borunda's testimony, which I credit in thisconnection, reads as follows-Q. [By Mr. Koslow] Let's take Margaret first. Didyou have a conversation with Mr. Thompson aboutMargaret?A. Yes .. .Q. Could you tell us what was said in the conversa-tion?A. Yes. He wanted to have Margaret fired, and hewanted me to find a way-he wanted me to find faultwith her, and I said, "Okay."Q. Did he give you any explanation?A. Yes, because she had filed a suit against him fordiscrimination for being laid off before.Q. [By Mr. Magor] In your direct examination youtestified that Bill Thompson told you that Margarethad filed a suit against him, do you recall that testimo-ny?A. Yes, I do . . . .Q.Were you aware of the fact that both MargaretHuerta and Norma Flores had filed a complaint ofunemployment discrimination with the State of Cali-fornia?A. Only of Margaret, not Norma ... .Q. You did talk to an investigator of the Fresnooffice of the Fair Employment Practices Commission,did you not, with respect to that complaint?A. Yes .. . .Q. Did he tell you that Margaret had complainedthat she was discharged because she was Mexican?A. Yes ... .Q. [By Mr. Magor] Did you ever discuss the factwith Bill Thompson that Margaret had filed this com-plaint with the FEPC?A. Did I ever discuss it [?] [It] was dust what he toldme.Q. Did he tell you the charge was ridiculous be-cause everybody working there except you [sic] wasMexican?A. That is what he told me.Borunda's further testimony warrants a determination-which I make-that during their conversation PresidentThompson likewise showed her a document, briefly, whichhe verbally designated as Huerta's FEPC complaint.While a witness, President Thompson conceded that-during their conversation, when Borunda was told Huertawould be recalled-he had,inter alia,mentioned Huerta'sFEPC suit, which he had characterized as ridiculous. Fur-ther, he conceded that Borunda had then been directed to"watch [Huerta's] work" closely, to determine "how shewas fitting in" with Respondent's organization. He denied,however, that Respondent's sewing room supervisor hadbeen told to "find fault" with Huerta's work, or that shehad been directed to discharge Huerta for any reason.Within my view, Thompson's testimony-so far as it maycontradict or deviate from Borunda's reluctantly profferedrecollections-merits no credence.On Friday, August 30, during her third day back atwork,HuertawasnotifiedofherdischargebyRespondent's sewing room supervisor.While a witness,Borunda professed a partial failure of recollection with re-gard to their final conversation. However, Huerta's testi-mony with respect thereto, which I credit, reads as follows:She [Rachel Borunda] went up to me. I was in thecutting room. She said:Margaret, she say, you'refired.And I thought, at first, that she was joking. Isaid:Why? She said: You're fired. I said: Well, whatreason? She said: You're slow. And then, I ask her:Who told you to fire me? Did Mr. Thompson tell youto fire me? She said: Yes. And I said: Why? I cannotanswer you any more questions, she said, that's all.And she turned around and walked out.According to Huerta, Borunda had previously told her-during a breaktime conversation following her recall, withtwo other seamstresses present-that she [Huerta] wasgoing to be discharged; Borunda-so Huerta testified-had claimed, however, that she did not know when suchaction would be taken. Further-so Huerta testified-hersupervisor had reported: That Respondent proposed to"do the same thing" with Florea, rehiring and then dis-charging her; that she [Borunda] did not know why suchaction was being taken; but that Flores would shortly bereceiving a registered recall letter.While a witness, Borunda could not recall such a pre-discharge conversation.With due regard for the recordconsidered in totality, I would, if it were necessary, findHuerta's recapitulation of Borunda's predischarge com-ments worthy of credence. Since Huerta's testimony in thisparticular connection, however, provides no "essential un-derpinning" for whatever factual determinations may here-in be required no definite conclusions with respect theretoneed be drawn(2) ConclusionsPresident Thompson claims that Huerta was dischargedby Respondent's sewing room supervisor-pursuant to adecision which the latter had, herself, reached-because,following her recall, the seamstress had not performed ade-quately. Denying that he had ever directed Borunda to findsome purported or pretextual ground for Huerta's termina-tion, Thompson declared that he had merely requested hissewing room supervisor to "watch" the seamstress, follow-ing her return.Upon this record, however, a determination seems clear-ly warranted that Respondent's presently proffered justifi-cation for Huerta's discharge merits characterization aspretextual; I so find, for several reasons.First:Huerta tes-tified, credibly and without contradiction, that she had re-ceived no reprimand or warning, with respect to her work,before her termination.Second:While a witness, Borundadid claim that she had proffered a nondetailed derogatoryreport, with regard to Huerta's performance, during a con-versation with Respondent's president. She did not testify,however, that Huerta's work had actually deteriorated; nordid she testify that Huerta had, been failing to satisfyRespondent's presumptive production standards. Mindful CENTRAL CASKET CO.393of Borunda's failure to proffer suchclaims,I find-consis-tently with General Counsel's contention-that, when sheallegedly reported to President Thompson that Huerta wasnot "cutting it" with respect to work performance, she wassimply complying with his prior directive, instructing her to"find fault" with Respondent's newly recalledseamstress.Third:Respondent'spresidenthasclaimed-con-trariwise-that he merely suggested Borunda should watchHuerta's work, declaring that her supervisorial decisionwith regard to Huerta's performance, and continued ten-ure, would be determinative. Assuming,arguendo,that thiswas what he said, I would find Thompson's purported di-rective-which clearly conveyed a suggestion that Huertashould, from the outset, be singled out for close supervi-sion-wholly incompatible with his further testimonialconcessionsregarding her previously demonstrated profi-ciency and prior work record.With respect thereto,Respondent's president testified:Margaret was an exceptional seamstress. She could domore work than any other employee in that sewingroom. She was much better than Irma Lara; she wasfaster and more skilled than Delores Conde; and shewas much more intelligent than Maria Gonzalez. Shewas a very capable person . . . . Now, with MargaretHuerta, we have an employee who was very, very ca-pable, who understood the jobs and was a seamstress15 years before she came to work for us. So she knewthese jobs as a seamstress and she picked up casketwork very, very well.Since Respondent's president, concededly, held such a highopinion with respect to Huerta's capabilities, a suggestionby him,a priori,that her work performance should beclosely checked, merely for the purpose of determiningwhether she was "fitting in" with Respondent's organiza-tion, would have been completely gratuitous and lacking inrational justification; as previously noted, I conclude thatThompson's denial-with respect to Borunda's testimonythat she was really directed to find some "fault" withHuerta's work, sufficient to justify a discharge, merits nocredence.Fourth:Irma Lara was the sole witness, herein,whose testimony reflects direct observations with respect toHuerta's performance. In that connection, she testified, (a)that she had been a seamstress in Respondent's hirethroughout Huerta's dual period of service; (b) that herwork station had been close to Huerta's, so that she could,and did, regularly observe the latter's performance; (c) thatshe had, particularly, noted Huerta's work because she wasproud of her own speed as a seamstress, and had deliber-ately sought to match Huerta's pace, and (d) that Huertahad-both before her July 10th termination and during herpostrecall period of service-worked "very" rapidly, withher fellowseamstresses"hurrying to keep up" comparableperformance records. Though I have-previously in thisDecision-suggested some reservations with regard to Mrs.Lara's credibility, her testimony's reliability, in this partic-ular connection, has not been challenged or disputed.Fifth:Assistant PlantManager Rodriguez and ValerieMassengale, Respondent's plant secretary, both testifiedthat they had separately questioned Borunda, repeatedly,with regard to Huerta's performance, following her recall,and that Borunda had characterized Huerta's work as lessthan satisfactory. Their testimony provides further supportformy determination, noted, that Respondent's presentlyclaimed justification for Huerta's discharge merits rejectionas pretextual. Consistently with General Counsel's sugges-tion, I find it highly "improbable" that Massengale, whofunctioned solely in clerical capacities, with no supervisoryresponsibility, had any right or legitimate reason to inquirewith regard to a sewing room worker's daily performance.And Rodriguez' persistence in questioning Borunda, like-wise, persuasively suggests that she was merely implement-ing a ploy calculated to buttress Respondent's subsequent-ly claimed rationale for Huerta's termination. (During thisperiod, following Respondent's dismissal of Jose Gonzalez,Sr., President Thompson had been functioning as his firm'sFresno plant manager. Whenever his varied business inter-ests,however, had precluded his physicalpresence withinRespondent's Fresno plant, Rodriguez had been function-ing as his designated surrogate. Curiel, who was subse-quently designated Respondent's plant manager, did notreceive his promotion, formally, until some time duringOctober, thereafter.)Rodriguez proffered no explanation when queried-while a witness-with respect to why she had questionedBorunda regarding Huerta's performance, particularly, buthad raised no comparable questions relative to the perfor-mance records of Respondent's other sewing room work-ers.A conclusionseemsclearly warranted, therefore, thatRodriguez' and Massengale's queries were actually calcu-lated to prod Borunda, reminding her to proceed with herrequired role in President Thompson's pretextual "dis-charge" strategem; I so find.Previously I have, however, found that Respondent'spresident harbored no particularized "animus"directed to-ward Huerta, because of her participation in ComplainantUnion's representation campaign. Therefore, assuming,ar-guendo,that he may have been personally disturbed byHuerta's July 16 8(a)(1) and (3) charge, I cannot followGeneral Counsel's presumptive contention that,ergo,herrehireandsubsequent dischargederived from a purpose ofreprisal, bottomed upon her unfair labor practice charges.Huerta had previously been separated, pursuant to a re-duction in force. Her recall and final termination-for apatently pretextual reason-could hardly have been calcu-lated to buttress Respondent's previously defined and pre-sumptively valid defense, particularly with reference to herJuly 10 layoff.I am satisfied, however, that Huerta was really recalledand promptly terminated, pretextually, because of her pro-tected concerted activity, when Flores and she jointly, filedState of California FEPC charges. Respondent's presidentconceded as much-substantially-when, as I have found,he coupled a reference to Huerta's state complaint with hisdirective that Borunda should "find fault" with Huerta'swork, following her recall. (Since Respondent's work force,throughout this period, had compassed Spanish-surnamedworkers, primarily, Huerta's and Flores' complaints of dis-crimination for ethnic reasons may well have been base-less;nevertheless, Respondent's president, so I find, pat-ently considered a countermeasure, reasonably calculatedto forestall the possibility of some adverse state determina- 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, necessary. Clearly, Huerta's putative recall followingher July 10 layoff, coupled with her subsequent termina-tion for purported slowness, would be reasonably calculat-ed to defuse and demolish her state claim, that she hadpreviously been subjected to discrimination because of herMexican ancestry.)Whenever a Respondent's true motive for a challengeddischarge must be determined-which, in this case, wouldrequire the probing of President Thompson's state ofmind-direct evidence which is not self-serving will seldombe available. In such cases, self-serving declarations bymanagement representatives can hardly be consideredconclusive; triers of fact, therefore, may "infer" their truemotives from the total circumstances proved.ShattuckDenn Mining Corporation v. N.L.R.B.,362 F.2d 466, 470(C.A. 9, 1966). As Circuit Judge Duniway noted therein:If [the Trial Examiner-now Administrative LawJudge] finds that the stated motive for a discharge isfalse, he certainly can infer that there is another mo-tive.More than that, he can infer that the motive isone that the employer desires to conceal-an unlawfulmotive-at least where, as in this case, the surround-ing facts tend to reinforce that inference.In this case, then, I find General Counsel's suggested "al-ternative" contention-that Huerta's termination was ex-clusively a consequence of her having filed a State of Cali-fornia FEPC complaint-fully warranted, upon the presentrecord.That Huerta and Flores were engaged in conduct "forthe purpose of . . . mutual aid or protection" when theyjointly determined to file their state complaints cannot bedoubted.Advance Carbon Products, Inc.,198NLRB 741(1972); cf.Washington State Service Employees State Coun-cilNo. 18, etc.,188NLRB 957, 959 (1971);Mason andHanger-Silas Mason Co., Inc.,179 NLRB 434, fn. 1 (1969);TannerMotor Livery, Ltd.,148NLRB 1402, 1403-04(1964), remanded 349 F.2d 1 (C.A. 9 (1965) ), reaffd. 166NLRB 551, enfd. 419 F.2d 216, 218 (C.A. 9, 1969), in thisconnection. Likewise, a determination that Huerta andFlores were, jointly, pursuing a concerted "activity" statu-torily protected cannot be gainsaid herein.Advance CarbonProducts, Inc., supra,Mason and Hanger-Silas Mason Co,Inc., supraat 439-440; cf.Detroit Forming, Inc.,204 NLRB205, 212-213 (1973);Gates Air Conditioning, Inc.,199NLRB 1101 (1972);WallsManufacturing Company, Inc.,128NLRB 487 (1960), remanded on other grounds 299F.2d 114 (C.A.D.C., 1962), 137 NLRB 1317 (1962);TexasNatural Gasoline Corporation,116NLRB 405, 406, 414(1956), enforcement denied 253 F.2d 322 (C.A. 5, 1958).See further,Oklahoma Allied Telephone Company, Inc.,210NLRB 916, fn. 1 (1974) (last paragraph), in this connec-tion. The fact that Huerta and Flores may have been press-ing mentless claims provides Respondent with no exculpa-tion. InMushroom Transportation Co., Inc.,142NLRB1150, 1158 (1963), this Board noted that:The "wisdom or unwisdom of the men; their justifica-tion or lack of it"N.L.R.B. v.Mackay Radio andTelegraph Co.,304 U.S. 333, 334), is irrelevant to thequestion of whether employees are engaging in pro-tected concerted activity.N.L.R.B. v. Washington Alu-minumCo.,370 U.S. 9, 16.Thus, without regard for whatever plans Respondent'spresident may have been making directed toward Flores'prospective recall and possible termination, I find thatHuerta's August 30 discharge, following her rehire 4 dayspreviously, constituted proscribedinterference,restraint,and coercion, bottomed upon her priorexerciseof rightsstatutorily guaranteed.g. Irma Lara(1)Mrs. Lara's dischargeIrma Lara had been a seamstress in Respondent's hiresince September7, 1973;when the situation with which weare concerned herein developed,she was Respondent's se-nior sewing room worker.Like her husband,Francisco,Mrs. Lara had favoredRespondent's unionization;she had attended ComplainantUnion'sMay 30 Roeding Park meeting,and had signed adesignation card there.Likewise,she had been present dur-ing Complainant Union's subsequent June 27 meeting atJose and Maria Gonzalez' residence. (Kathleen Rodriguezand Rachel Borunda, who later became Respondent's trimdepartmentmanager and sewing room supervisor, re-spectively,had likewise attended Complainant Union'sfirstRoeding Park meeting.Curiel,then Respondent's met-al department manager,had concededly visited with JoseGonzalez,Sr.,while Complainant Union's business repre-sentative was meeting with Respondent'sworkers on Gon-zalez' patio;while there,he had-so I find-seenMrs.Lara,and had greeted her.)Mrs. Lara's testimony-whichIcredit in this connection-reveals further that, whileComplainant Union'srepresentation campaign was inprogress,she had"often" spoken about ComplainantUnion with Rachel Borunda,together with her fellow sew-ing room workers.Sometime during September and October 1974, follow-ing the Regional Director's decision to declare the result ofComplainant Union'sAugust 23 representation vote void,but while Complainant Union's charges herein were stillbeing investigated,Respondent'spresident had severalconversations with Massengale,who was then his Fresnoplant secretary,during which Irma Lara's name was men-tioned.With respect thereto, Massengale, whom Respon-dent had subsequently discharged several months beforethe reopened hearing herein convened,testified as follows:Delores Conde had filed a suit against us sayingthat she deserved a week'sworth of vacation pay, anditwas[rumored?]when we were in the plant that IrmaLarahad pushed Delores into filing the suit, and wewere discussing it in the office,and Bill [Thompson]said that it looked like Irma was going to be a realtroublemaker.Q. Did you ever hear any Central Casket manage-ment official discuss Irma Lara's involvement with theUpholsterers Workers union,or any other union?A. Yes . . .Bill Thompson. . .It seems like it wasin October. . .Well, I was talking to him about how CENTRAL CASKET CO.395it seemed like every rumor that circulated through thecompany started out in the sewing room.And he saidthat he had never seen a casket company where thesewing room wasn't the main bit of gossip. And hesaid that if the union ever did start again at Centralthat it would come out of the sewing room,probablyfrom Irma Lara, Delores Conde.President Thompson,when queried with respect to thesematters,conceded that sometime during 1974's fallmonths, Delores Conde had indeed initiated proceedingsbefore the State Labor Commissioner,claiming a week'svacation pay; that he had been"aware" there was "somesort of a rumor"that Conde had possibly been "pushed"by Mrs. Lara to initiate such proceedings;that Curiel had"handled the matter"for Respondent herein;and that he[Thompson]had, at some time,toldMassengale Mrs. Larawas going to be a real troublemaker.(While a witness,Thompson declared, however, that his fall of 1974 charac-terization had "probably"been bottomed upon his recol-lection regarding a previous July conversation with Mrs.Lara during which she had blackguarded Cunel,describinghim as responsible for Respondent'sunion problems andcalling him a poor departmental manager;Respondent'spresident further proffered a witness-chair speculation thathe had"proceeded to assume"comparable conduct, byMrs. Lara, would continue.)Further,President Thompson conceded that,sometimeduring September or October 1974, he had commented toMassengale that casket factory rumors always seemed tostart in their sewing departments;that"gossip or rumors"would flourish wherever employees desired unionization;and that,should rumors start in Respondent'ssewingroom,Mrs. Lara or Conde would"probably" be responsi-ble.Following the conclusion of her Friday,November 8workday, Mrs. Lara left the Fresno area,bound for Mexi-co; she believed then-so the record shows-that shewould be gone for a week.According to Mrs. Lara, shehad-sometime during October's last week-requested andreceived permission from Borunda,Respondent's sewingroom supervisor,for a week's leave of absence. (The recordwarrants a determination -which I make-thatMrs. Larahad previously taken a week's vacation with pay, followingthe completion of her first year's service.Since her Novem-ber departure, therefore,would presumably involve a fur-ther week's leave,without pay, management'spermissionwas required.Mrs. Lara's testimony that Borunda grantedthe requisite permission-though proffered during the re-opened hearing herein when Borunda was no longer inRespondent's hire-stands without dispute.Curiel's testi-mony warrants a determination-which I make-thatRespondent'sdepartment heads were authorized to grantworkers a week's leave,upon request.)Mrs. Lara testified, further, that on Monday,November4, she had likewise requested and received Curiel's permis-sion for her projected leave. The record,considered in to-tality, provides collateral support for Mrs. Lara's testimonythatRespondent'snewly designated plant manager hadgiven her the requisite permission; I find that he did. (Ihave noted that Curiel's testimony, in this connection, re-flects considerable vacillation.At one point,he concededthatMrs. Lara had requested permission for a week'sleave,but claimed he had told her he would have to checkwith Respondent'sOakland headquarters.While a witness,however,he could not recall whether he had,indeed,checked with Respondent'sheadquarters representative;he further claimed that he had never given Mrs. Lara afirm"yes" or "no" reply. Previously,during his direct testi-mony, Cunel had initially denied that Mrs. Lara had everdiscussed a Mexican trip with him; then he recalled thatshe had once done so. Having so testified,he first professeda failure of recollection,nevertheless with respect to wheth-erMrs. Lara had, during their talk, reported a prior discus-sion with Borunda regarding her request for leave;subse-quently, he declared categorically that Mrs. Lara had nevertoldhim she had spoken with Borunda,or thatRespondent's sewing room supervisor had given her per-mission to go. Finally, during cross-examination,Cunel re-iterated his testimony that Mrs. Lara had indeed requesteda week's leave,but then went on to declare that she had notstated where she wished to go. With matters in this posture,Mrs. Lara's proffered recollections,previously noted, havebeen credited.)Sometime after Mrs.Lara's request for leave,but beforeshe departed, Curiel and Respondent's president discussedher request;Massengale was present.While a witness dur-ing the reopened hearing herein,Respondent's formerplant secretary testified with respect thereto as follows:Well, Lupe told Mr. Thompson,Bill,about Irmawanting to go to Mexico for a week; and Bill thoughton it for a minute and then he said"Well, tell her thatwhen she returns from Mexico the company wouldconsider rehiring her. Of course,we won't."Massengale testified further that,during a subsequent No-vember 8 conversation with Curiel in the Fresno plant'soffice,the latter had requested her to refresh his recollec-tion with respect to what Mrs. Lara should be told. Ac-cordingly to Respondent's plant secretary,she had recapi-tulated Thompson's full comment,previously noted, whichCuriel had thereupon acknowledged.Testifying in Respondent's behalf,Cunel conceded thathe had indeed had a conversation with Massengale,duringwhich he had requested Respondent'splant secretary torepeat what President Thompson had previously told himto say.When queried with regard to Massengale's reply,however, Curiel made no direct response.He merely prof-fered a witness-chair recollection wherein he recappedwhatPresident Thompsonhad purportedly toldhimdirect-ly-namely, that,should Mrs. Lara leave pursuant to herpersonal decision,Respondent would"consider"her re-hire.With due regard for Curiel's seeming evasion and pro-fessed lack of further recollection,I find Massengale's tes-timony-with regard to both the Thompson-Curiel andCuriel-Massengale conversations recapitulated herein-worthy of credence.On Tuesday,November 12, Respondent sent Mrs. Laraa letter by certified mail; she was advised therein that if shedid not return to work with a sufficient"medical"reasonfor her absence by Friday, November 15, she would beterminated.Mrs. Lara did not, however,see the letter dur- 396DECISIONSOF NATIONALLABOR RELATIONS BOARDing the calendar week within which it was dispatched, sinceshe was then out of the country. (Plant Manager Cunel,who signed the letter, testified that when he discussed itspreparation and dispatch with Respondent's presidenttheynever considered the possibility that Mrs. Lara's reply, orher return to work by November 15, might not be possible.The record shows that Postal Service deliveries, with re-spect to Respondent's letter, were attempted both on No-vember 14 and 22, but met with no success; the letter wasnot "picked up" by Mrs. Lara until November 29.)Respondent's president-summoned by General Coun-selwhen the reopened hearing herein convened-initiallytestified that he had not seen the November 12 letter nowin question until a week or more following its preparationand dispatch. He denied authorship with respect to the let-ter; further, he denied any participatory role whatsoeverwith respect to its preparation. Finally, he testified thatMrs. Lara had already been terminated before he saw theletter.Later, however, when questioned by Respondent'scounsel, Thompson professed a revived recollection; heconceded that, before the letter was sent, he had raised aquery with respect to whether it had been dispatched-andthat he had, in fact, read the letter and directed that it bemodified, by the insertion of the word "medical" betweenthe word- "sufficient reason" which the letter then con-tained.When asked whether he had told Respondent's plantsecretary-while directing her to revise the letter in ques-tion-that he knew Mrs. Lara would not have a medicalreason for her absence, Thompson conceded that he haddone so.Mrs. Lara was in Mexico from November 9 throughMonday, November 18. She returned, prepared to resumework, on Tuesday, November 19, which happened to bethe date on which the original hearing in this case was firstconvened. (The record shows-as previously noted-thatMrs. Lara had sought, and believed that she had received,permissionto be absent for 1 week, merely. However, pur-portedly because of problems connected with her motorcar's condition, and because of delays encountered withrespect to the processing of certain "papers" which hadpresumably motivated her trip, she could not return onschedule. Her testimony warrants a determination, which Imake, that she sent word, with regard to her probably de-layed return, to Respondent through PedroBanuelos, thefirm's glue department supervisor, whom she had encoun-tered by happenstance that weekend.Banuelos,however,never delivered Mrs. Lara'smessage.The fact that she hadmisseda day's work, however, does not appear to havebeensignificantwith respect to her termination; I haveconcluded, consistently with General Counsel's contention,thatRespondent's management had already taken stepsdeliberately calculated to generate a ground for her dis-charge on November 12, when Curiel's letter was preparedand dispatched.)Upon her return, Mrs. Lara noticed that her timecardwas missing.She asked Borunda whether she had beendischarged; the latter professed a lack of knowledge andreferred her to Respondent's plant secretary. Later thatday,Massengale, with Borunda functioning as her inter-preter, toldMrs. Lara that she had been terminated. Shewas directed to consult with Curiel, to learn thereason forher termination.Her subsequent conversation with Respondent's plantmanager directly outside the courtroom within which thiscasewasthen being heard-which provided Mrs. Larawith no definitive word relative to Respondent's rationalefor her discharge-has been noted previously.ConclusionsUpon this record, a determinationseemsclearlywar-ranted-consistently with General Counsel's contention-thatRespondent's proffered rationale forMrs. Lara'sdismissalmerits rejection as pretextual. The claim that shewas terminated-specifically-because of her week's ab-sence from work, without permission and withouta suffi-cient "medical" justification, simply cannot stand.Mrs. Lara was, so the record shows, given "permission"for a week's leave; Respondent's plant managerand Mrs.Lara's immediate supervisor further knew-so I find-thatshe had requested leave because she was planning a Mexi-can trip. (Alternatively-assuming,arguendo,that recordproofwith respect to Borunda's and Curiel's specificgrants of permission could not be found-determinationwould still be warranted, in my view, that Mrs. Lara wasgiven "reason to believe" she had such permission. NeitherBorunda nor Curiel had warned or cautioned her that herprospective "absence" from work would be considered un-authorized; neither had protested, or sought to proscribe,her departure.)When apprised with respect to Mrs. Lara's projectedtrip, however, Respondent's president-so the record pre-ponderantly shows-conceived a stratagem pursuant towhich her termination could thereafter be effectuated. Cu-nel was directed to inform her that, following her return,Respondent would "consider" her rehire; concurrentlywith this directive, Respondent's plant manager was told,nevertheless, that Mrs. Lara wouldnotbe permitted to re-sume her position. And thereafter, consistently with his de-clared purpose, President Thompson specifically directedMassengaleto draft a letter wherein Mrs. Lara was notifiedthat,without a sufficient "medical" reason proffered tojustify her absence, she would be terminated. Concededly,when he did so, Thompsonknewthat Mrs. Lara would notbe able to provide the required medical justification. Fur-ther,Mrs. Lara was givena time limitwithin which to replywhichRespondent'smanagement representatives hadgood reason to believe she would not be able to satisfy.One question, however, remains: Wherein lay Respon-dent'smotive?GeneralCounsel contends, of course,thatMrs. Lara was terminated because of her unionsympathies.He notes:First,thatRespondent's variousdepartment heads-together with the firm's president-knew she had been, and presumably still was, a pro-unionworker;second,that President Thompson's various Sep-tember and October 1974 comments with respect to Mrs.Lara's presumed behavior reveal his persistent beliefthat she might cause future "union" problems withinRespondent's Fresno plant;third,that she was terminated,finally, upon pretextual grounds. These considerations-soGeneral Counsel suggests-mandate a determination that CENTRAL CASKET CO.397Mrs. Lara's discharge was effectuated for discriminatoryreasons, statutorily proscribed.Under well-established decisional doctrine, conclusionswith respect to whether or not some particular dischargemay properly be characterized as discriminatory must, nec-essarily, derive from a preliminary determination as to therespondent firm's true "underlying" reason for taking suchaction. And, though somelawfulornonproscribedcause fordischargemay be available, that fact constitutes no de-fense whenever a worker has really been discharged be-cause of his prounion conduct.N.L.R.B. v. Ace Comb Com-pany and Ace Bowling Co., Division of Amerace Corp., 342F.2d 841, 847 (C.A. 8, 1965), cited with approvalShattuckDenn MiningCorporation v. N.L.R.B.,362 F.2d 466, 470(C.A. 9, 1966). When reaching determinations with respectto such cases, triers of fact need not consider the concernedemployer's self-serving declarations conclusive; they maydeduce his real motive from the total circumstancesproved. Further, should they find a stated motive for dis-charge false, they may legitimately "infer" that the respon-dent employer really acted from some other motive. More-over,theycan further deduce that the concernedemployer's true motive is one which, because of its unlaw-ful character, he desires to conceal, whenever the particulardischarge situation's factual context tends to reinforce suchadeduction.ShattuckDennMiningCorporationv.N.L.R.B., supra.The final qualification mentioned, howev-er, suggests a significantcaveatwhichtriers of fact mustconsider. Specifically, the relevant "surrounding facts"which General Counsel would rely on, to "reinforce" hissuggested"inference"that a challenged discharge was real-lymotivated by the concerned employer's desire to dis-courage union activity, must be established by record evi-dence sufficiently substantial, reliable, and probative towarrant such a determination.Within numerous decisions which various courts of ap-peal have promulgated, this Board has repeatedly been in-structed: That themere factof some worker's participationin union activity, taken alone, constitutes no proof that hisor her subsequent discharge was effectuated for that rea-son; that themere factthat good cause for a dischargecannot be convincingly demonstrated provides no suffi-cient basis for a deduction-reflecting a trier of fact's 180-degree reversal-that the discharge derived from a statuto-rily proscribed motive; and that no such motive may, rea-sonably, be inferred when the record provides equalsupport for deductions inconsistent therewith.SeeShattuckDenn Mining Corporation v. N.L.R.B., supra,at 468-469. Inshort,General Counsel cannot meet his burden, with re-spect to proving a discharge wrongfully motivated, with-out citing "something affirmative" whichpreponderantlysupports his contention. CompareN L. R. B. v. Patrick Pla-za Dodge, Inc.,522 F.2d 804 (C.A. 4, 1975), in this connec-tion.Evidence which points equally in two directionspoints in neither and therefore cannot be relied on to satis-fy General Counsel's burden of proof.Herein, General Counsel had-in my view-persuasive-ly shown that President Thompson was moved by "ani-mus" rather than by sound business discretion, when heconceived the strategem pursuant to which Mrs. Lara wasultimatelydischarged.However, the complete rec-ord-considered with due regard for the "total circum-stances" proved-provides something less than preponder-ant support for a determination that President Thompson'shostility derived from strong "anti-union" feelings focusedon the seamstress herein.First:I note that Mrs. Lara's par-ticipation in Complainant Union'srepresentation cam-paign had actually been comparatively passive. She hadbeen present during two preliminary union meetings; shehad signed a designation card; and she had participated inseveral casual conversations during which ComplainantUnion's campaign was discussed.Second:The seamstress'sconceded prounion sympathies had been manifested-sofar as President Thompson knew-merely during June andJuly 1974 some 3 months previously. Subsequently, Com-plainant Union's August 23 representation vote had beenvoided, General Counsel's first complaint herein had beenserved, and Complainant Union's June 5 representationpetitionhad been withdrawn. Respondent's presidentcould conceivably have been considering the possibilitythat Complainant Union's representation bid might be re-vived subsequently; the record, however, provides no sub-stantial,reliable, or probative basis for a determination, inmy view, that he really considered such a revival, withinthe predictable future, likely. CompareStates SteamshipCompany,219 NLRB 1252 (1975), in this connection. WithComplainant Union's campaign for representative statuspresumptively dormant, General Counsel's representativescannot, in my view, claim-persuasively-that PresidentThompson still considered Mrs. Lara's termination neces-sary or desirable to forestall Respondent'sunionization.Third:Though I have-previouslyin this decision-foundAlex Gonzales' and Anastacio Gomez' terminations viola-tive of law,none of Respondent's subsequent terminations,challenged herein, have been found discriminatory becausetheywere bottomed upon "anti-union" considerations.More particularly, Respondent has not been found "con-structively"responsible for Francisco Lara's termination.Having found that President Thompson did not deliber-ately harass Francisco Lara, to force his resignation forstatutorily proscribed reasons, I considerit lessthan likelythat he would have thereafter discriminatorily dischargedMrs. Lara, whose prounion sentiments had been less prom-inentlymanifested(True,Complainant Union's secondamended charge and General Counsel's amended com-plaint herein-with Francisco Lara belatedly designatedtherein as a discriminatory dischargee-had been filed onNovember 6, shortly before thesituationwith which we arenow concerned developed. General Counsel's representa-tives, however, have not contended herein that Mrs. Larawas "set up" for termination specifically in reprisal forComplainantUnion's newly filed charge, or GeneralCounsel's consequent complaint.)Certainly,General Counsel's presentation with respecttoRespondent's purported "anti-union" motivation forMrs. Lara's discharge could, conceivably, provide groundsfor suspicion. Since the record, however, points "equally"toward another motive-which I would find beyond statu-toryproscription-GeneralCounsel's contention thatRespondent's seamstress was discriminatorily terminatedfor a statutorily proscribed reason cannot be consideredpreponderantly demonstrated. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDPreviously, in this Decision, reference has been made toPresidentThompson's conceded declaration thatMrs.Lara was considered a real "troublemaker" because shehad, presumably, sparked Delores Conde's vacation payclaim.Her discharge-which may logically have derivedfrom Thompson's resentment of her presumptive role asConde's prompter-cannot, under such circumstances, beconsidered a termination for statutorilyprotectedconduct.Concerted, it may have been-with Mrs. Lara function-ing asher fellowseamstress's prime mover, and Conde sub-sequently pursuing Mrs. Lara's suggestion. Clearly, howev-er,Conde's claim was personal; nothing in the presentrecord would warrant a determination that a resolutionwith respect to her vacation pay demand would have af-fected Respondent's other workers, or that her claim wasbeing pursued "for the purpose of . . . mutual aid or pro-tection" statutorily guaranteed. CompareBuddies Super-markets, Inc.,197 NLRB 707 (1972), enforcement denied481 F.2d 714 (C.A. 5, 1973) in this connection. PresidentThompson's determination to dispense with Mrs. Lara'sservice-so far as it may arguably have been bottomed onher participatory role as Conde's persuader-may well de-serve characterization as invidious; I cannot, however, findit subject to statutory interdiction.Years ago, Mr. Justice Frankfurter, speaking for the Su-preme Court inN.L.R.B. v. Donnelly Garment Company,330 U.S. 219, 229 (1947), commented therein-with refer-ence to a somewhat different problem in deductive reason-ing-that:According to an early English judge, "The devilhimself knoweth not the mind of man," and a modernreviewing court is not much better equipped to laybare unexposed mental processes.Bureaucratic triers of fact, certainly, cannot claim immuni-ty from the disability described. Where, then, as here, Pres-ident Thompson's motivation for Mrs. Lara's dischargemustbe deduced from testimony which provides "equalsupport" for two inconsistent determinations, the trier offact's presumed competence to draw inferences and makeselections cannot generate a record "preponderance"suffi-cient to support a conclusion favoring one determinationwith respect to motive, rather than another And GeneralCounsel's burden of proof, therefore, cannot be consideredsatisfied.With respect to Mrs. Lara's termination, I findmyself constrained to reject General Counsel's proffered"discriminatory discharge" contentions.C. Conclusions1. Interference, restraint, and coercionPreviously in this decision, I have found that MarshallOstlund, Respondent's mill department manager-duringconversations with "Pepe" Gonzalez and Elsie Ledger spe-cifically-declared that workers who participated in dis-cussions,with respect to unionization, in Respondent'splant would be discharged. Such statements, quite clearly,restrain and coerce employees; Respondent violated Sec-tion 8(a)(1) of the Act, thereby. CompareNew Castle Lum-ber and Supply Co., Division of Peter Kuntz Co.,203 NLRB937, fn. 1 (1973);Carolina Quality Concrete Co.,193 NLRB463, 469 (1971), in this connection. (With respect toOstlund's comment to Pepe,General Counsel's representa-tive disclaimed any contention that Section 8(a)(1) was vio-lated thereby, though he did claim that it revealedRespondent's antiunion motivation for the challenged dis-charges of Gomez and Alex Gonzales, found discriminato-ry herein. The factual situation with respect to Ostlund'scomment was, however, fully litigated. CompareFree-FlowPackaging Corporation,219 NLRB 925 (1975), in this con-nection. In any event, since Ledger's credited testimonyreveals that Ostlund made comparable statements,viola-tive of the statute, to her, my conclusions with respect toGeneral Counsel's 8(a)(1) charge will stand, whether or notPepe's corroborative testimony is considered probative.)Further, I have found that Respondent's president-dur-ing his June 19 conversation with Alex Gonzales particu-larly-declared that further solicitation in ComplainantUnion's behalf, on Gonzales' part, would result in his ter-mination. Since President Thompson concededly laiddown this prohibition without "time" or "place" limita-tions, his directive was likewise reasonably calculated tointerfere with, restrain, and coerce Gonzales, together withRespondent's other workers, with respect to their exerciseof rights statutorily guaranteed.2.The dischargesWithin their consolidated complaints, General Counsel'srepresentatives have challenged eight designated termina-tion decisions as discriminatory. Previously herein I havefound the June 19 termination of Anastacio Gomez, Jr.,together with Alex Gonzales' concurrent constructive dis-charge, violative of law. Maria Gonzalez' July 4 discharge Ihave found beyond statutory proscription-since Mrs.Gonzalez was then Respondent's sewing room "supervi-sor" within the meaning of the statute.Margaret Huertaand Norma Flores were-so I have found-laid off July 10for lack of work. I have, however, further found that Huer-ta was subsequently recalled, pursuant to a calculated stra-tegem, so that she could be discharged on August 30, be-cause of her participation in concerted activity for mutualaid or protection. Francisco Lara, so the record shows, leftwork voluntarily on August 28; with due regard for hisresignation's background, I have found-contrary to Gen-eral Counsel's contention-that Lara was not constructive-ly discharged. Finally, with respect to Mrs. Lara, who re-ceived notice of her termination on November 19 when shereported for work following a week's leave, GeneralCounsel's representatives have-in my view-failed to pro-duce evidence which would,preponderantly,warrant a de-termination that she was discharged, discriminatorily, for areason statutorily proscribed.3.General Counsel's requestfor abargaining orderGeneral Counsel contends herein that Respondent'scourse of conduct-since it compassed several statementsviolative of Section 8(a)(1) and discriminatory dischargeslikewise violative of law-has rendered the conduct of afreeand fair representation election impossible within CENTRAL CASKET CO.399Respondent's Fresno plant. General Counsel's representa-tives, therefore, suggests that the situation requires the pro-mulgation of remedial orders, compassing a directive,interalia,thatRespondent bargain with Complainant Unionherein.Determinations with respect to whether a so-called "bar-gaining order" remedy may be necessary and proper-in agiven case-currently derive from the principles definedwithin the Supreme Court'sGisseldecision.N.L.R.B. v.Gissel Packing Co., Inc.,395 U.S. 575 (1969). Therein, theCourt held that bargaining relationships can be imposed,under certain circumstances, on concerned employers, bymeansother than Board-conducted representation votes;that valid union designation cards, signed by a majority ofworkers in some unit appropriate for collective-bargainingpurposes, will be sufficient to support bargaining orders;and, finally, that such relief may be granted when con-cerned employers have pursued courses of conduct reason-ably calculated to render the holding of subsequent "freeand fair" representation elections less than likely. To sup-port a bargaining order promulgated consistently withthese principles the record must show:First,that a labororganization has procured valid designation cards from amajority of the concerned employer's workers, within agroup deemed "appropriate" for collective-bargaining pur-poses;second,that the concerned employer has engaged inconduct which has destroyed the conditions necessary forthe holding of a fair and free representation vote;third,that employee sentiments with respect to unionization,when expressed through designation cards, can best beprotected, under the circumstances, by some "bargainingorder" remedy.a.The bargaining unitWithin its formal answer, Respondent initially deniedGeneral Counsel's complaint specification that a groupcomposed of all Respondent's Fresno plant workers, in-cluding truckdrivers, but excluding office clerical employ-ees, guards, and statutory supervisors, constitutes a unitappropriate for the purposes of collective bargaining.Respondent's counsel, however, pressed no such conten-tion when this case was heard; nor has such a contentionbeen reiterated in his brief. Pursuant to well-establisheddecisional doctrine, plantwide bargaining units-with of-fice clerical workers, guards, and statutory supervisors ex-cluded-have long been considered presumptively appro-priate for collective-bargaining purposes (Absent somecompetitive claim, proffered by a labor organization whichseeks to represent truckdrivers separately, their inclusionwithin plantwide production and maintenance units clearlywill not render such units inappropriate for collective-bar-gaining purposes.)Within her decision and direction ofelectionwith respect to Respondent's Fresno workers, theActing Regional Director found the unit described aboveappropriate; her determination therein was never chal-lenged. I find the bargaining unit defined within GeneralCounsel's complaint appropriate for collective-bargainingpurposes.b.Complainant Union's card majorityThirty designation cards, signed by Respondent's Fresnoworkers, have been proffered for the record, and received.Of these, 27 had been signed by May 31; 2 more had beensolicited and signed before June 5, when ComplainantUnion's representation petition was filed. (The 30th desig-nation card was signed subsequently by PedroBanuelosduring Complainant Union's June 27, meeting at the resi-dence of Jose Gonzalez, Sr. For present purposes, this cardmay be disregarded )On May 31, Respondent's production, maintenance, anddriverwork force compassed 35 employees. By June 5,Respondent's payroll had been augmented by one trim de-partment worker; Emilio Briseno had been hired. WithComplainant Union's first 29 authorization cards counted,therefore, that organization had-clearly-been designatedand selected by a majority of Respondent's Fresno plantworkers when its June 5 demand for recognition was made.(1) Complainant Union's initiationfee forecastRespondent claims that Complainant Union's designa-tion card majority should be considered "vitiated" becausethat organization's business representative-when he solic-ited card signatures-had promised reduced initiation feesfor those workers who had signed cards before any repre-sentation vote which might be conducted, or before Re-spondent granted Complainant Union recognition, whileworkers who "joined" later would be required to pay somelarger fee.InN.L.R.B. v. Savair Manufacturing Co,414 U.S. 270(1973), the Supreme Court disapproved a union's promisethat initiationfeeswould be completely "waived" forworkers who had signed union designation cards before aBoard-conducted election; it declared that endorsements,whether for or against the labor organization concerned,should not be "bought and sold" thusly. The Court com-mented, however, that unions have a legitimateinterestwith respect to promised initiation fee waivers, when theyhave not yet been chosen as bargaining representatives,sinceworkers otherwise sympathetic to the union mightwell be reluctant to pay out money before that organi-zation has done anything for them. This interest, the Courtnoted, can be preserved by making initiation fee waiversavailable not only for those workers who might have signedup with the union before a representation vote, but-like-wise-for those who might "join" during some limited or"open-end" period thereafter.Previously in thisDecision,BusinessRepresentativeBayless' comments with respect to Complainant Union'sreduced "initiation fee" policy have been reviewed. I havefound that he didnotpromise reducedinitiation fees limit-ed to workers who would sign designation cards beforeRespondent granted Complainant Union recognition, orbefore a possible representation vote. His witness-chairrecollections-previously set forth verbatim-reveal thatRespondent's workers were merely told that lower "admis-sion" fees would be charged those taken into membership"when the plant was finally settled." The businessrepresentative's further testimony-proffered to clarify his 400DECISIONSOF NATIONALLABOR RELATIONS BOARDcommitment's substance,though notits precise tenor-re-veals that Respondent'sworkerswere toldsubstantiallythat a reduced rate wouldbe chargedall those who were inRespondent's hire"when and if the Union bargained forthem, [and] we had the contract."He specifically deniedthat Complainant Union's lower initiation fee commitmenthad been limited to some"specifiedgroup of people thathad signedcards" beforea contract'snegotiation.So pre-sented,Bayless' reduced rate promise cannot be consideredimproper withinSavair'srationale.CompareSmith Compa-ny of California, Inc.,215 NLRB 530 (1974);Western Refri-gerator Co., Subsidiary of the Hobart Manufacturing Co.,213 NLRB 227 (1974);S & S ProductEngineeringServices,Inc.,210 NLRB 912 (1974), enfd. 513 F.2d 1311 (C.A. 6,1975);WabashTransformerCorporation,Subsidiary ofWabash Magnetics, Inc.,210 NLRB 462 (1974), enfd. 509F.2d 647 (C.A. 8, 1975),in this connection.(2) Supervisory participation in Complainant Union'scampaignRespondent contends,finally, that-since ComplainantUnion's claimed designation card majority had been "ob-tained" with the direct partisan participation and supportof Fresno plant management representatives-those cardsprovide novalidor proper basis for the designated labororganizations'present claim to representative status. Moreparticularly,Respondent contends that Jose Gonzalez, Sr.,and Maria Gonzalez madesuch "vital and extensive" con-tributions to ComplainantUnion'spromotional campaignand designation card solicitations-while functioning in afashion which"must have been widely known" amongRespondent'sworkers who signed designation cards-thattheir coordinated course of conduct merits characterizationas conduct which"tainted"the Complainant Union's ma-jority showing,vitiating the bases on which ComplainantUnion's present claim to representative status rests.Thiscontention raises a close question;that question'sresolution will depend on the significance which certainfacts-substantially conceded for the present record-mayreasonably be consideredto carry.In a recent representation case decision-GaryAircraftCorporation,220 NLRB 187 (1975)-which dealt with elec-tion objections bottomed upon a low-level supervisor's par-ticipation in the concerned union's preelection campaign,this Board declared that:Meresupervisoryparticipation in a union's orga-nizing campaign doesnot, withouta showing of possi-ble objectionableeffects, warrant setting aside an elec-tion.Turner'sExpress, Incorporated189 NLRB 106[192 NLRB 561 (1971),enforcementdenied 456 F.2d289 (C.A. 4, 1972)];Stevenson EquipmentCompany,174 NLRB 865 (1969). As we notedin those cases,thereare two situations where such participationcould have an objectionableeffect.First, employeesmay be led to believe the supervisorwas acting onbehalf of the employer and thatthe employer favorsthe union.Second, employees may be coerced out offear of future retaliationby union-orientedsupervisorsinto supporting the union.Whether thepresent record-which deals,however, withclaimsthat Complainant Union's card showing should beconsidered tainted,ratherthan claimsthat theBoard'selection processes have beensubverted-presents these sit-uations,conjunctivelyordisjunctively,must be de-termined.GeneralCounselhas conceded that Jose,Respondent'splantmanager,was the particular personwithin the firm'sFresno plantwho directlycontactedComplainantUnion with respect toorganizingRe-spondent's employees.His son,Pepe,pursuant to his di-rection,participated-actively-whenBusiness Represen-tative Bayless' first meetingwithRespondent'sworkers wasplanned andpublicized.When thatMay 30 meeting washeld, Jose'swife,who had accompanied Bayless to themeeting's site,was the person who introducedComplain-ant Union's business representative.Jose's son translatedthe business representative's remarks;further,he translat-ed Complainant Union's designation card language, whenthose cards were producedfor signature.And subsequent-ly,before Complainant Union'srepresentation petitionwas filed, Pepe,together with FranciscoLara,solicitedmore designationcardsignatures.Maria Gonzalez likewisesolicitedRespondent'sworkers,both withinand withoutthe plant section which she supervised.With due regard forthese conceded mattersof record,I conclude-consistentlywithRespondent's contention-that General Counsel hasnothereinpersuasivelydemonstratedComplainantUnion's majorityrepresentative status, within a truly "un-coerced"group of Respondent'sworkers,appropriate forcollective-bargaining purposes.Of course, we do not have, in the present record, con-crete"proof" thatRespondent'sworkers-when a majorityof them signed designation cards during theMay 30 parkmeeting-were actuallypersuadedthat theirsupervisorswere functioning in Respondent's behalf,or that their cor-porate employerfavored unionization.They knew,howev-er, thatRespondent's corporate officials were really "ab-sentee" managers who visitedthe Fresnoplant as part-timesupervisors,with Josefunctioningday-by-dayas theirfacility'sdirect,responsiblemanagement representative.Further, they knew or reasonably could havedetermined-through conversational contactswithinRespondent'splant,or withinFresno's Mexican-American community-thatRespondent's plant manager,together with the firm'smetal department manager,Curiel,had previously beenunion memberswhile theywere workingwithin the Oak-land, California,plant maintainedby Respondent's sistercorporation.With mattersin this posture,Respondent'sworkerscould certainlyhave believed-before PresidentThompsonmade hiscontrary dispositionknown-thattheir employer,personified by Plant Manager Jose Gonza-lez, Sr., favored unionization.Jose concededly did not attend Complainant Union'sMay 30Roedmg Park meeting.Nor did hepersonally soli-citworkersin ComplainantUnion's behalf. He did notdirectlyseek to persuade employees that ComplainantUnion meritedtheirsupport.Since Maria and Pepe, how-ever,had both participated-actively-when ComplainantUnion'sMay30 meeting was being arranged,publicized,and conducted,Respondent'semployees,inmy view,could reasonably have concludedthat their Fresno super- CENTRAL CASKET CO.401visors,more particularly Respondent's plant manager andhis wife, were union-oriented, and that future supervisorypressures or retaliation, directed against workers not dis-posed to welcome unionization, might be possible. (In hisbrief,General Counsel has noted the lack of concrete evi-dence, herein, that Maria and Jose's son "held [themselves]out" as Jose's representatives,in haec verba,or that theywere generally so regarded by Respondent's employees.However,sincetheirfamilialrelationshipwithRespondent's plant manager was certainly known, no spe-cific"holdingout"wouldhavebeenrequired;Respondent's workers, in my view, could reasonably havededuced that Jose's wife and son did reflect his views-particularly since the record reflects no statements or con-duct, chargeable to him, calculated to counter or negatetheir conceivable deduction.) True, Pepe was merely arank-and-file worker, and Maria merely a low level super-visor whose nominal authority covered no more than fivesewing room workers. Nevertheless, their family relation-ship with Respondent's plant manager-in my view-nec-essarily invested their statements and conduct with a per-suasive thrust, reasonably calculated to influence thechoice of their fellow workers, with respect to unionization.Since the record herein shows that Plant Manager JoseGonzalez, Sr., touched off Complainant Union's organiza-tional drive; that his son, together with his wife-likewise astatutory supervisor-participated, actively, while designa-tion card solicitations were being made; and that both sub-sequently played key roles in connection with ComplainantUnion's campaign, I conclude that, in this relatively smallplant, Complainant Union's majority representative statuswas "tainted" materially thereby.Sopps, Inc.,175 NLRB296 (1969);Welding & Industrial Products, Ltd. & CarbonicProducts Corp.,167 NLRB 881 (1967). CompareDaytonMotels, Inc., d/b/a Holiday Inn of Dayton,212 NLRB 553(1974);Dexter Foods, Inc., d/b/a Dexter IGA Foodliner209NLRB 369 (1974);A.T.I.Warehouse, Inc.,169 NLRB 580(1968), in this connection.With matters in this posture,General Counsel has not persuasively demonstrated thatComplainant Union has ever represented a truly "un-coerced" majority of Respondent's workers, within the bar-gaining unit herein found appropriate. And no remedial"bargaining order" predicated on Respondent's proven un-fair labor practices would therefore be warranted.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section IIIabove, occurring in connection with Respondent's opera-tions described in General Counsel's complaints has had,and continues to have, a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.In view of these findings of fact, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Respondent Central Casket Company is an employerwithin the meaning of Section 2(2) of the Act engaged incommerce and business activities which affect commercewithin the meaning of Section 2(6) and (7) of the Act, asamended.2.Upholsterers' International Union of North America,Local No. 3, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act, which admits certainemployees of Central Casket Company to membership.3.When Respondent's management representatives (a)forbade employees to solicit in Complainant Union's be-half,without limiting their prohibition's scope to plant lo-cations or times with respect to which such a restrictionwould be legally permissible, and (b) threatened employeeswith discharge for participating in discussions with regardto their possible unionization, Respondent interfered with,restrained, and coerced employees with respect to their ex-ercise of rights statutorily guaranteed. Thereby Respon-dent engaged in, and continues to engage in, unfair laborpractices affecting commerce within the meaning of Sec-tion 8(a)(1) and Section 2(6) and (7) of the Act.4.Respondent'smanagement representatives-whenthey discharged Anastacio Gomez, Jr., and constructivelydischarged Alex Gonzales, because of their demonstratedinterest in unionization, and their concerted and protectedactivities inComplainant Union's behalf-discriminatedagainst these employees with respect to their hire and ten-ure of employment and further interfered with, restrained,and coerced Respondent's employees, generally, with re-spect to their exercise of rights statutorily guaranteed.Thereby Respondent engaged in, and continues to engagein,unfair labor practices affecting commerce within themeaning of Sections 8(a)(1) and (3) and 2(6) and (7) of theAct, as amended.5.Respondent'smanagement representatives-whenthey directed and/or consummated Margaret Huerta's Au-gust 30, 1974, discharge, because of her participation inprotected concerted activity-interfered with, restrained,and coerced her, together with Respondent's employeesgenerally, with respect to their exercise of rights statutorilyguaranteed. Thereby, Respondent engaged in, and contin-ues to engage in, an unfair labor practice affecting com-merce within the meaning of Sections 8(a)(1) and 2(6) and(7) of the Act, as amended.6.General Counsel has not herein produced substantial,reliable, and probative evidence sufficient to justify a de-termination that Respondent's management representa-tives-when they terminated Maria Gonzalez on July 4,laid offMargaret Huerta and Norma Flores on July 10,reprimanded Francisco Lara on August 28, and notifiedIrma Lara on November 19, 1974, that she had been dis-charged-discriminated against these employees with re-gard to their employment tenure, for the purpose of dis-couraging union membership. Thus, General Counsel hasnot established by a preponderance of the evidence thatRespondent did thereby engage in, or continues to engagein,unfair labor practices affecting commerce, within themeaning of Section 8(a)(1) and (3) and Section 2(6) and (7)of the Act, as amended.7.General Counsel has not herein produced substantial,reliable, and probative evidence sufficient to warrant aBoard directive whereby Respondent would be required to 402DECISIONSOF NATIONALLABOR RELATIONS BOARDbargain collectively with Complainant Union as the exclu-sive representative of Respondent'sworkers,within a de-fined Fresno plant unit considered appropriate for collec-tive-bargaining purposes.'THE REMEDYSince I have found that Respondent has committed, andhas thus far failed to remedy,specific unfair labor practiceswhich affect commerce,I shall recommend that it be or-dered to cease and desist therefrom,and to take certainaffirmative action,including the posting of appropriate no-tices, designed to effectuate the policies of the Act.Specifically,since I have found that Section 8(a)(1) and(3) of the statute were violated when Respondent's man-agement representatives terminated Anastacio Gomez, Jr.,constructively discharged Alex Gonzales,and subsequentlydirected and/or consummated the August 30, 1974, dis-charge of Margaret Huerta, for statutorily proscribed rea-sons, I shall recommend that Respondent be required tooffer these workers immediate and full reinstatement totheir former positions or, should those positions no longerexist,to substantially equivalent positions,without preju-dice to their seniority or other rights and privileges. Re-spondent should further be required to make Gomez, Gon-zales, and Huerta whole for any pay losses which they mayhave suffered because of the discrimination practicedagainst them, by paying them sums of money equal to theamounts which each of them would normally have earnedas wages from the dates of their respective terminations tothe date or dates of Respondent's reinstatement offers, lesstheir net earnings during the periods designated.The back-pay due should be computed by calendar quarters, pur-suant to the formula which the Board now uses. F. W.Woolworth Company,90 NLRB 289 (1950).Interest thereonshould likewise be paid,computed at 6 percent per year.See IsisPlumbing & Heating Co.,138 NLRB 716(1962), inthis connection.Upon the foregoing findings of fact,conclusions of law,and the entire record,pursuant to Section 10(c) of the Act,Ihereby issue the following recommended:ORDER2RespondentCentral Casket Company,Fresno,Califor-nia, its officers,agents, successors,and assigns,shall.iErrors in the transcript have been noted and corrected2 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes1.Cease and desist from:(a)Threatening employees with discharge for participat-ing in discussions with regard to unionization.(b) Forbidding employees to solicit in ComplainantUnion's behalf within Respondent's Fresno plant premises,without limiting such a restrictive rule or policy to periodsduring the work day when such a restriction with respect tosolicitations would be legally permissible.(c)Discharging employees, or discriminating in anyother manner with regard to their hire or tenure of employ-ment,or the terms and conditions of their employment,because of their participation in union organizational ac-tivities, or their participation in protected concerted activi-ties, for the purpose of collective bargaining or other mutu-al aid or protection(d) Interfering with,restraining,or coercing employees,in any like or related manner, with respect to their exerciseof rights which Section 7 of the statute guarantees.2.Take the following affirmative action which will ef-fectuate the policies of the Act:(a)Offer Anastacio Gomez,Jr.,Alex Gonzales, andMargaret Huerta immediate and full reinstatement to theirformer positions or, if those positions no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges,and makethem whole for any loss of pay which they may have suf-fered by reason of the discrimination practiced againstthem,in the manner set forth within the"Remedy" sectionof this decision.(b)Preserve and, upon request,make available to theBoard or its agents,for examination and copying, all pay-roll records,social security records, timecards,personnelrecords and reports, and all other records relevant and nec-essary to reach a determination with respect to theamounts of backpay due in this Order.(c)Post at its place of business in Fresno,California,copies of the attached notice marked"Appendix."3Copiesof said notice,prepared both in Spanish and English onforms provided by the Regional Director for Region 20,after being duly signed by Respondent's representative,shall be posted immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter,in conspicu-ous places,including all places where notices to employeesare customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered, de-faced,or covered by any other material.(d)Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.3In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"